Exhibit 10.6

Executed Version

SIXTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated to be effective as of October 3, 2017 (the “Amendment
Effective Date”), is entered into by and among CARDTRONICS plc, an English
public limited company (the “Parent”), the other Obligors (as defined in the
Credit Agreement defined below) party hereto, the Lenders (as defined below)
party hereto and JPMorgan Chase Bank, N.A. (“JPMorgan”), as Administrative Agent
for the Lenders (in such capacity, the “Administrative Agent”).

Preliminary Statement

WHEREAS, the Parent, the other Obligors party thereto, the lenders party thereto
(the “Lenders”) and the Administrative Agent are parties to that certain Amended
and Restated Credit Agreement dated as of April 24, 2014 (as amended, the
“Credit Agreement”); and

WHEREAS, the Parent has now asked the Administrative Agent and the Lenders to
amend certain provisions of the Credit Agreement; and

WHEREAS, the Administrative Agent and the Lenders are willing to do so subject
to the terms and conditions set forth herein, provided that the Obligors ratify
and confirm all of their respective obligations under the Credit Agreement and
the other Loan Documents;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.         Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein have the meanings assigned to them in the Credit Agreement.

2.         Amendments to Credit Agreement. 

(a)         The Credit Agreement (exclusive of the Exhibits and Schedules
thereto) is hereby amended to read in its entirety as set forth on Annex A
attached hereto.

(b)         The Schedules to the Credit Agreement are hereby amended to add a
new Schedule 1.01 thereto in the form attached hereto as Schedule 1.01.

(c)         Exhibit 2.03 and Exhibit 2.07 to the Credit Agreement are hereby
amended to read in their entirety as set forth on Exhibit 2.03 and Exhibit 2.07
attached hereto, respectively.

3.         Conditions Precedent.  This Amendment shall be effective as of the
Amendment Effective Date upon satisfaction of the following conditions
precedent:

(a)         no Default or Event of Default shall exist;







--------------------------------------------------------------------------------

 



(b)         the Administrative Agent shall have received counterparts of this
Amendment, duly executed by the Borrowers, the other Obligors party hereto and
the Lenders; and

(c)         the Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the date hereof, including the reasonable
fees and expenses of legal counsel to the Administrative Agent.

4.         Ratification.  Each Obligor hereby ratifies all of its Obligations
under the Credit Agreement and each of the Loan Documents to which it is a
party, and agrees and acknowledges that the Credit Agreement and each of the
other Loan Documents to which it is a party are and shall continue to be in full
force and effect as amended and modified by this Amendment.  Nothing in this
Amendment extinguishes, novates or releases any right, claim, lien, security
interest or entitlement of any of the Lenders or the Administrative Agent
created by or contained in any of such documents nor is any Obligor released
from any covenant, warranty or obligation created by or contained herein or
therein.

5.         Representations and Warranties.  Each Obligor hereby represents and
warrants to the Lenders and the Administrative Agent that (a) this Amendment has
been duly executed and delivered on behalf of such Obligor, (b) this Amendment
constitutes a valid and legally binding agreement enforceable against such
Obligor in accordance with its terms, subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
(c) the representations and warranties contained in the Credit Agreement and the
other Loan Documents to which it is a party are true and correct on and as of
the date hereof in all material respects as though made as of the date hereof,
except for such representations and warranties as are by their express terms
limited to a specific date, in which case such representations and warranties
were true and correct in all material respects as of such specific date;
provided that, in either case, to the extent any such representation and
warranty is qualified by Material Adverse Effect or materiality qualifier, such
representation and warranty is true and correct in all respects, (d) no Default
or Event of Default exists under the Credit Agreement or under any other Loan
Document or will result immediately upon giving effect to this Amendment and
(e) the execution, delivery and performance of this Amendment has been duly
authorized by such Obligor.

6.         Counterparts.  This Amendment may be signed in any number of
counterparts, which may be delivered in original, facsimile or electronic form
each of which shall be construed as an original, but all of which together shall
constitute one and the same instrument.

7.         Governing Law.  This Amendment shall be construed in accordance with
and governed by the Law of the State of New York without regard to any
choice-of-law provisions that would require the application of the law of
another jurisdiction.

8.         Amendment is a Loan Document; References to the Credit
Agreement.  This Amendment is a Loan Document, as defined in the Credit
Agreement.  All references in the







--------------------------------------------------------------------------------

 



Credit Agreement to “this Agreement” mean the Credit Agreement as amended by
this Amendment.

 

9.         Final Agreement of the Parties.  THIS AMENDMENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

[Signature pages follow]

 

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

 

 

 

 

BORROWERS:

 

 

 

 

CARDTRONICS PLC

 

 

 

 

 

 

By:

/s/ Edward H. West

 

Name:

Edward H. West

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CARDTRONICS HOLDINGS LIMITED

 

 

 

 

 

 

By:

/s/ Edward H. West

 

Name:

Edward H. West

 

Title:

Director

 

 

 

 

 

 

 

CATM HOLDINGS LLC

 

 

 

 

 

 

By:

/s/ Edward H. West

 

Name:

Edward H. West

 

Title:

Director and Chief Financial Officer

 

 

 

 

 

 

 

CARDTRONICS USA, INC.

 

 

 

 

 

 

By:

/s/ Edward H. West

 

Name:

Edward H. West

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CARDTRONICS EUROPE LIMITED

 

 

 

 

 

 

By:

/s/ Jana Hile

 

Name:

Jana Hile

 

Title:

Director

 

[Continued on following page]







--------------------------------------------------------------------------------

 



 

 

 

 

CARDTRONICS UK LIMITED

 

 

 

 

 

 

By:

/s/ Jana Hile

 

Name:

Jana Hile

 

Title:

Director

 

 

 

 

 

 

 

CATM EUROPE HOLDINGS LIMITED

 

 

 

 

 

 

By:

/s/ Jana Hile

 

Name:

Jana Hile

 

Title:

Director

 

 

 

 

 

 

 

CARDTRONICS AUSTRALASIA PTY LTD.

 

 

 

 

 

in accordance with section 127 of the Corporations Act 2001 (Cth) by a director
and secretary/director:

 

 

 

 

By:

/s/ Jana Hile

 

Name:

Jana Hile

 

Title:

Director

 

 

 

 

By:

/s/ Matthew Thomas

 

Name:

Matthew Thomas

 

Title:

Director

 

 

 

 

 

 

 

CARDTRONICS CANADA HOLDINGS ULC

 

 

 

 

 

 

By:

/s/ Patrick Moriarty

 

Name:

Patrick Moriarty

 

Title:

Chief Financial Officer

 







--------------------------------------------------------------------------------

 



 

 

 

 

CREDIT FACILITY GUARANTORS:

 

 

 

 

 

 

 

CARDTRONICS, INC.

 

 

 

 

 

 

By:

/s/ Edward H. West

 

Name:

Edward H. West

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ATM NATIONAL, LLC

 

 

 

 

 

 

By:

/s/ Edward H. West

 

Name:

Edward H. West

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CATM NORTH AMERICA HOLDINGS LIMITED

 

 

 

 

 

 

 

By:

/s/ Edward H. West

 

Name:

Edward H. West

 

Title:

Director

 

 

 

 

 

 

 

CATM AUSTRALASIA HOLDINGS LIMITED

 

 

 

 

 

 

By:

/s/ Edward H. West

 

Name:

Edward H. West

 

Title:

Director

 

[Continued on following page]







--------------------------------------------------------------------------------

 



 

 

 

 

CARDTRONICS CANADA LIMITED PARTNERSHIP

 

 

 

 

 

 

 

By:

Cardtronics Canada Operations Inc., its General Partner

 

 

 

 

 

 

 

By:

/s/ Patrick Moriarty

 

Name:

Patrick Moriarty

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CARDTRONICS CANADA ATM PROCESSING PARTNERSHIP

 

 

 

 

 

 

By:

Cardtronics Canada Operations Inc., its Managing Partner

 

 

 

 

 

 

 

By:

/s/ Patrick Moriarty

 

Name:

Patrick Moriarty

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

SUNWIN SERVICES GROUP (2010) LTD.

 

 

 

 

 

 

 

By:

/s/ Michael J. Pinder

 

Name:

Michael J. Pinder

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ A. Dean Shaw

 

Name:

A. Dean Shaw

 

Title:

Director

 







--------------------------------------------------------------------------------

 



 

 

 

 

CFC GUARANTORS:

 

 

 

 

 

 

 

CARDTRONICS HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Edward H. West

 

Name:

Edward H. West

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CARDPOINT LIMITED

 

 

 

 

 

 

By:

/s/ Jana Hile

 

Name:

Jana Hile

 

Title:

Director

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ Daglas Panchal

 

Name:

Daglas Panchal

 

Title:

Executive Director

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH

 

 

 

 

 

 

By:

/s/ Deborah Booth

 

Name:

Deborah Booth

 

Title:

Executive Director

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

LENDER:

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

By:

/s/ Adam Rose

 

Name:

Adam Rose

 

Title:

Senior Vice President

 







--------------------------------------------------------------------------------

 



 

 

 

 

 

LENDER:

 

 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

 

By:

/s/ Joanna Mitchell

 

Name:

Joanna Mitchell

 

Title:

Senior Vice President

 

 







--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

Compass Bank

 

 

 

 

 

 

By:

/s/ Collis Sanders

 

Name:

Collis Sanders

 

Title:

Executive Vice President

 







--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

ZB, N.A. dba AMEGY BANK

 

 

 

 

 

 

By:

/s/ Natalie Garza

 

Name:

Natalie Garza

 

Title:

Senior Vice President

 







--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

CANADIAN IMPERIAL BANK OF COMMERCE

 

 

 

 

 

 

By:

/s/ Andrew Roberts

 

Name:

Andrew Roberts

 

Title:

Authorized Signatory

 

 



 

 



 

By:

/s/ Peter Holowach

 

Name:

Peter Holowach

 

Title:

Authorized Signatory

 







--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

CAPITAL ONE, N.A.

 

 

 

 

 

 

By:

/s/ Sallye Cielencki

 

Name:

Sallye Cielencki

 

Title:

SVP / Underwriter V

 







--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

 

By:

/s/ Loreana Testa

 

Name:

Loreana Testa

 

Title:

Associate Director

 







--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

SANTANDER BANK, N.A.

 

 

 

 

 

 

By:

/s/ Andres Barbosa

 

Name:

Andres Barbosa

 

Title:

Executive Director

 







--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

HSBC BANK USA, N.A.

 

 

 

 

 

 

By:

/s/ Michael Bustios

 

Name:

Michael Bustios

 

Title:

Vice President, 20556

 







--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

By:

/s/ Gill Skala

 

Name:

Gill Skala

 

Title:

Director

 







--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

By:

/s/ Mauricio Saishio

 

Name:

Mauricio Saishio

 

Title:

Director

 







--------------------------------------------------------------------------------

 



 

 

 

 

LENDER:

 

 

 

FROST BANK

 

 

 

 

 

 

By:

/s/ Michelle Huth

 

Name:

Michelle Huth

 

Title:

Market President

 

 





--------------------------------------------------------------------------------

 



SCHEDULE 1.01

NON-PRO RATA ALTERNATIVE CURRENCIES AND LENDERS




 

 

Currency

Available for Swingline

Loans and Letters of

Credit?

Lenders That Have Agreed to

Fund Revolving Loans in Said

Currency

Rand

Yes

JPMorgan Chase Bank, N.A.

Bank of America, N.A.

Wells Fargo Bank, N.A.

Compass Bank

ZB, N.A., dba Amegy Bank

Capital One, N.A.

The Royal Bank of Scotland plc

Barclays Bank plc

 

 

 

 





--------------------------------------------------------------------------------

 



EXHIBIT 2.03

FORM OF BORROWING REQUEST

[Administrative Agent in the case of a Borrowing in Dollars]

 

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Yuvette Owens

10 South Dearborn, Floor 97

Chicago, IL  60603-2300

Telecopy No:  888-303-9732

Telephone No. (for confirmation):  312-385-7021

Email:  jpm.agency.servicing.1@jpmchase.com

 

[Alternative Currency Agent in the case of a Borrowing in an Alternative
Currency (other than Canadian Dollars)]

 

J.P. Morgan Europe Limited

25 Bank Street

Canary Wharf

London E14 5JP

Attn: Loans Agency

Telecopy No. 44 207 777 2360

Email:  loan_and_agency_london@jpmorgan.com

 

[Alternative Currency Agent in the case of a Borrowing in Canadian Dollars)]

 

JPMorgan Chase Bank, N.A.

10 S. Dearborn, Floor L2

Chicago, IL  60603

Attention:  Jessica Gallegos

Telephone Number:  (312) 954-2097

Email: CLS.CAD.Chicago@jpmorgan.com 

 

 

 

Re:

Amended and Restated Credit Agreement (as amended, the “Credit Agreement”) dated
as of April 24, 2014, by and among Cardtronics plc, the other Obligors party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent and J.P. Morgan Europe Limited, as Alternative Currency Agent for the
Lenders

 

Ladies and Gentlemen:

Pursuant to the Credit Agreement, the undersigned Borrower hereby makes the
requests indicated below:







--------------------------------------------------------------------------------

 



 

 

 

 

 

(a)

Amount of Borrowing:  ______________

 

 

(b)

Requested date of Borrowing:  ___________________

 

 

(c)

Type of Borrowing:

 

_________ ABR Borrowing;

 

_________ Canadian Prime Rate Borrowing;

 

_________ CDOR Borrowing;

 

_________ Eurocurrency Borrowing;

 

_________ BBSY Borrowing; or

 

_________ JIBAR Borrowing.

 

 

(d)

Requested currency for Eurocurrency Borrowing:  ______________

 

 

(e)

Requested Interest Period for Eurocurrency Borrowing, CDOR Borrowing, BBSY
Borrowing or JIBAR Borrowing:

 

______________

 

 

(f)

Location and number of account to which funds are to be disbursed:

 

___________________

 

___________________

 

 

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the undersigned Borrower.  The undersigned Borrower represents and
warrants that (i) it is entitled to receive the requested Borrowing under the
terms and conditions of the Credit Agreement and that no Default or Event of
Default shall exist or will occur as a result of the making of such requested
Borrowing; and (ii) the representations and warranties of the Parent and the
Restricted Subsidiaries set forth in the Credit Agreement or any other Loan
Document shall be true and correct in all material respects on and as of the
date of the requested Borrowing; provided, that to the extent such
representations and warranties were made as of a specific date, the same were
true and correct in all material respects as of such specific date;
provided further, in either case, to the extent any such representation or
warranty is qualified by Material Adverse Effect or materiality qualifier, such
representation shall be true and correct in all respects.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.







--------------------------------------------------------------------------------

 



 

 

 

 

Very truly yours,

 

 

 

[_______________]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 





--------------------------------------------------------------------------------

 

Conformed Version Including

Sixth Amendment dated October 3, 2017

 

 

 

EXHIBIT 2.07

FORM OF INTEREST ELECTION REQUEST

[Administrative Agent in the case of a Borrowing in Dollars]

 

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Yuvette Owens

10 South Dearborn, Floor 97

Chicago, IL  60603-2300

Telecopy No:  888-303-9732

Telephone No. (for confirmation):  312-385-7021

Email:  jpm.agency.servicing.1@jpmchase.com

 

[Alternative Currency Agent in the case of a Borrowing in an Alternative
Currency (other than Canadian Dollars)]

 

J.P. Morgan Europe Limited

25 Bank Street

Canary Wharf

London E14 5JP

Attn: Loans Agency

Telecopy No. 44 207 777 2360

Email:  loan_and_agency_london@jpmorgan.com

 

[Alternative Currency Agent in the case of a Borrowing in Canadian Dollars)]

 

JPMorgan Chase Bank, N.A.

10 S. Dearborn, Floor L2

Chicago, IL  60603

Attention:  Jessica Gallegos

Telephone Number:  (312) 954-2097

Email: CLS.CAD.Chicago@jpmorgan.com 

 

 

 

Re:

Amended and Restated Credit Agreement (as amended, the “Credit Agreement”) dated
as of April 24, 2014, by and among Cardtronics plc, the other Obligors party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent and J.P. Morgan Europe Limited, as Alternative Currency Agent for the
Lenders

 

Ladies and Gentlemen:



 

--------------------------------------------------------------------------------

 

Conformed Version Including

Sixth Amendment dated October 3, 2017

 

 

 

Pursuant to the Credit Agreement, the undersigned Borrower hereby makes the
requests indicated below:

(a)         The Borrowing to which this Interest Election Request applies is as
follows:





 

--------------------------------------------------------------------------------

 

Conformed Version Including

Sixth Amendment dated October 3, 2017

 

 

 

(a)         Date of Borrowing:

(b)         Type of Borrowing:

(c)         Interest Period:

(d)         Aggregate amount to be [converted] [continued]:

(b)       The effective date of the election made pursuant to this Interest
Election Request is                              .

(c)       The Borrowing resulting from this Interest Election Request shall be
[a] [an] _______________ Borrowing.

(d)       The Interest Period applicable to the resulting Borrowing is
_________________.

The undersigned certifies that [s]he is authorized to execute this request on
behalf of the undersigned Borrower.  The undersigned Borrower represents and
warrants that (i) it is entitled to receive the requested Borrowing under the
terms and conditions of the Credit Agreement and that no Default or Event of
Default shall exist or will occur as a result of the making of such requested
Borrowing; and (ii) the representations and warranties of the Parent and the
Restricted Subsidiaries set forth in the Credit Agreement or any other Loan
Document shall be true and correct in all material respects on and as of the
date of the requested Borrowing; provided, that to the extent such
representations and warranties were made as of a specific date, the same were
true and correct in all material respects as of such specific date;
provided further, in either case, to the extent any such representation or
warranty is qualified by Material Adverse Effect or materiality qualifier, such
representation shall be true and correct in all respects.

Each capitalized term used but not defined herein shall have the meaning
assigned to such term in the Credit Agreement.

 

 

 

 

Very truly yours,

 

 

 

[_______________]

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 



 

--------------------------------------------------------------------------------

 

Conformed Version Including

Sixth Amendment dated October 3, 2017

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

April 24, 2014

among

CARDTRONICS PLC

The Other Obligors Party Hereto,

The Lenders Party Hereto,

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

J.P. MORGAN EUROPE LIMITED,
as Alternative Currency Agent,

BANK OF AMERICA, N.A.,
as Syndication Agent

and

wells fargo bank, n.a.,
as Documentation Agent

*****

J.P.  MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Co-Lead Arrangers



 



 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

 

 

ARTICLE I Definitions


1

Section 1.01 Defined Terms


1

Section 1.02 Classification of Loans and Borrowings


33

Section 1.03 Terms Generally


33

Section 1.04 Accounting Terms; GAAP


33

Section 1.05 Determination of Equivalent Amounts


33

Section 1.06 Additional Alternative Currencies


34

ARTICLE II The Credits


34

Section 2.01 Commitments


34

Section 2.02 Loans and Borrowings


35

Section 2.03 Requests for Borrowings


36

Section 2.04 Swingline Loans


37

Section 2.05 Letters of Credit


38

Section 2.06 Funding of Borrowings


43

Section 2.07 Interest Elections


44

Section 2.08 Termination and Reduction of Commitments


45

Section 2.09 Repayment of Loans; Evidence of Debt


46

Section 2.10 Prepayment of Loans


47

Section 2.11 Fees


47

Section 2.12 Interest


48

Section 2.13 Market Disruption; Alternate Rate of Interest


49

Section 2.14 Increased Costs


51

Section 2.15 Break Funding Payments


52

Section 2.16 Taxes


53

Section 2.17 Payments; Generally; Pro Rata Treatment; Sharing of Set-offs


59

Section 2.18 Mitigation Obligations; Replacement of Lenders


61

Section 2.19 Increase of Commitments


61

Section 2.20 Defaulting Lenders


62

Section 2.21 Illegality


65

Section 2.22 Judgment Currency


65

ARTICLE III Representations and Warranties


66

Section 3.01 Organization


66

Section 3.02 Authority Relative to this Agreement


66

Section 3.03 No Violation


66

Section 3.04 Financial Statements


67

Section 3.05 No Undisclosed Liabilities


67

Section 3.06 Litigation


68

Section 3.07 Compliance with Law


68

Section 3.08 Properties


68

Section 3.09 Intellectual Property


68

Section 3.10 Taxes


69

(i)

--------------------------------------------------------------------------------

 

 

Section 3.11 Environmental Compliance


69

Section 3.12 Labor Matters


70

Section 3.13 Investment Company Status


70

Section 3.14 Insurance


70

Section 3.15 Solvency


70

Section 3.16 ERISA


71

Section 3.17 Disclosure


71

Section 3.18 Margin Stock


71

Section 3.19 Anti-Corruption Laws and Sanctions


71

ARTICLE IV Conditions


71

Section 4.01 Effective Date


71

Section 4.02 Each Credit Event


73

ARTICLE V Affirmative Covenants


73

Section 5.01 Financial Statements


74

Section 5.02 Notices of Material Events


75

Section 5.03 Existence; Conduct of Business


76

Section 5.04 Payment of Obligations


76

Section 5.05 Maintenance of Properties; Insurance


76

Section 5.06 Books and Records; Inspection Rights


76

Section 5.07 Compliance with Laws


77

Section 5.08 Use of Proceeds and Letters of Credit


77

Section 5.09 Additional Guarantors; Termination of Guarantees


77

Section 5.10 Additional Borrowers; Removal of Borrowers


79

Section 5.11 Compliance with ERISA


81

Section 5.12 Compliance With Agreements


81

Section 5.13 Compliance with Environmental Laws; Environmental Reports


81

Section 5.14 Maintain Business


82

Section 5.15 Further Assurances


82

ARTICLE VI Negative Covenants


82

Section 6.01 Indebtedness


82

Section 6.02 Liens


83

Section 6.03 Fundamental Changes


84

Section 6.04 Asset Sales


85

Section 6.05 Investments


86

Section 6.06 Swap Agreements


86

Section 6.07 Restricted Payments


87

Section 6.08 Prepayments of Indebtedness


88

Section 6.09 Transactions with Affiliates


88

Section 6.10 Restrictive Agreements


89

Section 6.11 Business Acquisitions


89

Section 6.12 Constitutive Documents


90

Section 6.13 Capital Expenditures


90

Section 6.14 Amendment of Existing Indebtedness


90

Section 6.15 Changes in Fiscal Year


90

(ii)

--------------------------------------------------------------------------------

 

 

Section 6.16 Senior Secured Net Leverage Ratio


90

Section 6.17 Total Net Leverage Ratio


91

Section 6.18 Fixed Charge Coverage Ratio


91

ARTICLE VII Events of Default and Remedies


91

Section 7.01 Events of Default


91

Section 7.02 Cash Collateral


93

ARTICLE VIII The Administrative Agent


93

ARTICLE IX Guarantee


95

Section 9.01 The Guarantee


95

Section 9.02 Guaranty Unconditional


96

Section 9.03 Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances


97

Section 9.04 Waiver by Each Guarantor


98

Section 9.05 Subrogation


98

Section 9.06 Stay of Acceleration


98

Section 9.07 Limit of Liability


99

Section 9.08 Release upon Sale


99

Section 9.09 Benefit to Guarantor


99

Section 9.10 Keepwell


99

ARTICLE X Miscellaneous


100

Section 10.01 Notices


100

Section 10.02 Waivers; Amendments


102

Section 10.03 Expenses; Indemnity; Damage Waiver


103

Section 10.04 Successors and Assigns


105

Section 10.05 Survival


109

Section 10.06 Counterparts; Integration; Effectiveness


109

Section 10.07 Severability


109

Section 10.08 Right of Setoff


109

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process


110

Section 10.10 WAIVER OF JURY TRIAL


110

Section 10.11 Headings


111

Section 10.12 Confidentiality


111

Section 10.13 Interest Rate Limitation


112

Section 10.14 USA Patriot Act


112

Section 10.15 Amendment and Restatement


112

Section 10.16 Limitation of Liability of CFC Subsidiaries


113

Section 10.17 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions


113

 





(iii)

--------------------------------------------------------------------------------

 

 

 

 

 

SCHEDULES:

 

 

Schedule 1.01

--

Non-Pro Rata Alternative Currencies and Lenders

Schedule 2.01

--

Commitments

Schedule 2.05

--

Existing Letters of Credit

Schedule 6.01

--

Existing Indebtedness

Schedule 6.02

--

Existing Liens

Schedule 6.05

--

Existing Investments

Schedule 6.10

--

Restrictive Agreements

EXHIBITS:

 

 

Exhibit 1.1A

--

Form of Addendum

Exhibit 1.1B

--

Form of Assignment and Assumption

Exhibit 1.1C

--

Form of New Lender Agreement

Exhibit 2.03

--

Form of Borrowing Request

Exhibit 2.07

--

Form of Interest Election Request

Exhibit 2.16

--

Forms of U.S. Tax Compliance Certificate

Exhibit 5.01(c)

--

Form of Compliance Certificate

Exhibit 5.10

--

Form of Borrower Accession Agreement

 

 



(iv)

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of April 24,
2014 (the “Effective Date”), among Cardtronics plc, an English public limited
company (“Parent”), the other Obligors party hereto, the Lenders party hereto,
JPMorgan Chase Bank, N.A., as Administrative Agent, J.P. Morgan Europe Limited,
as Alternative Currency Agent, Bank of America, N.A., as Syndication Agent and
Wells Fargo Bank, N.A., as Documentation Agent.

PRELIMINARY STATEMENT:

WHEREAS, Cardtronics, Inc., a Delaware corporation (the “Company”), is party to
that certain Credit Agreement dated July 15, 2010 (as amended, the “Existing
Credit Agreement”) among the Company, the Lenders party thereto, the Obligors
party thereto, JPMorgan Chase Bank, N.A., as administrative agent for such
lenders, and J.P. Morgan Europe Limited, as alternative currency agent; and

WHEREAS, the Company, the Obligors, the Administrative Agent, the Alternative
Currency Agent and the Lenders mutually desire to amend and restate the Existing
Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the Company, the Obligors, the Administrative Agent, the
Alternative Currency Agent and the Lenders agree that the Existing Credit
Agreement is amended and restated in its entirety as follows:

ARTICLE I
Definitions

Section 1.01  Defined Terms.

As used in this Agreement, the following terms have the meanings specified
below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Addendum” means the applicable agreement attached hereto as part of Exhibit
1.1A.

“Additional Borrower” means any Person that becomes a Borrower pursuant to
Section 5.10.

“Adjusted LIBO Rate” means (a) with respect to any Eurocurrency Borrowing
denominated in Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate and
(b) with respect to any Eurocurrency Borrowing denominated in an Alternative
Currency for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to the LIBO Rate for such Interest
Period.





1

 

--------------------------------------------------------------------------------

 

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person at any date, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agreed Alternative Currency” means (a) Pounds Sterling, (b) Euros, (c) Canadian
Dollars, (d) Australian Dollars and (e) a currency, in the case of any Loan,
that is readily available in the amount required and freely convertible into
Dollars in the London interbank market on the Quotation Day for such Loan and
the date such Loan is to be advanced and, in the case of any Letter of Credit,
in which the Issuing Lender has agreed to issue Letters of Credit, in each case,
as such currency has been approved in writing (including by email) by the
Administrative Agent and each Lender.

“Agreement” has the meaning set forth in the introductory paragraph hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for an interest period of
one month plus 1%.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the FRBNY Rate or
the Adjusted LIBO Rate, respectively.

“Alternative Currency” means any Agreed Alternative Currency or any Non-Pro Rata
Alternative Currency.

“Alternative Currency Agent” means J.P. Morgan Europe Limited in London, an
Affiliate of the Administrative Agent, acting at the request of the
Administrative Agent, together with any other Affiliate or branch of the
Administrative Agent acting in such capacity.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Parent or its Subsidiaries from time to time concerning or
relating to bribery or corruption.

“Applicable Margin” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Net Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Parent is required to have delivered the
financial statements pursuant to Section 5.01 hereof (as such Total Net Leverage
Ratio is calculated on Exhibit C of the Compliance Certificate delivered under
Section 5.01(c) by the Parent in connection with such financial statement):



2

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

Level

Total Net Leverage Ratio

Applicable Margin for Eurocurrency, CDOR and BBSY Loans

 

Applicable Margin for JIBAR Loans

Applicable Margin for ABR and Canadian Prime Rate Loans

 

I

X  > 3.25

2.25%

2.50%

1.25%

II

3.25 > X > 2.75

2.00%

2.25%

1.00%

III

2.75 > X >  2.25

1.75%

2.00%

0.75%

IV

2.25 > X > 1.75

1.50%

1.75%

0.50%

V

1.75 > X > 1.25

1.25%

1.50%

0.25%

VI

1.25 > X

1.00%

1.25%

0.00%

 

Each change in the Applicable Margin shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2014.  Notwithstanding the
foregoing, for the period from the Effective Date through the date the financial
statements and Compliance Certificate are required to be delivered pursuant to
Section 5.01 for the fiscal quarter ended June 30, 2014, the Applicable Margin
shall be determined at Level III.  In the event that any financial statement
delivered pursuant to Section 5.01 is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin for any period (an “Applicable
Period”) than the Applicable Margin applied for such Applicable Period, and only
in such case, then the Parent shall immediately (i) deliver to the
Administrative Agent corrected financial statements for such Applicable Period,
(ii) determine the Applicable Margin for such Applicable Period based upon the
corrected financial statements, and (iii) immediately pay to the Administrative
Agent the accrued additional interest owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
applied by the Administrative Agent in accordance with Section 2.17.  This
provision is in addition to the rights of the Administrative Agent and the
Lenders with respect to Section 2.12(e) and their other respective rights under
this Agreement.  If the Parent fails to deliver the financial statements and
corresponding Compliance Certificate to the Administrative Agent at the time
required pursuant to Section 5.01, then effective as of the date such financial
statements and corresponding Compliance Certificate were required to be
delivered pursuant to Section 5.01, the Applicable Margin shall be determined at
Level I and shall remain at such level until the date such financial statements
and corresponding Compliance Certificate are so delivered by the Parent.  In the
event that any such financial statement, if corrected, would have led to the
application of a lower Applicable Margin for the Applicable Period than the
Applicable Margin applied for such Applicable Period, the Administrative Agent
shall, at the request of the Parent, send out a single notice to the Lenders
requesting refund to the Administrative Agent of any overpayment of interest
relating thereto.  The Administrative Agent shall promptly remit any amounts
received to the Parent.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such

3

 

--------------------------------------------------------------------------------

 

 

Lender’s Commitment.  If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Revolving Credit
Exposure, giving effect to any Lender’s status as a Defaulting Lender at the
time of determination.

“Arrangers” means, collectively, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce, Fenner & Smith, Incorporated and Wells Fargo Securities, LLC.

“Asset Sale” means the sale, transfer, lease or disposition by the Parent or any
Restricted Subsidiary of (a) any of the Equity Interest in any Restricted
Subsidiary, (b) substantially all of the assets of any division, business unit
or line of business of the Parent or any Restricted Subsidiary, or (c) any other
assets (whether tangible or intangible) of the Parent or any Restricted
Subsidiary including, without limitation, any accounts receivable.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent (which acceptance
may not be unreasonably withheld or delayed), in the form of Exhibit 1.1B or any
other form approved by the Administrative Agent.

“ATM Equipment” means automated teller machines and related equipment.

“Australian Dollars” means the lawful currency of Australia.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Termination Date and the date of termination of
all of the Commitments as set forth herein.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Bill Swap Reference Rate” means, with respect to any Borrowing denominated
in Australian Dollars for any Interest Period, (a) the applicable Screen Rate at
or about 10:30 a.m. Sydney time on the Quotation Day or (b) if no Screen Rate is
available for such Interest Period, the applicable Interpolated Rate as of such
time on the Quotation Day, or if applicable pursuant to Section 2.13(a), the
applicable Reference Bank Rate as of such time on the Quotation Day.

“Bank Products” means each and any of the following bank services provided to
any Obligor by a Lender or any of its Affiliates: (a) commercial credit cards,
(b) commercial checking accounts, (c) stored value cards and (d) treasury
management services (including, without limitation, controlled disbursements,
automated clearinghouse transactions, return items, overdraft and interstate
depository network services); provided that Bank Products shall specifically
exclude services and fees in respect of vault cash or cash for use in ATM
Equipment.



4

 

--------------------------------------------------------------------------------

 

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or assets appointed for it, including the Federal Deposit Insurance
Corporation or any state or federal regulatory authority acting in such
capacity, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or any direct or
indirect parent company thereof by a Governmental Authority or instrumentality
thereof, provided,  further, that such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

“BBSY”  when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Bank Bill Swap Reference Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Accession Agreement” means an agreement in the form of Exhibit 5.10.

“Borrowers”  means the Parent, U.K. Holdco, U.S. Holdco, CATM USA, Cardtronics
Europe, CATM UK, the Canadian Borrower, CATM Europe Holdings Limited,
Cardtronics Australasia Pty Ptd. and any other Wholly-Owned Restricted
Subsidiary that becomes a Borrower hereunder pursuant to Section 5.10(a), and
“Borrower” means any one of them.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, CDOR Loans,
BBSY Loans and JIBAR Loans, as to which a single Interest Period is in effect or
(b) a Swingline Loan.

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03 and substantially in the form attached hereto as Exhibit 2.03
or such other form reasonably acceptable to the Administrative Agent.

“Business Acquisition” means (a) an Investment by the Parent or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged into or consolidated with the Parent or any
Restricted Subsidiary or (b) an acquisition by the Parent or any Restricted
Subsidiary of the property and assets of any Person (other than a Subsidiary)
that constitutes substantially all of the assets of such Person or any division
or other business unit of such Person.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Houston, Texas are
authorized or required by Law to remain closed; provided that (a) when used in
connection with a Eurocurrency Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in the

5

 

--------------------------------------------------------------------------------

 

 

applicable currency in the London interbank market or the principal financial
center of the country in which payment or purchase of such currency, (b) when
used in connection with a CDOR or Canadian Prime Rate Loan, the term “Business
Day” shall also exclude any day on which commercial banks in Toronto are
authorized or required by Law to remain closed, (c) when used in connection with
a BBSY Borrowing, the term “Business Day” shall also exclude any day on which
commercial banks in Sydney are authorized or required by Law to remain closed,
(d) when used in connection with a JIBAR Borrowing, the term “Business Day”
shall also exclude any day on which commercial banks in Johannesburg are
authorized or required by Law to remain closed and (e) if the Borrowings which
are the subject of a borrowing, draw, payment, reimbursement or rate selection
are denominated in Euros, the term “Business Day” shall also exclude any day
that is not a TARGET Day.

“Call Spread Counterparties” means one or more financial institutions selected
by the Company.

“Canadian Borrower” means Cardtronics Canada Holdings ULC.

“Canadian Dealer Offered Rate” means, with respect to any Borrowing denominated
in Canadian Dollars for any Interest Period, (a) the applicable Screen Rate at
or about 10:00 a.m. Toronto time on the Quotation Day or (b) if no Screen Rate
is available for such Interest Period, the applicable Interpolated Rate as of
such time on the Quotation Day, or if applicable pursuant to Section 2.13(a),
the rate quoted by the Administrative Agent as of such time on the Quotation
Day, plus, in each case, 0.10% per annum.

“Canadian Dollars” means the lawful currency of Canada.

“Canadian Prime Rate”  means, on any day, the rate determined by the
Administrative Agent to be the higher of (a) the rate equal to the PRIMCAN Index
rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on such day
(or, in the event that the PRIMCAN Index is not published by Bloomberg, any
other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (ii) the
average rate for 30 day Canadian Dollar bankers’ acceptances that appears on the
Reuters Screen CDOR Page (or, in the event such rate does not appear on such
page or screen, on any successor or substitute page or screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time, as selected by the Administrative Agent
in its reasonable discretion) at 10:15 a.m. Toronto time on such day, plus 1%
per annum; provided, that if any of the above rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.  Any change
in the Canadian Prime Rate due to a change in the PRIMCAN Index or the CDOR Rate
shall be effective from and including the effective date of such change in the
PRIMCAN Index or CDOR Rate, respectively.

“Capital Expenditures” means expenditures in respect of fixed or capital assets,
including the capital portion of the lease payments made in respect of Capital
Lease Obligations in each case which are required to be capitalized on a balance
sheet prepared in accordance with GAAP, but excluding expenditures for the
repair or replacement of any fixed or capital assets which were destroyed,
damaged, lost or stolen, in whole or in part, to the extent financed by the
proceeds of an insurance policy; provided that, in the case of any Restricted
Subsidiary that is not a Wholly-

6

 

--------------------------------------------------------------------------------

 

 

Owned Subsidiary, the amount of Capital Expenditures attributed to such
Restricted Subsidiary shall be the Owned Percentage of the amount that would
otherwise be included in the absence of this proviso.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cardtronics Europe” means Cardtronics Europe Limited, a private company
incorporated under English law.

“Cash Interest Expense” means, for any period, for the Parent and the Restricted
Subsidiaries on a consolidated basis, all cash interest payments made during
such period (including the portion of rents payable under Capital Lease
Obligations allocable to interest); provided that, in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Cash Interest
Expense attributed to such Restricted Subsidiary shall be the Owned Percentage
of the amount that would otherwise be included in the absence of this proviso.

“CATM UK” means Cardtronics UK Limited, a private company incorporated under
English law.

“CATM USA” means Cardtronics USA, Inc., a Delaware corporation.

“CDOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Canadian Dealer Offered Rate.

“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.

“CFC Borrower” means (a) each Borrower that is a CFC, (b) any Borrower that is
owned by a CFC and classified as a partnership or disregarded entity, in each
case for U.S. federal income tax purposes and (c) each Additional Borrower that
is described in clause (a) or (b) above and designated by the Borrower as a CFC
Borrower pursuant to Section 5.10.

“CFC Guarantor” means each CFC Borrower and, subject to Sections 5.09(g) and
9.08, each Material Restricted Subsidiary that is a CFC Subsidiary and each
other CFC Subsidiary that is required to be, or has otherwise become, a CFC
Guarantor pursuant to Section 5.09.

“CFC Subsidiary” means any Subsidiary that is (a) a CFC, (b) a U.S. Subsidiary,
owned directly by another U.S. Subsidiary, substantially all of the assets of
which consist of Equity Interests in, or Indebtedness of, one or more CFCs or
(c) owned directly or indirectly by a CFC.

“Change in Control” means (a) any Person or group (within the meaning of Rule
13d-5 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934 as in effect on the date hereof) shall become the ultimate
beneficial owner (as defined in Rule 13d-3 of the Securities and Exchange
Commission under the Securities Exchange Act of 1934 as in effect on

7

 

--------------------------------------------------------------------------------

 

 

the date hereof) of issued and outstanding Equity Interests of the Parent
representing more than 50% of the aggregate voting power in elections for
directors of the Parent on a fully diluted basis; or (b) a majority of the
members of the board of directors of the Parent shall cease to be either
(i) Persons who were members of the board of directors on the Third Amendment
Effective Date or (ii) Persons who became members of such board of directors
after the Third Amendment Effective Date and whose election or nomination was
approved by a vote or consent of the majority of the members of the board of
directors that are either described in clause (i) above or who were elected
under this clause (ii).

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, regulations,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”  means all of the property described in the Security Documents
serving as security for the Loans.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 2.19 or Section 10.04.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.  As of the Fifth
Amendment Effective Date, the aggregate amount of the Lenders’ Commitments is
$400,000,000.

“Commitment Fee Rate” means, on any day, the applicable per annum percentage set
forth at the appropriate intersection in the table shown below, based on the
Total Net Leverage Ratio for the most recently ended trailing four-quarter
period with respect to which the Parent is required to have delivered the
financial statements pursuant to Section 5.01 hereof (as such Total Net Leverage
Ratio is calculated on Exhibit C of the Compliance Certificate delivered under
Section 5.01(c) by the Parent in connection with such financial statement):



8

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Level

Total Net

Leverage Ratio

Commitment Fee Rate

I

X  > 3.25

0.40%

II

3.25 > X > 2.75

0.35%

III

2.75 > X >  2.25

0.30%

IV

2.25 > X > 1.75

0.25%

V

1.75 > X > 1.25

0.20%

VI

1.25 > X

0.20%

 

Each change in the Commitment Fee Rate shall take effect on each date on which
such financial statements and Compliance Certificate are required to be
delivered pursuant to Section 5.01, commencing with the date on which such
financials statements and Compliance Certificate are required to be delivered
for the four-quarter period ending June 30, 2014.  Notwithstanding the
foregoing, for the period from the Effective Date through the date the financial
statements and Compliance Certificate are required to be delivered pursuant to
Section 5.01 for the fiscal quarter ended June 30, 2014, the Commitment Fee Rate
shall be determined at Level III.  In the event any financial statement
delivered pursuant to Section 5.01 is shown to be inaccurate when delivered
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
a higher Commitment Fee Rate for any period (an “Applicable Commitment Fee
Period”) than the Commitment Fee Rate applied for such Applicable Commitment Fee
Period, and only in such case, then the Parent shall immediately (i) deliver to
the Administrative Agent corrected financial statements for such Applicable
Commitment Fee Period, (ii) determine the Commitment Fee Rate for such
Applicable Commitment Fee Period based on the corrected financial statements,
and (iii) immediately pay to the Administrative Agent the additional accrued
commitment fees owing as a result of such increased Commitment Fee Rate for such
Applicable Commitment Fee Period, which payment shall be promptly applied in
accordance with Section 2.11.  This provision is in addition to the rights of
the Administrative Agent and Lenders with respect to Section 2.12(e) and their
other respective rights under this Agreement.  If the Parent fails to deliver
the financial statements and corresponding Compliance Certificate to the
Administrative Agent at the time required pursuant to Section 5.01, then
effective as of the date such financial statements and corresponding Compliance
Certificate were required to be delivered pursuant to Section 5.01, the
Commitment Fee Rate shall be determined at Level I and shall remain at such
level until the date such financial statements and corresponding Compliance
Certificate are so delivered by the Parent.  In the event that any such
financial statement, if corrected, would have led to the application of a lower
Commitment Fee Rate for the Applicable Commitment Fee Period than the Commitment
Fee Rate applied for such Applicable Commitment Fee Period, the Administrative
Agent shall, at the request of the Parent, send out a single notice to the
Lenders requesting refund to the Administrative Agent of any overpayment of
commitment fees relating thereto.  The Administrative Agent shall promptly remit
any amounts received to the Parent.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning given in the preamble hereto.



9

 

--------------------------------------------------------------------------------

 

 

“Compliance Certificate” has the meaning assigned to such term in Section
5.01(c).

“Computation Date” has the meaning assigned to such term in Section 1.05.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, for the Parent and the
Restricted Subsidiaries on a consolidated basis, an amount equal to Consolidated
Net Income for such period, plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Expense for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable during such period, (iii) depreciation, accretion and amortization
expense and (iv) other extraordinary, non-cash and non-recurring cash expenses
reducing such Consolidated Net Income, provided that any such non-recurring cash
expenses shall not exceed $15,000,000 in any fiscal year, and minus (b) to the
extent included in calculating such Consolidated Net Income, all non-cash items
increasing Consolidated Net Income for such period; provided that, in the case
of any Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the amount
included in the calculation of Consolidated Adjusted EBITDA in respect of any
such items or components thereof shall be the Owned Percentage of the amount
that would otherwise be included in the absence of this proviso.

“Consolidated Adjusted Pro Forma EBITDA” means, for any period, for the Parent
and the Restricted Subsidiaries on a consolidated basis, Consolidated Adjusted
EBITDA for such period, adjusted to include the Consolidated Adjusted EBITDA
attributable to Business Acquisitions made in accordance with Section 6.11
during such period as if such Business Acquisition occurred on the first day of
such period, including adjustments attributable to such Business Acquisitions so
long as such adjustments (a) have been certified by a Financial Officer as
having been prepared in good faith based upon reasonable assumptions, (b) are
expected to occur within ninety (90) days of the date such Business Acquisition
is consummated, (c) are permitted or required under Regulation S-X of the SEC
and (d) do not exceed $15,000,000 in the aggregate in any twelve month period.

“Consolidated Funded Indebtedness” means, as of the date of determination, for
the Parent and the Restricted Subsidiaries on a consolidated basis, all
Indebtedness evidenced by a note, bond, debenture or similar items with
regularly scheduled interest payments and a maturity date; provided that, in the
case of any Restricted Subsidiary that is not a Wholly-Owned Subsidiary, the
amount of Indebtedness attributed to such Restricted Subsidiary shall be the
Owned Percentage of the amount that would otherwise be included in the absence
of this proviso, unless the Parent or any Restricted Subsidiary that is a
Wholly-Owned Subsidiary guaranties a greater percentage than the Owned
Percentage, in which case the amount included in respect of such Indebtedness
shall be the percentage so guarantied.  For all purposes hereof, the term
“Consolidated Funded Indebtedness” shall exclude any operating lease that must
be recognized on the balance sheet of such Person as a lease liability and
right-of-use asset in accordance with the Financial Accounting Standards Board
Update No. 2016-02, dated February 2016 (Leases (Topic 842)), which adopts
Accounting Standards Codification 842.



10

 

--------------------------------------------------------------------------------

 

 

“Consolidated Interest Expense” means, for any Person, determined on a
consolidated basis, the sum of all interest on Indebtedness paid or payable
(including the portion of rents payable under Capital Lease Obligations
allocable to interest) plus all original issue discounts and other interest
expense associated with Indebtedness amortized or required to be amortized in
accordance with GAAP.

“Consolidated Net Income” means, for any period, for the Parent and the
Restricted Subsidiaries on a consolidated basis, the net income or loss of the
Parent and the Restricted Subsidiaries for such period determined in accordance
with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Senior Notes” means the Company’s 1.00% Convertible Senior Notes in
the principal amount of $287,500,000 due 2020.

“Credit Facility Guarantor” means each Borrower, subject to Sections 5.09(g) and
9.08, each Material Restricted Subsidiary, and each other Subsidiary that is
required to be, or has otherwise become, a Credit Facility Guarantor pursuant to
Section 5.09;  provided,  however, that a Credit Facility Guarantor shall not
include any such Person to the extent such Person is a CFC Subsidiary.

“Credit Party” means the Administrative Agent, the Alternative Currency Agent,
the Issuing Lender, the Swingline Lender or any other Lender.

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Default Rate” means (a) with respect to principal payments on the Loans, the
rate otherwise applicable to such Loans plus 2%, and (b) with respect to all
other amounts, the rate otherwise applicable to ABR Loans plus 2%.

“Defaulting Lender” means, subject to Section 2.20(b), any Lender that (a) has
failed within two Business Days of the date required to be funded or paid, to
(i) fund any portion of its Loans, (ii) fund any portion of its participations
in Letters of Credit or Swingline Loans or (iii) pay over to any Credit Party
any other amount required to be paid by it hereunder, unless, in the case of
clause (i) above, such Lender notifies the Administrative Agent and the Parent
in writing that such failure is the result of such Lender’s determination that a
condition precedent to funding specifically identified (and including the
particular default, if any) has not been satisfied, (b) has notified the Parent
or any Credit Party in writing, or has made a public statement to the effect,
that it does not intend to comply with any of its funding obligations under this
Agreement (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent specifically identified
and including the particular default, if any, to funding a Loan under this
Agreement cannot be satisfied), (c) has failed, within three Business Days after
written request by a Credit Party or the Parent, to confirm in writing to the
Administrative Agent and the Parent that it will

11

 

--------------------------------------------------------------------------------

 

 

comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Parent), or (d) has, or has a direct or indirect parent company that has, become
the subject of (i) a Bankruptcy Event or (ii) a Bail-In Action.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.20(b)) upon delivery of written notice
of such determination to the Parent and each Credit Party.

“Dollars” or “$” refers to lawful money of the United States of America.

“DTTP Filing” means a HM Revenue & Customs’ Form DTTP2, duly completed and filed
by each U.K. Borrower within the applicable time limit, which contains the
scheme reference number and jurisdiction of tax residence provided by the Lender
either (i) in writing to the U.K. Borrowers and the Administrative Agent at the
Third Amendment Effective Date, or (ii) if the Lender is not a party to this
Agreement at the Third Amendment Effective Date, to the U.K. Borrowers and the
Administrative Agent in the Assignment and Assumption of such Lender or such
other documentation contemplated hereby pursuant to which such Lender shall have
become a party hereto.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning given in the preamble hereto.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“Environmental Laws” means all Laws issued or promulgated by any Governmental
Authority, relating in any way to the protection of the environment,
preservation or reclamation of natural resources or the management, release or
threatened release of any Hazardous Material or to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Parent or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation

12

 

--------------------------------------------------------------------------------

 

 

of any applicable Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials
performed in violation of applicable Environmental Laws, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equivalent Amount” means, on any day, (a) with respect to any amount in
Dollars, such amount and (b) with respect to any amount in an Alternative
Currency, the equivalent in Dollars of such amount as determined by the
Administrative Agent, based on the rate at which such Alternative Currency may
be exchanged into Dollars, as set forth at approximately 11:00 a.m., London
time, on such date on the Reuters World Currency Page for such Alternative
Currency.  In the event that such rate does not appear on any Reuters World
Currency Page, the Equivalent Amount with respect to such Alternative Currency
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be reasonably selected by the Administrative
Agent or, after consultation with the Parent, in the event no such service is
selected, such Equivalent Amount shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange on the
Administrative Agent for such Alternative Currency on the London market at
11:00 a.m., London time, on such date for the purchase of Dollars with such
Alternative Currency, for delivery two Business Days later; provided, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Parent, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(b),
(c), (m) or (o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any

13

 

--------------------------------------------------------------------------------

 

 

of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation published by
the Loan Market Association (or any successor Person), as in effect from time to
time.

“Euro” and “Euros” mean the currency of the participating member states of the
EMU.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arising under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized or resident under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Parent under Section 2.18(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.16,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.16(g), (h) or (i), as applicable,
(d) any U.S. federal withholding Taxes imposed under FATCA, and (e) any U.K.
Excluded Withholding Taxes.



14

 

--------------------------------------------------------------------------------

 

 

“Existing Credit Agreement” has the meaning given in the preamble hereto.

“Existing Indebtedness” means Indebtedness existing on the Third Amendment
Effective Date and set forth in Schedule 6.01.

“Existing Letters of Credit” shall mean the letters of credit set forth on
Schedule 2.05.

“Existing Senior Notes” means the Company’s 8.25% Senior Subordinated Notes due
2018.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
such intergovernmental agreement.

“Federal Funds Effective Rate”  means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.

“Fee Letter” means the letter agreement dated March 20, 2014, by and among the
Company, the Administrative Agent and the other parties thereto pertaining to
certain fees payable in connection with this Agreement.

“Fifth Amendment Effective Date” means April 4, 2017.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.

“Finco Entities” means CATM Luxembourg I S.à. r.l., a Luxembourg limited
liability company, its Subsidiaries and any other Subsidiary created, formed or
acquired, in each case, so long as such Finco Entity’s only assets consist of
(i) intercompany Indebtedness owed to it and any payments thereon, (ii) any
other assets reasonably necessary for the operation of its business that are
insignificant in value and (iii) Equity Interests in Subsidiaries, and it does
not engage in any business other than the ownership of such assets and
activities reasonably related thereto.

“Fixed Charge Coverage Ratio”  means, as of the end of each fiscal quarter, the
ratio of (a) the sum of (i) Consolidated Adjusted Pro Forma EBITDA for the four
quarter period then ended, minus (ii) Capital Expenditures of the Parent and the
Restricted Subsidiaries for such period, minus (iii) cash Taxes paid by the
Parent and the Restricted Subsidiaries during such period, to (b) Cash Interest
Expense.

“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to any Borrower that is
not a U.S. Person, a Lender

15

 

--------------------------------------------------------------------------------

 

 

that is resident or organized under the laws of a jurisdiction other than that
in which such Borrower is resident for tax purposes.

“FRBNY” means the Federal Reserve Bank of New York.

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “FRBNY Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided,  further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure with respect to Letters of Credit issued by the
Issuing Lender other than LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or cash
collateralized in accordance with the terms of Section 2.05(j), and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Approval” means (a) any authorization, consent, approval, license,
waiver, or exemption, by or with or (b) any required filing or registration by
or with, or any other action or deemed action by or on behalf of, any
Governmental Authority.

“Governmental Authority” means the government of the United States of America or
any other nation or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of

16

 

--------------------------------------------------------------------------------

 

 

guaranty issued to support such Indebtedness; provided, that the term guarantee
shall not include endorsements for collection or deposit in the ordinary course
of business.

“Guarantee Termination” has the meaning assigned to such term in Section
5.09(g).

“Guarantees” means the guarantees issued pursuant to this Agreement as contained
in Article IX hereof.

“Guarantors” means the Credit Facility Guarantors and the CFC Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature to the extent any of the foregoing are
present in quantities or concentrations prohibited under the Environmental Laws
but does not include normal quantities of any material present or used in the
ordinary course of business, including, without limitation, materials such as
substances and materials used in the operation or maintenance of ATM Equipment,
office or cleaning supplies, typical building and maintenance materials and
employee and invitee vehicles and vehicle fuels.

“HMRC DT Treaty Passport scheme” means the HM Revenue and Customs Double
Taxation Treaty Passport Scheme.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Increasing Lender” has the meaning assigned to such term in Section 2.19.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person upon which interest charges are customarily paid, (d) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (e) all obligations of such Person in
respect of the deferred purchase price of property or services, (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all guarantees by such Person of
Indebtedness of others, (h) the principal portion of all Capital Lease
Obligations of such Person, (i) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances.  The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor; provided that, in the case of any Restricted
Subsidiary that is not a Wholly-Owned Subsidiary, the amount of Indebtedness
attributed to such Restricted Subsidiary shall be the Owned Percentage of the
amount that would otherwise be included in the absence of this proviso, unless
the Parent or any Restricted Subsidiary that is a Wholly-Owned Subsidiary
guaranties a greater percentage than the Owned Percentage, in which case the
amount included in respect of such Indebtedness shall be the

17

 

--------------------------------------------------------------------------------

 

 

percentage so guarantied.    For all purposes hereof, the term “Indebtedness”
shall exclude any operating lease that must be recognized on the balance sheet
of such Person as a lease liability and right-of-use asset in accordance with
the Financial Accounting Standards Board Update No. 2016-02, dated February 2016
(Leases (Topic 842)), which adopts Accounting Standards Codification 842.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07 and substantially in the
form attached hereto as Exhibit 2.07 or such other form reasonably acceptable to
the Administrative Agent.

“Interest Payment Date” means (a) with respect to any Canadian Prime Rate Loan
or ABR Loan (in each case, other than a Swingline Loan), the last day of each
March, June, September and December, (b) with respect to any Eurocurrency Loan,
CDOR Loan, BBSY Loan or JIBAR Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing, CDOR Borrowing, BBSY Borrowing or JIBAR Borrowing with
an Interest Period of more than three months’ duration, each day prior to the
last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid pursuant to
Section 2.09.

“Interest Period” means with respect to any Eurocurrency, CDOR, BBSY or JIBAR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each relevant Lender, twelve months)
thereafter, as the relevant Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the applicable Screen
Rate) determined by the Alternative Currency Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable rate is available for the
applicable currency) that is shorter than the relevant Interest Period and (b)
the Screen Rate for the shortest period (for which such rate is available for
the applicable currency) that exceeds the relevant Interest Period, in each
case, on the Quotation Day for such Interest Period, in each case, at such
time.  When determining the rate for a period that is less than the shortest
period for which the relevant rate

18

 

--------------------------------------------------------------------------------

 

 

applicable to Loans in an Alternative Currency is available, the applicable rate
for purposes of clause (a) above shall be deemed to be the overnight screen rate
where “overnight screen rate” means, in relation to any currency, the overnight
rate for such currency determined by the Alternative Currency Agent from such
service as the Alternative Currency Agent may select.

“Investment” means any investment in any Person, whether by means of a purchase
of Equity Interests or debt securities, capital contribution, loan, time deposit
or other similar investments (but not including any demand deposit).

“IRS” means the United States Internal Revenue Service.

“Issuing Lender” means JPMorgan Chase Bank, N.A., in its capacity as the issuer
of Letters of Credit hereunder, and its successors in such capacity as provided
in Section 2.05(i), and JPMorgan Chase Bank, N.A., in its capacity as issuer of
the Existing Letters of Credit.  The Issuing Lender may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of the
Issuing Lender, in which case the term “Issuing Lender” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“JIBAR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Johannesburg Interbank Agreed Rate.

“Johannesburg Interbank Agreed Rate” means, with respect to any Borrowing
denominated in Rand for any Interest Period, (a) the applicable Screen Rate at
or about 11:00 a.m. Johannesburg time on the Quotation Day or (b) if no Screen
Rate is available for such Interest Period, the applicable Interpolated Rate as
of such time on the Quotation Day, or if applicable pursuant to Section 2.13(a),
the applicable Reference Bank Rate as of such time on the Quotation Day.

“Law” means all laws, statutes, treaties, ordinances, codes, acts, rules,
regulations and Orders of all Governmental Authorities, whether now or hereafter
in effect.

“LC Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” means, at any time, the Equivalent Amount of the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of the Borrowers or converted into a Loan pursuant to
Section 2.05(e) at such time.  The LC Exposure of any Lender at any time shall
be its Applicable Percentage of the total LC Exposure at such time.

“Lender Swap Agreement” means any Swap Agreement between the Parent or any
Restricted Subsidiary and any Lender or any Affiliate of any Lender which is in
existence on the Effective Date or which is entered into while such Person is a
Lender or an Affiliate of a Lender even if such Person ceases to be a Lender or
an Affiliate of a Lender after entering into such Swap Agreement.



19

 

--------------------------------------------------------------------------------

 

 

“Lenders” means the Persons listed on Schedule 2.01 as Lenders and any other
Person that shall have become a Lender hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby, but in any event,
excluding any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or other documentation contemplated hereby.  Unless
the context otherwise requires, the term “Lenders” includes the Swingline
Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, (a) the applicable Screen Rate as of
approximately 11:00 a.m., London time, on the Quotation Day, or (b) if no Screen
Rate is available for such currency or for such Interest Period, the applicable
Interpolated Rate as of such time on the Quotation Day or, if applicable
pursuant to the terms of Section 2.13(a), the applicable Reference Bank Rate as
of such time on the Quotation Day.

“LIBO Screen Rate” means the London interbank offered rate as administered by
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for a period equal in length to such Interest
Period as displayed on page LIBOR01 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen,
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion;  provided that if the LIBO Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge or security interest in, on or of such asset to
secure or provide for the payment of any obligation of any Person, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Loan Documents” means this Agreement, any Notes, any applications for Letters
of Credit and reimbursement agreements relating thereto, the Security Documents
and the Fee Letter.

“Loans” means the loans made by the Lenders pursuant to this Agreement.

“Local Time” means (a) with respect to a Loan,  Borrowing or Letter of Credit
denominated in Dollars, Houston, Texas time, (b) with respect to a Loan,
 Borrowing or Letter of Credit denominated in Canadian Dollars, Toronto time,
(c) with respect to a Loan,  Borrowing or Letter of Credit denominated in
Australian Dollars, Sydney time, (d) with respect to a Loan,  Borrowing or
Letter of Credit denominated in Rand, Johannesburg time and (e) with respect to
a Loan,  Borrowing or Letter of Credit denominated in any other Alternative
Currency, London time.

“Majority Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50.0% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.  The Revolving
Credit Exposure and unused

20

 

--------------------------------------------------------------------------------

 

 

Commitment of any Defaulting Lender shall be disregarded in determining the
Majority Lenders at any time.

“Material Adverse Effect” means a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Parent
and the Restricted Subsidiaries, taken as a whole, that would, individually or
in the aggregate, materially adversely affect (a) the ability of the Obligors,
taken as a whole, to pay the Obligations under the Loan Documents or (b) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents.

“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Swap Agreements, of any one or more of the Parent and the Restricted
Subsidiaries in an aggregate principal amount exceeding $20,000,000 (or the
equivalent amount thereof in any foreign currency).  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Parent
or any Restricted Subsidiary in respect of any Swap Agreement at any time shall
be the Swap Termination Value.

“Material Restricted Subsidiary” means each Material Subsidiary that is a
Restricted Subsidiary.

“Material Subsidiary” means a Wholly-Owned Subsidiary that either generates 5%
or more of the consolidated gross revenues of the Parent and its Subsidiaries on
a consolidated basis or holds assets that constitute 5% or more of all assets of
the Parent and its Subsidiaries on a consolidated basis;  provided that none of
the Finco Entities will be deemed to be a Material Subsidiary.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“New Lender” has the meaning assigned such term in Section 2.19.

“New Lender Agreement” means a New Lender Agreement entered into by a New Lender
in accordance with Section 2.19 and accepted by the Administrative Agent in the
form of Exhibit 1.1C, or any other form approved by Administrative Agent.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Pro Rata Alternative Currency” means (a) Rand and (b) a currency, in the
case of any Loan, that is readily available in the amount required and freely
convertible into Dollars in the London interbank market on the Quotation Day for
such Loan and the date such Loan is to be advanced and, in the case of any
Letter of Credit, in which the Issuing Lender has agreed to issue Letters of
Credit, in each case, as such currency has been approved in writing (including
by email) by the Administrative Agent and the Majority Lenders;  provided that,
for purposes of Swingline Loans and Letters of Credit, such currency must be
approved by all of the Lenders.    Schedule 1.01 sets forth, as of the Sixth
Amendment Effective Date, the currencies that are Non-Pro Rata Alternative
Currencies, whether each such currency is available for Swingline Loans and
Letters

21

 

--------------------------------------------------------------------------------

 

 

of Credit hereunder and the Lenders that have agreed to fund Revolving Loans in
such currencies.  After the Sixth Amendment Effective Date, upon the approval of
any other currency as a Non-Pro Rata Alternative Currency or the addition of any
new Lenders hereto pursuant to Section 2.19 or 10.04(b),  Schedule 1.01 shall be
deemed to have been amended to (i) add such new Non-Pro Rata Alternative
Currency thereto, (ii) state whether such new Non-Pro Rata Alternative Currency
is available for Swingline Loans and Letters of Credit and (iii) reflect the
identity of the Lenders that have agreed to fund Revolving Loans in such new
Non-Pro Rata Alternative Currency or the then existing Non-Pro Rata Alternative
Currencies, as the case may be.

“Note” means a promissory note executed and delivered pursuant to Section
2.09(d).

“Obligations” means, without duplication, (a) all principal, interest (including
post-petition interest), fees, reimbursements, indemnifications, and other
amounts now or hereafter owed by the Borrowers or any of the Guarantors to the
Lenders, the Swingline Lender, the Issuing Lender, the Alternative Currency
Agent or the Administrative Agent under this Agreement and the Loan Documents,
including, such obligations with respect to Letters of Credit, and any
increases, extensions, and rearrangements of those obligations under any
amendments, supplements, and other modifications of the documents and agreements
creating those obligations, (b) all obligations in respect of any Lender Swap
Agreement and (c) all obligations in respect of Bank Products; provided that the
Obligations shall specifically exclude the Excluded Swap Obligations.

“Obligors” means, collectively, the Borrowers and the Guarantors.

“Order” means an order, writ, judgment, award, injunction, decree, ruling or
decision of any Governmental Authority or arbitrator, to the extent the Parent
or applicable Restricted Subsidiary has submitted a claim to, or is bound by the
decision of, binding arbitration.

“Other Connection Taxes”  means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”  means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

“Overnight Alternative Currency Rate” means, for any amount payable in an
Alternative Currency, the rate of interest per annum as determined by the
Alternative Currency Agent at which overnight or weekend deposits in the
relevant currency (or if such amount due remains unpaid for more than three
(3) Business Days, then for such other period of time as the Alternative
Currency Agent may reasonably determine) for delivery in immediately available
and freely transferable funds would be offered by the Alternative Currency Agent
to major banks in the interbank market

22

 

--------------------------------------------------------------------------------

 

 

upon request of such major banks for the relevant currency as determined above
and in an amount comparable to the unpaid principal amount of the related Loan
or LC Disbursement, plus any taxes, levies, imposts, duties, deductions, charges
or withholdings imposed upon, or charged to, the Alternative Currency Agent by
any relevant correspondent bank in respect of such amount in such relevant
currency.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate.

“Overnight Foreign Currency Rate” means the rate of interest per annum (rounded
upwards, if necessary, to the next 1/16th of 1%) at which overnight deposits in
the applicable Alternative Currency (as the case may be) in an amount
approximately equal to the amount with respect to which such rate is being
determined would be offered for such day by a branch or affiliate of the
Alternative Currency Agent in the London interbank market for such currency to
major banks in the London interbank market.

“Owned Percentage” means, in the case of any Restricted Subsidiary that is not a
Wholly-Owned Subsidiary, the percentage of Equity Interests therein owned
directly or indirectly by the Parent or any Restricted Subsidiary.

“Parent” has the meaning given in the preamble hereto.

“Participant” has the meaning set forth in Section 10.04.

“Participant Register” has the meaning set forth in Section 10.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Bond Hedge Transaction(s)” means the bond hedge or capped call
options purchased by the Company from the Call Spread Counterparties to hedge
the Company’s payment and/or delivery obligations due upon conversion of the
Convertible Senior Notes.

“Permitted Encumbrances” means:

(a)Liens imposed by law for Taxes that are not yet due or are being contested in
compliance with Section 5.04;

(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, landlord’s
and other like Liens imposed by law or by contract provided such contract does
not grant Liens in any property other than such property covered by Liens
imposed by operation of law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;



23

 

--------------------------------------------------------------------------------

 

 

(c)Liens arising in the ordinary course of business associated with workers’
compensation, unemployment insurance and other social security laws or
regulations;

(d)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e)Liens of financial institutions on accounts or deposits maintained therein to
the extent arising by operation of law or within the documentation establishing
said account to the extent same secure charges, fees and expenses owing or
potentially owing to said institution;

(f)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01; and

(g)easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Parent or any Restricted Subsidiary.

“Permitted Indebtedness” means Indebtedness that the Obligors and their
respective Restrictive Subsidiaries are permitted to create, incur, assume or
permit to exist pursuant to Section 6.01.

“Permitted Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and issued by any Lender, any Affiliate of a Lender or any
commercial banking institution or corporation rated at least P-1 by Moody’s or
A-1 by S&P;

(c)investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender or any other commercial bank
organized under the laws of the United States of America or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d)fully collateralized repurchase agreements for securities described in clause
(a) above and entered into with a financial institution satisfying the criteria
described in clause (c) above;

(e)money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA

24

 

--------------------------------------------------------------------------------

 

 

by S&P and Aaa by Moody’s or which hold investments substantially of the type
described in clauses (a) through (d) above, and (iii) have portfolio assets of
at least $2,000,000,000; and

(f)any Permitted Bond Hedge Transaction(s). 

“Permitted Liens” means Liens that the Obligors and their respective Restricted
Subsidiaries are permitted to create, incur, assume or permit to exist pursuant
to Section 6.02.

“Permitted Warrant Transaction(s)” means one or more net share or cash settled
warrants sold by the Company to the Call Spread Counterparties, concurrently
with the purchase by the Company of the Permitted Bond Hedge Transactions, to
offset the cost to the Company of the Permitted Bond Hedge Transactions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” means the lawful money of the United Kingdom.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
in New York City, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

“Qualified ECP Guarantor” has the meaning set forth in Section 9.10.

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

(a)(if the relevant currency is Dollars) two Business Days before the first day
of that period;

(b)(if the relevant currency is Pounds Sterling, Canadian Dollars or Australian
Dollars) the first day of that period;

(c)(if the relevant currency is Euro) two (2) TARGET Days before the first day
of that period; or

(d)(if the relevant currency is any other Alternative Currency) two (2) Business
Days before the first day of that period,

unless market practice differs in the relevant interbank market for any
currency, in which case the Quotation Day for that currency will be determined
by the Administrative Agent in accordance

25

 

--------------------------------------------------------------------------------

 

 

with market practice in the relevant interbank market (and if quotations would
normally be given by leading banks in the relevant interbank market on more than
one day, the Quotation Day will be the last of those days).

“Rand” means the lawful currency of the Republic of South Africa.

“Ratification Agreement” means that certain document executed by certain of the
Obligors as of the Effective Date that ratifies the Security Agreement.

“Recipient” means (a) the Administrative Agent, (b) the Alternative Currency
Agent, (c) any Lender and (d) the Issuing Lender, as applicable.

“Reference Bank Rate”  means the arithmetic mean of the rates (rounded upwards
to four decimal places) supplied to the Administrative Agent at its request by
the Reference Banks (as the case may be) as of the applicable time on the
Quotation Day for Loans in the applicable currency and the applicable Interest
Period (a) in relation to the LIBO Rate, as the rate quoted by the relevant
Reference Bank to leading banks in the London interbank market for the offering
of deposits in the applicable currency and for a period comparable to the
applicable Interest Period, (b) in relation to the Bank Bill Swap Reference
Rate, as the buying rate quoted by the relevant Reference Bank for bills of
exchange accepted by leading Australian banks which have a term equivalent to
the applicable Interest Period and (c) in relation to the Johannesburg Interbank
Agreed Rate, as the rate quoted by the relevant Reference Bank to leading banks
in the Johannesburg interbank market for the offering of deposits in Rand and
for a period comparable to the applicable Interest Period.

“Reference Banks”  means such banks as may be appointed by the Administrative
Agent in consultation with the Parent.  No Lender shall be obligated to be a
Reference Bank without its consent.

“Register” has the meaning set forth in Section 10.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Response” means (a) “response” as such term is defined in CERCLA, 42 U.S.C.
§9601(24), and (b) all other actions required by any Governmental Authority or
voluntarily undertaken to (i) clean up, remove, treat, abate, or in any other
way address any Hazardous Material in the environment; (ii) prevent the release
or threatened release of any Hazardous Material; or (iii) perform studies and
investigations in connection with, or as a precondition to, clause (i) or (ii)
above.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
or any Restricted Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Parent or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in the
Parent or any Restricted Subsidiary; provided that the term “Restricted Payment”
shall not include any dividend or

26

 

--------------------------------------------------------------------------------

 

 

distribution payable solely in Equity Interests of such Person or warrants,
options or other rights to purchase such Equity Interests so long as such
warrants, options or other rights do not have mandatory repayment or redemption
rights.

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the Equivalent Amount of the outstanding principal amount of such
Lender’s Revolving Loans and its LC Exposure and Swingline Exposure at such
time.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Rating Services, a division of the McGraw Hill
Companies, Inc.

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions (at the Third
Amendment Effective Date, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of The Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union,  any EU
member state or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person
controlled by any such Person.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom.

“Screen Rate” means (a) in respect of the LIBO Rate for any currency and for any
Interest Period, (i) in the case of Dollars, the LIBO Screen Rate and (ii) in
the case of any other Alternative Currency, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) appearing on Reuters Screen LIBOR02 Page
for such currency for such Interest Period (or, in each such case under this
clause (a), on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion), (b) in respect of the Canadian
Dealer Offered Rate, the average rate for bankers acceptances with a tenor equal
in length to such Interest Period as displayed on CDOR page of the Reuters
screen (or on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate as shall be selected by the Alternative Currency Agent
from time to time in its reasonable discretion), (c) in respect of the Bank Bill
Swap Reference Rate, the Australian Bank Bill Swap Reference Rate (Bid)
administered by ASX Benchmarks Pty Limited (or any other Person that takes over
the administration of that rate) displayed on page BBSY of the Thomson Reuters
Screen (or any replacement Thomson

27

 

--------------------------------------------------------------------------------

 

 

Reuters page which displays that rate) for a term equivalent to such Interest
Period and (d) in respect of the Johannesburg Interbank Agreed Rate, the
Johannesburg interbank agreed rate, polled and published by the South African
Futures Exchange (a division of the JSE Limited) for deposits in ZAR for the
relevant Interest Period which appears on the Reuters Screen SAFEY Page at the
applicable time (or, if the agreed page is replaced or service ceases to be
available, such other page or service displaying such rate selected by the
Alternative Currency Agent);  provided, that if any Screen Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Security Agreement” shall mean the Security and Pledge Agreement executed in
connection with the Existing Credit Agreement, dated July 15, 2010, among
certain of the Obligors and the Administrative Agent, as amended, modified,
supplemented or restated from time to time.

“Security Documents” means the Security Agreement, the Ratification Agreements,
each Addendum, and each other security document or pledge agreement delivered in
accordance with applicable local or foreign law to grant a valid, perfected
security interest in any property, and all UCC or other financing statements or
instruments of perfection required by this Agreement, any security agreement or
mortgage to be filed with respect to the security interests in property and
fixtures created pursuant to the Security Agreement or any mortgage and any
other document or instrument utilized to pledge as collateral for the
Obligations any property of whatever kind or nature.

“Senior Note Indenture” means the Indentures relating to the Existing Senior
Notes, including all supplements, amendments or modifications thereto permitted
hereunder. 

“Senior Secured Net Leverage Ratio” means, as of the end of any fiscal quarter,
the ratio of (a) the sum of (i) Consolidated Funded Indebtedness as of such date
minus (ii) unsecured Indebtedness minus (iii) Unencumbered Balance Sheet Cash as
of such date to (b) Consolidated Adjusted Pro Forma EBITDA for the four quarter
period then ended.

“Sixth Amendment Effective Date” means October 3, 2017.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation
D.  Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary

28

 

--------------------------------------------------------------------------------

 

 

voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, controlled or held (whether
directly or indirectly).  Unless otherwise indicated, “Subsidiary” means a
Subsidiary of the Parent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that, no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Parent
and its Subsidiaries shall be a Swap Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date such
Swap Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Swingline Exposure” means, at any time, the Equivalent Amount of the aggregate
principal amount of all Swingline Loans outstanding at such time.  The Swingline
Exposure of any Lender at any time shall be the sum of (a) its Applicable
Percentage of the total Swingline Exposure at such time related to Swingline
Loans other than any Swingline Loans made by such Lender in its capacity as the
Swingline Lender and (b) if such Lender shall be the Swingline Lender, the
Equivalent Amount of the aggregate principal amount of all Swingline Loans made
by such Lender outstanding at such time (to the extent the other Lenders shall
not have funded their participations in Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, N.A. (including its branches and
affiliates), in its capacity as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Swingline Rate” means (a) for Swingline Loans in Dollars, a rate per annum
equal to the Alternate Base Rate plus the Applicable ABR Margin, (b) for
Swingline Loans in Canadian Dollars, the Canadian Prime Rate plus the Applicable
Margin for Canadian Prime Rate Loans, and (c) for Swingline Loans in any other
Alternative Currencies, the Overnight Foreign Currency Rate plus the Applicable
Margin, or, if in the determination of the Swingline Lender, there is not an
Overnight Foreign Currency Rate applicable to the currency in which such
Swingline Loans are denominated, such other rate as may be designated by the
Swingline Lender (in consultation with the Parent) plus the Applicable Margin.



29

 

--------------------------------------------------------------------------------

 

 

“TARGET Day” means any day on which the Trans-European Automatic Real-time Gross
Settlement Express Transfer payment system is open for the settlement of
payments in Euros.

“Tax Credit” means a credit against, relief or remission for, or refund or
repayment of any Tax.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Date” means the fifth (5th) anniversary of the Third Amendment
Effective Date.

“Third Amendment Effective Date” means July 1, 2016.

“Total Net Leverage Ratio” means, as of the date of determination, the ratio of
(a) Consolidated Funded Indebtedness as of such date minus Unencumbered Balance
Sheet Cash as of such date to (b) Consolidated Adjusted Pro Forma EBITDA for the
most recently completed four quarter period.

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
Canadian Dealer Offered Rate, the Canadian Prime Rate, the Bank Bill Swap
Reference Rate or the Johannesburg Interbank Agreed Rate.

“U.K.” and “United Kingdom” each means the United Kingdom of Great Britain and
Northern Ireland.

“U.K. Borrower” means any Borrower that is organized under the laws of the
United Kingdom or otherwise a tax resident in the United Kingdom.

“U.K. Excluded Withholding Taxes” means any deduction or withholding for or on
account of any U.K. Tax from a payment under any Loan where:

(a)the payment could have been made to the relevant Lender without any deduction
or withholding if the Lender had been a U.K. Qualifying Lender, but on that date
that Lender is not or has ceased to be a U.K. Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or treaty
or any published practice or published concession of any relevant taxing
authority; or

(b)the relevant Lender is a U.K. Treaty Lender and the Obligor making the
payment is able to demonstrate that the payment could have been made to the
Lender without the U.K. Tax 

30

 

--------------------------------------------------------------------------------

 

 

deduction had that Lender complied with its obligations under Section 2.16(g) or
(h) (as applicable).

“U.K. Holdco” means Cardtronics Holdings Limited, a private company incorporated
under English law.

“U.K. Qualifying Lender” means a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is:

(a)a Lender:

(i)which is a bank (as defined for the purpose of section 879 of the UK Income
Tax Act 2007) making an advance under a Loan Document and is within the charge
to United Kingdom corporation tax as respects any payments of interest made in
respect of that advance or would be within such charge as respects such payments
apart from section 18A of the UK Corporation Tax Act 2009; or

(ii)in respect of an advance made under a Loan Document by a Person that was a
bank (as defined for the purpose of section 879 of the U.K. Income Tax Act 2007)
at the time that that advance was made and within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance; or

(b)a U.K. Treaty Lender.

“U.K. Tax” means any Tax imposed under the laws of the U.K. or by any political
subdivision, instrumentality or governmental agency in the U.K. having taxing
authority.

“U.K. Treaty Lender” means a Lender which:

(a)is treated as a resident of a U.K. Treaty State for the purposes of the
relevant U.K. Treaty;

(b)does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected; and

(c)meets all other conditions in the relevant U.K. Treaty for full exemption
from Tax imposed by the U.K. on interest, except that for this purpose it shall
be assumed that the following are satisfied:

(i)any condition which relates (expressly or by implication) to there not being
a special relationship between the U.K. Borrower and a Lender or between both of
them and another person, or to the amounts or terms of any Loan; and

(ii)any necessary procedural formalities.

“U.K. Treaty State” means a jurisdiction having a double taxation agreement (a
“U.K. Treaty”) with the United Kingdom which makes provision for full exemption
from Tax imposed by the United Kingdom on interest.



31

 

--------------------------------------------------------------------------------

 

 

“U.S. Borrower” means any Borrower that is a U.S. Subsidiary.

“Unencumbered Balance Sheet Cash” means, as of the last day of the most recently
ended fiscal quarter, the balance of unencumbered balance sheet cash (excluding
any vault cash or cash for use in ATM Equipment) of the Obligors in excess of
$15,000,000 for the quarter of determination.    

“Unrestricted Subsidiary” means (a) any Subsidiary that at the time of
determination shall have been designated as an Unrestricted Subsidiary by the
Parent in the manner provided below (and shall not have been subsequently
designated or deemed to have been designated as a Restricted Subsidiary) and (b)
any Subsidiary of an Unrestricted Subsidiary.  Subject to Section 5.09(b), the
Parent may from time to time designate any Subsidiary (other than any Borrower
and a Subsidiary that, immediately after such designation, shall hold any
Indebtedness or Equity Interest in any Borrower or any Restricted Subsidiary) as
an Unrestricted Subsidiary, and may designate any Unrestricted Subsidiary as a
Restricted Subsidiary, so long as, immediately after giving effect to such
designation, no Default shall have occurred and be continuing.  Any designation
by the Parent pursuant to this definition shall be made in an officer’s
certificate delivered to the Administrative Agent and containing a certification
that such designation is in compliance with the terms of this definition.

“U.S. Holdco” means CATM Holdings LLC, a Delaware limited liability company.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Subsidiary” means any Subsidiary that is organized under the laws of the
United States, any state thereof or the District of Columbia, other than a CFC
Subsidiary.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(g)(ii)(B)(iii).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than directors’ qualifying shares mandated by applicable
law), on a fully diluted basis, are owned by the Parent or one or more of the
Wholly-Owned Subsidiaries or by the Parent and one or more of the Wholly-Owned
Subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Obligor and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



32

 

--------------------------------------------------------------------------------

 

 

Section 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

Section 1.03  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Section 1.04  Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Parent notifies the Administrative Agent that the Parent requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Parent that the Majority
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  References to quarters and months
with respect to compliance with financial covenants and financial reporting
obligations of the Parent shall be fiscal quarters and fiscal months, except
where otherwise indicated.

Section 1.05  Determination of Equivalent Amounts.  The Administrative Agent
will determine the Equivalent Amount of

(a)each Borrowing as of the date two (2) Business Days prior to the date of such
Borrowing and, if applicable, the date of conversion or continuation of any
Borrowing;

 

(b)the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and



33

 

--------------------------------------------------------------------------------

 

 

(c)all outstanding Loans and the LC Exposure on and as of the last Business Day
of each calendar quarter and, during the continuation of an Event of Default, on
any other Business Day elected by the Administrative Agent in its discretion or
upon instruction by the Majority Lenders.

Each day upon or as of which the Administrative Agent determines Equivalent
Amounts as described in the preceding clauses (a), (b) or (c) is herein
described as a Computation Date with respect to each Borrowing, Letter of Credit
or LC Exposure for which an Equivalent Amount is determined on or as of such
date.

Section 1.06  Additional Alternative Currencies.

(a)If, pursuant to clause (e) of the definition of Agreed Alternative Currency,
the Administrative Agent and each Lender consent to the addition of a requested
currency as an Agreed Alternative Currency, the Administrative Agent shall
notify the Parent and (i) the Administrative Agent and each Lender may amend the
definition of LIBO Rate to the extent necessary to add the applicable interest
rate for such currency and (ii) to the extent the definition of LIBO Rate
reflects the appropriate interest rate for such currency or has been amended to
reflect the appropriate interest rate for such currency, such currency shall
thereupon be deemed for all purposes to be an Alternative Currency for the
purposes of any Eurocurrency Borrowings hereunder.

(b)If, pursuant to clause (b) of the definition of Non-Pro Rata Alternative
Currency, the Administrative Agent and the Majority Lenders consent to the
addition of a requested currency as a Non-Pro Rata Alternative Currency, the
Administrative Agent shall notify the Parent and (i) the Administrative Agent
and such Lenders may amend the definition of LIBO Rate to the extent necessary
to add the applicable interest rate for such currency and (ii) to the extent the
definition of LIBO Rate reflects the appropriate interest rate for such currency
or has been amended to reflect the appropriate interest rate for such currency,
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency for the purposes of any Eurocurrency Borrowings hereunder.

ARTICLE II
The Credits

Section 2.01  Commitments.    Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans in Dollars or Alternative
Currencies to the Borrowers from time to time during the Availability Period in
an aggregate principal amount that will not result in such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment, subject to
Sections 1.05 and 2.10;  provided that (a) Revolving Loans in Canadian Dollars
shall be made only to the Canadian Borrower or a U.S. Borrower and (b) with
respect to Revolving Loans in a Non-Pro Rata Alternative Currency, only the
Lenders that are designated on Schedule 1.01 as having agreed to fund Revolving
Loans in such Non-Pro Rata Alternative Currency shall participate in making such

Revolving Loans, notwithstanding that this results in such Lenders having
amounts owing by the Borrowers on a non-pro rata basis.  Following the advance
of Revolving Loans in a Non-Pro Rata

34

 

--------------------------------------------------------------------------------

 

 

Alternative Currency, the provisions of Section 2.02(e) shall apply to
subsequent Revolving Loans in Dollars and Agreed Alternative Currencies, to the
extent provided therein.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.

Section 2.02  Loans and Borrowings

(a)Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)Subject to Section 2.13,  (a) each Revolving Borrowing requested in Dollars
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the relevant
Borrower may request in accordance herewith, (b) each Revolving Borrowing
requested in Canadian Dollars shall be comprised entirely of Canadian Prime Rate
Loans or CDOR Loans as the relevant Borrower may request in accordance herewith,
(c) each Revolving Borrowing requested in Australian Dollars shall be comprised
entirely of BBSY Loans, (d) each Revolving Borrowing requested in Rand shall be
comprised entirely of JIBAR Loans and (e) each Revolving Borrowing requested in
any other Alternative Currency shall be comprised entirely of Eurocurrency
Loans.  Each Swingline Loan (a) denominated in Dollars shall be an ABR Loan,
(b) denominated in Canadian Dollars shall be a Canadian Prime Rate Loan and (c)
denominated in any other Alternative Currency shall bear interest based upon the
applicable Swingline Rate.  Each Lender may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
relevant Borrower to repay such Loan in accordance with the terms of this
Agreement. 

(c)At the commencement of each Interest Period for any Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be in an aggregate amount that is
an integral multiple of $100,000 and not less than $1,000,000.  At the
commencement of each Interest Period for any Eurocurrency Borrowing denominated
in an Alternative Currency, any CDOR Borrowing, any BBSY Borrowing or any JIBAR
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Equivalent Amount of $100,000 in the relevant currency and not
less than the Equivalent Amount of $1,000,000 in the relevant currency;
 provided that a Eurocurrency Borrowing, BBSY Borrowing or JIBAR Borrowing may
be in an aggregate amount that is equal to (i) that which is required to repay a
Swingline Loan in the same Alternative Currency or (ii) that which is required
to finance the reimbursement of an LC Disbursement in the same Alternative
Currency as contemplated by Section 2.05(e).  At the time that each ABR
Revolving Borrowing or Canadian Prime Rate Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of the
Equivalent Amount of $500,000; provided that an ABR Revolving Borrowing or a
Canadian Prime Rate Borrowing may be in an aggregate amount that is equal to (i)
the entire unused balance of the total Commitments, (ii) that

which is required to repay a Swingline Loan in the same currency, or (iii) that
which is required to finance the reimbursement of an LC Disbursement in the same
currency as contemplated by Section 2.05(e).  Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not at
any time be more than a total of 25 Revolving Borrowings

35

 

--------------------------------------------------------------------------------

 

 

(other than ABR Revolving Borrowings and Canadian Prime Rate Revolving
Borrowings) outstanding.

(d)Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Termination
Date.

(e)If a Revolving Borrowing is made in a Non-Pro Rata Alternative Currency, as
contemplated by Section 2.01, subsequent Revolving Loans requested in Dollars
and Agreed Alternative Currencies shall be advanced first by Lenders that did
not fund such Revolving Loans included in such earlier Borrowing until such time
as the amount owing to each of the Lenders in respect of the outstanding
Revolving Loans is equal to its Applicable Percentage of the aggregate
Commitments.  Thereafter, such Revolving Loans will be advanced by the Lenders
in accordance with their respective Applicable Percentages of the aggregate
Commitments.

Section 2.03  Requests for Borrowings.    To request a Revolving Loan, the
relevant Borrower shall provide notice of such request by telephone in the case
of a Borrowing in Dollars and in writing (including by email) in the case of a
Borrowing in an Alternative Currency (a) in the case of a CDOR Borrowing or a
Eurocurrency Borrowing in Dollars, to the Administrative Agent not later than
12:00 p.m., Local Time, three (3) Business Days before the date of the proposed
Borrowing, (b) in the case of a Eurocurrency Borrowing in an Alternative
Currency, to the Alternative Currency Agent not later than 12:00 p.m., Local
Time, three (3) Business Days before the date of the proposed Borrowing, (c) in
the case of a BBSY Borrowing, to the Alternative Currency Agent not later than
12:00 p.m., Local Time, three (3) Business Days before the date of the proposed
Borrowing, (d) in the case of a JIBAR Borrowing, to the Alternative Currency
Agent not later than 12:00 p.m., Local Time, four (4) Business Days before the
date of the proposed Borrowing, (e) in the case of an ABR Borrowing, to the
Administrative Agent not later than 12:00 p.m., Local Time, on the date of the
proposed Borrowing and (f) in the case of a Canadian Prime Rate Borrowing, to
the Alternative Currency Agent not later than 12:00 p.m., Local Time, one (1)
Business Day before the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the relevant Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing, a Eurocurrency Borrowing,
a CDOR Borrowing, a Canadian Prime Rate Borrowing, a BBSY Borrowing or a JIBAR
Borrowing,  as applicable;

(iv)in the case of a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY Borrowing
or a JIBAR Borrowing, the initial Interest Period to be applicable thereto,
which shall be a period contemplated by the definition of the term “Interest
Period”; and



36

 

--------------------------------------------------------------------------------

 

 

(v)the location and number of the relevant Borrower’s account to which funds are
to be disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be (A) in the case of a Borrowing denominated in Dollars, an ABR
Borrowing, (B) in the case of a Borrowing denominated in Canadian Dollars, a
Canadian Prime Rate Borrowing, (C) in the case of a Borrowing denominated in
Australian Dollars, a BBSY Borrowing, (D) in the case of a Borrowing denominated
in Rand, a JIBAR Borrowing and (E) in the case of a Borrowing denominated in any
other Alternative Currency, a Eurocurrency Borrowing.  If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, CDOR Borrowing,
BBSY Borrowing or JIBAR Borrowing, then the relevant Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

Section 2.04  Swingline Loans.

(a)Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans in Dollars or any Alternative Currency to
the Borrowers from time to time during the Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
Swingline Exposure exceeding $50,000,000 or (ii) the Swingline Lender’s
Revolving Credit Exposure exceeding its Commitment, in each case, subject to
Sections 1.05 and 2.10;  provided that (A) Swingline Loans in Canadian Dollars
shall be made only to the Canadian Borrower or a U.S. Borrower and (B) the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Swingline Loans.  Each Swingline Loan shall be in an amount that is not
less than $100,000 or the Equivalent Amount in an Alternative Currency.

(b)To request a Swingline Loan, the relevant Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than (i) 3:00 p.m., Local Time, on the day of a proposed Swingline Loan in
Dollars, (ii) 12:00 p.m., Local Time, on the day of a proposed Swingline Loan in
Canadian Dollars or (iii) 11:00 a.m., Local Time, on the day of a proposed
Swingline Loan in an Alternative Currency.  Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), the amount of the requested Swingline Loan and the requested Alternative
Currency, if such Swingline Loan is to be made in an Alternative Currency.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from a Borrower.  The Swingline Lender shall make each Swingline
Loan available to the relevant Borrower to such account or accounts of such
Borrower designated by it in its Borrowing Request (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e), by remittance to the Issuing Lender) by (i) 3:30
p.m., Local Time, on the requested date of any Swingline Loan in Dollars or
Canadian Dollars or (ii) 2:00 p.m., Local Time, on the requested date of any
Swingline Loan in any other Alternative Currency.



37

 

--------------------------------------------------------------------------------

 

 

(c)The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., Local Time, on any Business Day require the Lenders
to acquire participations on such Business Day in all or a portion of the
Swingline Loans outstanding.  Such notice shall specify the aggregate amount of
Swingline Loans in which the Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans.  Such payments by the Lenders shall be made in the same
currency as such Swingline Loan or Loans.    Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or an Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.  Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders.  The Administrative Agent shall
notify the applicable Borrowers of any participations in any Swingline Loan
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lender.  Any amounts received by the Swingline Lender from any
Borrower (or other party on behalf of any Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Lenders that shall have made their payments
pursuant to this paragraph and to the Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid by the
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to such Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrowers of any default in the payment thereof.

Section 2.05  Letters of Credit.

(a)General.  Subject to the terms and conditions set forth herein,
(i) each Borrower may request the issuance of Letters of Credit in Dollars or
any Alternative Currency (other than Canadian Dollars) and (ii) the Canadian
Borrower and each U.S. Borrower may request the issuance of Letters of Credit in
Canadian Dollars, in each case, for its own account or the account of any of its
Subsidiaries, in a form reasonably acceptable to the Administrative Agent and
the Issuing Lender and at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Borrower to, or entered into by
any Borrower with, the Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the relevant Borrower shall hand
deliver or telecopy (or transmit by

38

 

--------------------------------------------------------------------------------

 

 

electronic communication, if arrangements for doing so have been approved by the
Issuing Lender) to the Administrative Agent and the Issuing Lender at least
three Business Days (or such shorter period acceptable to the Issuing Lender) in
advance of the requested date of issuance, amendment, renewal or extension, a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof, the requested Alternative Currency, if
such Letter of Credit is to be issued in an Alternative Currency, and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Lender, the relevant Borrower also shall
submit a letter of credit application on the standard form of the Issuing Lender
in connection with any request for a Letter of Credit.  A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the relevant Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $30,000,000
and (ii) the total Revolving Credit Exposures shall not exceed the total
Commitments, in each case, subject to Sections 1.05 and 2.10.

(c)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Termination Date; provided,  however, that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above).

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Lender, or the Lenders, the Issuing Lender hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Lender,
a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Lender, such Lender’s Applicable Percentage of
each LC Disbursement made by the Issuing Lender and not reimbursed by the
relevant Borrower on the date due as provided in paragraph (e) of this Section,
or of any reimbursement payment required to be refunded to the relevant Borrower
for any reason.  Such payments shall be made in the same currency in which such
Letter of Credit was issued.    Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be

affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or an Event of Default or reduction or termination of the Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.

(e)Reimbursement.  If the Issuing Lender shall make any LC Disbursement in
respect of a Letter of Credit for the relevant Borrower’s own account or the
account of any of its Subsidiaries, such Borrower shall reimburse such LC
Disbursement by paying to the

39

 

--------------------------------------------------------------------------------

 

 

Administrative Agent an amount equal to, and in the same currency as, such LC
Disbursement not later than (i) in the case of an LC Disbursement in Dollars or
Canadian Dollars, 12:00 noon, Local Time, on the date that such LC Disbursement
is made, if such Borrower shall have received notice of such LC Disbursement
prior to 9:00 a.m., Local Time, on such date, or, if such notice has not been
received by such Borrower prior to such time on such date, then not later than
12:00 noon, Local Time, on the Business Day immediately following the day that
such Borrower receives such notice or (ii) in the case of an LC Disbursement in
any other Alternative Currency, not later than 1:00 p.m., Local Time, on the
Business Day immediately following the day that such Borrower received such
notice; provided that, (A) in the case of an LC Disbursement in Dollars or
Canadian Dollars, if such LC Disbursement is not less than the Equivalent Amount
of $100,000, such Borrower may, subject to the conditions to borrowing set forth
herein, request, in accordance with Section 2.03 or 2.04, that such payment be
financed with an ABR Revolving Borrowing or a Canadian Prime Rate Revolving
Borrowing, as applicable, or a Swingline Loan in the amount of such payment and,
to the extent so financed, such Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting Revolving Borrowing or Swingline
Loan and (B) in the case of an LC Disbursement in an Alternative Currency, if
such LC Disbursement is not less than the Equivalent Amount of $100,000, such
Borrower may, subject to the conditions to borrowing set forth herein, request,
in accordance with Section 2.03 or 2.04, that such payment be financed with a
Revolving Borrowing or Swingline Loan in the same currency in the amount of such
payment and, to the extent so financed, such Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Revolving Borrowing or
Swingline Loan.  If the relevant Borrower fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the relevant Borrower in respect thereof
and such Lender’s Applicable Percentage thereof.  Promptly following receipt of
such notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the relevant Borrower in the same manner
as provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Lender
the amounts so received by it from the Lenders.  Such payments by the Lenders
shall be made in the currency of the applicable LC Disbursement.  Promptly
following receipt by the Administrative Agent of any payment from the relevant
Borrower pursuant to this paragraph, the Administrative Agent shall distribute
such payment to the Issuing Lender or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Lender for
any LC Disbursement (other than the funding of Revolving Borrowing or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the relevant Borrower of its obligation to reimburse such LC
Disbursement.

(f)Obligations Absolute.  Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply

40

 

--------------------------------------------------------------------------------

 

 

with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders, the Issuing Lender,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender; provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to a Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable Law) suffered by such Borrower or any of its Subsidiaries that are
caused by (a) the Issuing Lender’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof, or (b) the Issuing Lender’s gross negligence, willful
misconduct or bad faith.  The parties hereto expressly agree that, in the
absence of gross negligence, willful misconduct or bad faith on the part of the
Issuing Lender (as finally determined by a court of competent jurisdiction), the
Issuing Lender shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof (except with respect to gross negligence, willful misconduct
and bad faith in which case the immediately prior sentence will apply), the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g)Disbursement Procedures.  The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Lender shall promptly notify the
Administrative Agent and the relevant Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Lender has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the relevant Borrower of its
obligation to reimburse the Issuing Lender and the Lenders with respect to any
such LC Disbursement.

(h)Interim Interest.  If the Issuing Lender shall make any LC Disbursement,
then, unless the relevant Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the relevant Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans in
the case of an LC Disbursement in Dollars and at the rate per annum then
applicable to Revolving Loans in the relevant currency in the case of an LC
Disbursement in an Alternative Currency; provided that, if the relevant Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (d) of
this Section, then Section 2.12(e) shall apply.  Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Lender except

41

 

--------------------------------------------------------------------------------

 

 

that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Lender shall be for the
account of such Lender to the extent of such payment.

(i)Replacement of the Issuing Lender.  The Issuing Lender may be replaced at any
time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender.  The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing
Lender.  At the time any such replacement shall become effective, the Parent
shall pay, or shall cause to be paid, all unpaid fees accrued for the account of
the replaced Issuing Lender pursuant to Section 2.11(b).  From and after the
effective date of any such replacement, (i) the successor Issuing Lender shall
have all the rights and obligations of the Issuing Lender under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Lender” shall be deemed to refer to such successor
or to any previous Issuing Lender or to such successor and all previous Issuing
Lenders, as the context shall require.  After the replacement of an Issuing
Lender hereunder, the replaced Issuing Lender shall remain a party hereto and
shall continue to have all the rights and obligations of an Issuing Lender under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j)Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Parent receives notice from the
Administrative Agent, the Majority Lenders (or, if the maturity of the Loans has
been accelerated, the Lenders with LC Exposure representing greater than 50% of
the total LC Exposure demanding the deposit of cash collateral pursuant to this
paragraph), the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to, and in the same currencies as, the
aggregate undrawn amount of all Letters of Credit as of such date and the
aggregate amount of all LC Disbursements in respect of Letters of Credit that
have not been reimbursed by or on behalf of the Borrowers or converted into a
Loan pursuant to Section 2.05(e) as of such date and, in each case, any accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Section 7.01.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and discretion
of the Administrative Agent (but, if so made, shall be limited to overnight bank
loans or investments generally comparable to those described in clauses (a)
through (e) of Permitted Investments) and at the Borrowers’ risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC Exposure,
be applied to satisfy other obligations of the Borrowers under this
Agreement.  If the Borrowers are required to provide an amount of cash
collateral hereunder, such amount (to the extent not applied

42

 

--------------------------------------------------------------------------------

 

 

as aforesaid) shall be returned to the Borrowers within three Business Days
after all Events of Default have been cured or waived.

(k)Existing Letters of Credit.  The Existing Letters of Credit shall be Letters
of Credit hereunder for all purposes.

(l)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of a Borrower, such Borrower shall be
obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Letter of Credit.  Each Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any of its Subsidiaries inures
to the benefit of such Borrower, and that such Borrower’s business derives
substantial benefits from the business of such Subsidiaries.

Section 2.06  Funding of Borrowings.

(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds (i) in the case of
Loans in Dollars or Canadian Dollars, by 2:00 p.m., Local Time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders and (ii) in the case of Loans in any other Alternative
Currency, by 2:00 p.m., Local Time, to the account of the Alternative Currency
Agent most recently designated by it for such purpose by notice to the
Lenders; provided that Swingline Loans shall be made as provided in Section
2.04.  The Administrative Agent will make such Loans available to the relevant
Borrower by promptly crediting the amounts so received, in like funds, to such
account or accounts of such Borrower designated by it in the applicable
Borrowing Request; provided that Revolving Borrowings or Swingline Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the Issuing Lender.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the relevant Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such

corresponding amount with interest thereon plus any customary charges paid by
the Alternative Currency Agent to its correspondent bank, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (i) in the case of
such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight
Alternative Currency Rate in the case of Loans denominated in an Alternative
Currency) or (ii) in the case of such Borrower, the interest rate applicable to
such Borrowing.  If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.



43

 

--------------------------------------------------------------------------------

 

 

Section 2.07  Interest Elections.

(a)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, a CDOR
Borrowing, a BBSY Borrowing or a JIBAR Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the relevant
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, a CDOR Borrowing, a
BBSY Borrowing or a JIBAR Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The relevant Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.  This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

(b)To make an election pursuant to this Section, the relevant Borrower shall
notify the Administrative Agent or the Alternative Currency Agent, as
applicable, of such election by telephone in the case of the Administrative
Agent and in writing in the case of the Alternative Currency Agent by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent or the Alternative Currency Agent, as
applicable, of a written Interest Election Request signed by the relevant
Borrower.

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;





44

 

--------------------------------------------------------------------------------

 

 

(iii)whether the resulting Borrowing is to be an ABR Borrowing, a Canadian Prime
Rate Borrowing, a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY Borrowing or
a JIBAR Borrowing; and

(iv)if the resulting Borrowing is a Eurocurrency Borrowing, CDOR Borrowing, BBSY
Borrowing or JIBAR Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing, CDOR
Borrowing, BBSY Borrowing or JIBAR Borrowing but does not specify an Interest
Period, then the relevant Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each affected Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

(e)If the relevant Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY Borrowing or
a JIBAR Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall (i) in the case of a Eurocurrency Borrowing
denominated in Dollars, be converted to an ABR Borrowing, (ii) in the case of a
CDOR Borrowing, be converted to a Canadian Prime Rate Borrowing and (iii) in the
case of a Borrowing denominated in any other Alternative Currency, automatically
continue as a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY Borrowing or a
JIBAR Borrowing, as the case may be, with an interest period of one month. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Majority Lenders, so notifies the Parent, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing in Dollars may be converted to or
continued as a Eurocurrency Borrowing, (ii) unless repaid, each Eurocurrency
Borrowing in Dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto, (iii) no outstanding Borrowing in Canadian
Dollars may be converted to or continued as a CDOR Borrowing and (iv) unless
repaid, each CDOR Borrowing shall be converted to a Canadian Prime Rate
Borrowing at the end of the Interest Period applicable thereto.

Section 2.08  Termination and Reduction of Commitments.  

(a)Unless previously terminated, the Commitments shall terminate on the
Termination Date.

(b)The Parent may at any time terminate or from time to time reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $100,000 and not less than $1,000,000 and
(ii) the Parent shall not terminate or reduce the Commitments if, after giving
effect to any concurrent prepayment of the Loans in accordance with Section
2.10, the total Revolving Credit Exposures would exceed the total Commitments.



45

 

--------------------------------------------------------------------------------

 

 

(c)The Parent shall notify the Administrative Agent of any election to terminate
or reduce the Commitments under paragraph (b) of this Section at least three
Business Days prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof.  Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by the Parent pursuant to this Section
shall be irrevocable.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.

Section 2.09  Repayment of Loans; Evidence of Debt.  Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Termination Date, and (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan made to such Borrower on the
Termination Date; provided that on each date that a Revolving Borrowing is made,
the Borrowers shall repay all Swingline Loans then outstanding that are
denominated in the same currency as such Revolving Borrowing and the proceeds of
such Revolving Borrowing shall be applied by the Administrative Agent to repay
such outstanding Swingline Loans.

(a)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(b)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(c)The entries made in the accounts maintained pursuant to paragraph (a) or (b)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement, and provided further, that to the
extent there is any inconsistency between the accounts maintained pursuant to
paragraph (a) or (b) of this Section and the entries in the Register maintained
by the Administrative Agent pursuant to Section 10.04(b)(iv), the entries in the
Register shall control.

(d)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the applicable Borrowers shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after





46

 

--------------------------------------------------------------------------------

 

 

assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein.

Section 2.10  Prepayment of Loans.

(a)Each Borrower shall have the right at any time and from time to time to
prepay any Borrowing selected by it in whole or in part, subject to prior notice
in accordance with this paragraph.  The relevant Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing in Dollars
or a CDOR Borrowing, not later than 11:00 a.m., Local Time, three (3) Business
Days before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing or a Canadian Prime Rate Borrowing, not later than 11:00
a.m., Local Time, on the date of prepayment, (iii) in the case of prepayment of
a Swingline Loan in Dollars or Canadian Dollars, not later than 12:00 noon,
Local Time, on the date of prepayment, (iv) in the case of prepayment of a JIBAR
Borrowing, not later than 11:00 a.m., Local Time, four (4) Business Days before
the date of such payment and shall provide written notice thereof to the
Alternative Currency Agent at the same time or (v) in the case of prepayment of
a Borrowing in any other Alternative Currency, not later than 11:00 a.m.,
Local Time, three (3) Business Days before the date of prepayment and shall
provide written notice thereof to the Alternative Currency Agent at the same
time.  Each such notice shall be irrevocable and shall specify the prepayment
date and the principal amount of each Borrowing or portion thereof to be
prepaid.  Promptly following receipt of any such notice relating to a Borrowing
(other than a Swingline Loan), the Administrative Agent shall advise the
appropriate Lenders of the contents thereof.  Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02.  Each
prepayment of a Revolving Borrowing shall be applied to reduce pro rata all
Loans comprising the designated Borrowing being prepaid.    Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and any
amounts required to be paid under Section 2.15.

(b)If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the Revolving Credit Exposures (calculated in accordance with
Section 1.05 as of the most recent Computation Date) exceed the total
Commitments, or (ii) solely as a result of fluctuations in currency exchange
rates, the Revolving Credit Exposures (calculated in accordance with Section
1.05 as of the most recent Computation Date) exceed 105% of the total
Commitments, the Borrowers shall in each case, within three (3) Business Days
after the relevant Computation Date, repay Borrowings or cash collateralize LC
Exposure in an account with the Administrative Agent, as applicable, in an
aggregate principal amount sufficient to eliminate such excess condition.

Section 2.11  Fees.

(a)The Parent shall pay, or shall cause to be paid, to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Commitment Fee Rate on the



47

 

--------------------------------------------------------------------------------

 

 

daily amount of the unused Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which the Commitments
terminate.  Accrued commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year during the Availability
Period and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last
day).  For purposes of calculating the unused Commitment of each Lender,
Swingline Loans made by or deemed made or attributable to such Lender shall not
count as usage.

(b)The Parent shall pay, or shall cause to be paid, (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which fee shall accrue at the same
Applicable Margin used to determine the interest rate applicable to Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which it ceases to
have any LC Exposure and (ii) to the Issuing Lender a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, but in no event less than $500, as
well as the Issuing Lender’s standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year
during the Availability Period shall be payable on the third Business Day
following such last day of such months, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.  Any other
fees payable to the Issuing Lender pursuant to this paragraph shall be payable
within 10 days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)The Parent shall pay, or shall cause to be paid, to the Administrative Agent,
for its own account, fees payable in the amounts and at the times specified in
the Fee Letter, or otherwise separately agreed upon, between the Parent and the
Administrative Agent.

(d)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Lender in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.

Section 2.12  Interest.

(a)The Loans comprising each ABR Revolving Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.  The Loans comprising each
Canadian Prime



48

 

--------------------------------------------------------------------------------

 

 

Rate Revolving Borrowing shall bear interest at the Canadian Prime Rate plus the
Applicable Margin.

(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.  The Loans comprising each CDOR Borrowing shall bear interest
at the Canadian Dealer Offered Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.  The Loans comprising each BBSY Borrowing
shall bear interest at the Bank Bill Swap Reference Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.  The Loans comprising
each JIBAR Borrowing shall bear interest at the Johannesburg Interbank Agreed
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Margin.

(c)Each Swingline Loan shall bear interest at a rate per annum equal to the
Swingline Rate.

(d)Reserved.

(e)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by any Borrower hereunder is not paid when due,
such overdue amount shall bear interest at the Default Rate.

(f)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (e)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Loan or Canadian
Prime Rate Loan prior to the end of the Availability Period), accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.

(g)All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Pounds Sterling, Canadian
Dollars and Australian Dollars and (ii) interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate, in each case, shall be computed on the basis of a year of 365 days (or,
except in the case of Borrowings denominated in Pounds Sterling, 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate, Canadian Prime Rate, Canadian Dealer
Offered Rate, Eurocurrency Rate, Bank Bill Swap Reference Rate, Johannesburg
Interbank Agreed Rate or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

Section 2.13  Market Disruption; Alternate Rate of Interest. 

(a)Market Disruption.  If, at the time the Administrative Agent or Alternative
Currency Agent shall seek to determine the relevant Screen Rate on the Quotation
Day for any Interest Period, the applicable Screen Rate shall not be available
for such Interest Period and/or



49

 

--------------------------------------------------------------------------------

 

 

for the applicable currency for any reason and the Administrative Agent or
Alternative Currency Agent shall determine that it is not possible to determine
the Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then (i) the LIBO Rate, the Bank Bill Swap Reference Rate or
the Johannesburg Interbank Agreed Rate, as the case may be, for such Interest
Period for the relevant currency shall be the Reference Bank Rate and (ii) the
Canadian Dealer Offered Rate for such Interest Period shall be the rate quoted
by the Administrative Agent as of the applicable time on the Quotation Day;
provided that if the Reference Bank Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided,  further,
that if less than two Reference Banks shall supply a rate to the Administrative
Agent or the Alternative Currency Agent, as the case may be, for purposes of
determining the LIBO Rate, the Bank Bill Swap Reference Rate or the Johannesburg
Interbank Agreed Rate, as the case may be, for such Borrowing, (A) if the
Borrowing shall be requested in Dollars, then such Borrowing shall be made as an
ABR Borrowing, (B) if the Borrowing shall be requested in Canadian Dollars, then
such Borrowing shall be made as a Canadian Prime Rate Borrowing and (C) if such
Borrowing shall be requested in any other currency, the request for such
Borrowing shall be ineffective.

(b)Alternate Rate of Interest.  If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing, a CDOR Borrowing, a BBSY Borrowing or a
JIBAR Borrowing:

(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate,  the LIBO Rate, the Canadian Dealer Offered
Rate, the Bank Bill Swap Reference Rate or the Johannesburg Interbank Agreed
Rate, as applicable, for such Interest Period (including, for the avoidance of
doubt, pursuant to Section 2.13(a)); or

(ii)the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate,  the LIBO Rate, the Canadian Dealer Offered Rate, the Bank
Bill Swap Reference Rate or the Johannesburg Interbank Agreed Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Parent and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Parent and the Lenders that the
circumstances giving rise to such notice no longer exist, (A) no outstanding
Borrowing of Dollars or Canadian Dollars shall be converted to or continued as a
Eurocurrency Borrowing or CDOR Borrowing, as applicable, and any Interest
Election Request requesting such conversion or continuation shall be
ineffective, (B) no outstanding Eurocurrency Borrowing in any Alternative
Currency, BBSY Borrowing or JIBAR Borrowing shall be continued and any Interest
Election Request requesting such continuation shall be ineffective, (C) if any
Borrowing Request requests a Eurocurrency Borrowing in Dollars, such Borrowing
shall be made as an ABR Borrowing, (D) if any Borrowing Request requests a CDOR
Borrowing, such Borrowing shall be made as a Canadian Prime Rate Borrowing and
(E) if any Borrowing Request requests a Eurocurrency Borrowing in an Alternative
Currency, a BBSY Borrowing or a JIBAR Borrowing, such request shall be
ineffective; provided that if the circumstances giving rise to such notice
affect less than all Types of Borrowings, then the other Types of Borrowings
shall be permitted.



50

 

--------------------------------------------------------------------------------

 

 

Section 2.14  Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBO Rate) or the
Issuing Lender;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, Issuing Lender or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Lender or other Recipient, the
Parent will pay, or will cause to be paid, to such Lender, Issuing Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, Issuing Lender or other Recipient, as the case may be,
for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any lending office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements, has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of such Lender’s or Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by the Issuing Lender, to a level below
that which such Lender or Issuing Lender or such Lender’s or Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Lender’s policies and the policies of
such Lender’s or Issuing Lender’s holding company with respect to capital
adequacy), then from time to time the Parent will pay, or will cause to be paid,
to such Lender or Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Lender or such Lender’s or
Issuing Lender’s holding company for any such reduction suffered.



51

 

--------------------------------------------------------------------------------

 

 

(c)Certificates for Reimbursement.  A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its respective holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Parent and shall be conclusive absent manifest error.  The Parent shall pay, or
shall cause to be paid, to such Lender or the Issuing Lender, as the case may
be, the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Lender’s right to demand such compensation;
provided that the Parent shall not be required to compensate, or cause to be
compensated, a Lender or Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender or Issuing Lender, as the case may be, notifies the Parent
of the Change in Law giving rise to such increased costs or reductions, and of
such Lender’s or Issuing Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180 day period referred to above shall be
extended to include the period of retroactive effect thereof); provided further
that no Lender shall seek compensation from the Parent unless such Lender is
actively seeking compensation from other similarly situated borrowers as well.

Section 2.15  Break Funding Payments.    In the event of (a) the payment by an
Obligor of any principal of any Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR
Loan other than on the last day of an Interest Period applicable thereto
(including as a result of an Event of Default), (b) the conversion of any
Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
or continue any Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR Loan on the
date specified in any notice delivered pursuant hereto, or (d) the assignment of
any Eurocurrency Loan, CDOR Loan, BBSY Loan or JIBAR Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Parent pursuant to Section 2.18, then, in any such event, the Parent shall
compensate, or cause to be compensated, each Lender for the loss, cost and
expense attributable to such event (but excluding any anticipated lost
profits).  Such loss, cost or expense to any Lender shall be deemed to include
an amount determined by such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such Loan had
such event not occurred, at the Adjusted LIBO Rate, the Canadian Dealer Offered
Rate. the Bank Bill Swap Reference Rate or the Johannesburg Interbank Agreed
Rate, as applicable, that would have been applicable to such Loan for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate that such Lender would bid were it to bid, at the commencement
of such period, for dollar deposits of a comparable amount and period from other
banks in the interbank market for such currency, or for Canadian deposits of a
comparable amount and period to such CDOR Loan from other banks in the Canadian
bankers’ acceptable market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Parent and shall be conclusive



52

 

--------------------------------------------------------------------------------

 

 

absent manifest error.  The Parent shall pay, or shall cause to be paid, to such
Lender the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.

Section 2.16  Taxes. 

(a)Defined Terms.  For purposes of this Section 2.16, the term “Lender” includes
the Issuing Lender and the term “applicable law” includes FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Obligor under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Obligor shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings of Indemnified Taxes applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c)Payment of Other Taxes by the Obligors.  The applicable Obligor shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(d)Indemnification by the Obligors.  Each Obligor shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient with respect to a payment by such Obligor, or required to be withheld
or deducted from a payment by such Obligor to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.   Notwithstanding the preceding sentence, the Obligors
shall not be required to indemnify a Recipient pursuant to this Section 2.16(d)
for any Indemnified Taxes unless such Recipient (or the Administrative Agent on
such Recipient’s behalf) notifies the Parent of the indemnification claim for
such Indemnified Taxes no later than 180 days after the earlier of (i) the date
on which the relevant Governmental Authority makes written demand upon such
Recipient for payment of such Indemnified Taxes, and (ii) the date on which such
Recipient has made payment of such Indemnified Taxes to the relevant
Governmental Authority (except that, if the Indemnified Taxes imposed or
asserted giving rise to such claims are retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof).  A certificate as to the amount of such payment or liability delivered
to the Parent by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  For the avoidance of doubt, no Obligor shall
be required to indemnify any Person



53

 

--------------------------------------------------------------------------------

 

 

under this Section 2.16(d) in respect of any Indemnified Taxes for which the
applicable Recipient has already been compensated by way of an increased payment
under Section 2.16(b).

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Obligor has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Obligors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Obligor to a Governmental Authority pursuant to this Section 2.16, such
Obligor shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g)Status of Lenders.  (i)  Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall notify the Parent and the Administrative Agent of such exemption
or reduction and shall deliver to the Parent and the Administrative Agent, at
the time or times reasonably requested by the Parent or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Parent or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Parent or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Parent or the Administrative Agent as will enable the Parent or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than the documentation
required to be provided by a Lender in accordance with Section 2.16(h) or such
other documentation set forth in Section 2.16(g)(ii)(A),  (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Parent and the
Administrative Agent on or prior to the date on which such Lender becomes a

54

 

--------------------------------------------------------------------------------

 

 

Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), whichever of the following is applicable:

(i)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or IRS Form
W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;

(ii)executed originals of IRS Form W-8ECI;

(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 2.16-1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of any Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form); or

(iv)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W‑8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E (or applicable successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 2.16-2 or Exhibit 2.16-3, IRS
Form W‑9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 2.16-4 on behalf of each such
direct and indirect partner;



55

 

--------------------------------------------------------------------------------

 

 

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Parent and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Parent or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Parent or the Administrative Agent to
determine the withholding or deduction required to be made; and

(D)if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Parent and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Parent or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Parent or the
Administrative Agent as may be necessary for the Parent and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Recipient has complied with such Recipient’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment.  Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(iii)Each Lender shall, at the Third Amendment Effective Date or, if it becomes
a party to this Agreement after the Third Amendment Effective Date, in the
Assignment and Assumption or other documentation contemplated hereby, which it
executes on becoming a party, indicate which of the following categories it
falls in:

(A)not a U.K. Qualifying Lender;

(B)a U.K. Qualifying Lender (other than a U.K. Treaty Lender); or

(C)a U.K. Treaty Lender.

If a Lender fails to indicate its status in accordance with this Section
2.16(g)(iii), then such Lender shall be treated for the purposes of this
Agreement (including by the U.K. Borrowers) as if it is not a U.K. Qualifying
Lender until such time as it notifies the Administrative Agent which category
applies (and the Administrative Agent, upon receipt of such notification, shall
inform the U.K. Borrowers).  For the avoidance of doubt, an Assignment and
Assumption or such other documentation shall not be invalidated by any failure
of a Lender to comply with this Section 2.16(g)(iii).



56

 

--------------------------------------------------------------------------------

 

 

Each Recipient agrees that if any form or certification it previously delivered
pursuant to this Section 2.16(g) expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Parent and the Administrative Agent in writing of its legal inability to do so.

(h)Additional United Kingdom Withholding Tax Matters.  

(i)Subject to (ii) below, each Lender and each U.K. Borrower shall cooperate in
completing any procedural formalities necessary for the U.K. Borrowers to obtain
authorization to make such payment without withholding or deduction for Taxes
imposed under the laws of the United Kingdom.

(ii)(A)  A Lender on the Third Amendment Effective Date that (x) holds a
passport under the HMRC DT Treaty Passport scheme and (y) wishes such scheme to
apply to this Agreement, shall provide its scheme reference number and its
jurisdiction of tax residence to the U.K. Borrowers and the Administrative Agent
in writing on the Third Amendment Effective Date; and

(B)a Lender that becomes a Lender hereunder after the Third Amendment Effective
Date that (x) holds a passport under the HMRC DT Treaty Passport scheme and (y)
wishes such scheme to apply to this Agreement, shall provide its scheme
reference number and its jurisdiction of tax residence to the U.K. Borrowers and
the Administrative Agent in the Assignment and Assumption, and

(C)upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under paragraph (h)(i) above.

(iii)If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (h)(ii) above, each U.K. Borrower
shall make a DTTP Filing with respect to such Lender within thirty (30) Business
Days following the Third Amendment Effective Date or (if applicable) the date of
the Assignment and Assumption or, if later, thirty (30) Business Days before the
last interest payment is due to such Lender, and shall promptly provide such
Lender with a copy of such filing; provided that, if:

(A)any U.K. Borrower has not made a DTTP Filing in respect of such Lender; or

(B)any U.K. Borrower has made a DTTP Filing in respect of such Lender but (1)
such DTTP Filing has been rejected by HM Revenue & Customs; or (2) HM Revenue &
Customs has not given such U.K. Borrower authority to make payments to such
Lender without a deduction for tax within 60 days of the date of such DTTP
Filing;

and in each case, such U.K. Borrower has notified that Lender in writing of
either (1) or (2) above, then such Lender and such U.K. Borrower shall cooperate
in completing any additional procedural formalities necessary for such U.K.
Borrower

57

 

--------------------------------------------------------------------------------

 

 

to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.

(iv)If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (h)(ii) above, no U.K. Borrower
shall make a DTTP Filing or file any other form relating to the HMRC DT Treaty
Passport scheme in respect of that Lender’s Commitment or its participation in
any Loan unless the Lender otherwise agrees.

(v)Each Lender which had given confirmation to the U.K. Borrowers that it was a
U.K. Treaty Lender but determines in its sole discretion that it is ceases to be
a U.K. Treaty Lender shall promptly notify the U.K. Borrowers and the
Administrative Agent of such change in status.

(i)Administrative Agent Documentation.  On or before the Third Amendment
Effective Date, JPMorgan Chase Bank, N.A. shall (and any successor or
replacement Administrative Agent shall on or before the date on which it becomes
the Administrative Agent hereunder) deliver to the Borrower two duly executed
originals of either (i) IRS Form W-9 or (ii) IRS Form W-8ECI (with respect to
any payments to be received on its own behalf) and IRS Form W-8IMY (for all
other payments), establishing that the Borrowers can make payments to the
Administrative Agent without deduction or withholding of any Taxes imposed by
the United States, including Taxes imposed under FATCA.

(j)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a Tax Credit as to
which it has been indemnified pursuant to this Section 2.16 (including by the
payment of additional amounts pursuant to this Section 2.16), it shall pay to
the indemnifying party an amount equal to such Tax Credit (but only to the
extent of indemnity payments made under this Section with respect to the Taxes
giving rise to such Tax Credit), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such Tax
Credit).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (i) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such Tax Credit to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such Tax Credit had not been deducted, withheld or otherwise
imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid.  This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(k)FATCA Grandfathering.  For purposes of determining withholding Taxes imposed
under FATCA, from and after the Third Amendment Effective Date, the Borrowers
and the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to

58

 

--------------------------------------------------------------------------------

 

 

treat) this Agreement as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(l)Survival.  Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.17  Payments; Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)Each Borrower shall make each payment required to be made by it hereunder on
Loans or Letters of Credit made to or on account of such Borrower denominated in
Dollars or Canadian Dollars (whether of principal, interest, fees or
reimbursement of LC Disbursements in Dollars, or of amounts payable under
Section 2.14,  2.15 or 2.16, or otherwise) prior to 2:00 p.m., Houston, Texas
time, on the date when due in Dollars or Canadian Dollars, respectively, in
immediately available funds, without set-off or counterclaim.  Each Borrower
shall make each payment required to be made by it hereunder on Loans or Letters
of Credit made to or on account of such Borrower denominated in any other
Alternative Currency (whether of principal, interest, fees or reimbursements of
LC Disbursements in such Alternative Currency, or of amounts payable under
Section 2.14,  2.15 or 2.16, or otherwise) prior to 2:00 p.m., Local Time, on
the date when due in the applicable Alternative Currency, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All payments in Dollars shall be made to the
Administrative Agent at its offices at 712 Main Street, Houston, Texas, except
payments to be made directly to the Issuing Lender or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.14,
 2.15,  2.16 and 10.03 shall be made directly to the Persons entitled
thereto.  All payments in Alternative Currencies shall be made to the
Alternative Currency Agent at the place designated by the Alternative Currency
Agent in its notice therefor, except payments to be made directly to the Issuing
Lender or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.14,  2.15,  2.16 and 10.03 shall be made directly to the
Persons entitled thereto.  The Administrative Agent or the Alternative Currency
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt
thereof.  If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent or the Alternative Currency Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the



59

 

--------------------------------------------------------------------------------

 

 

parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Parent or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply).  Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation. 

(d)Unless the Administrative Agent shall have received notice from the relevant
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders or the
Issuing Lender, as the case may be, the amount due.  In such event, if such
Borrower has not in fact made such payment, then each of the applicable Lenders
or the Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Alternative Currency Rate in the case of Loans
denominated in Alternative Currencies).

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c),  2.05(d) or (e),  2.06(b) or 2.17(d) or 10.03(c),
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations under such Section until all such unsatisfied obligations
are fully paid, and/or (ii) hold

60

 

--------------------------------------------------------------------------------

 

 

any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section; in the
case of each of (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

Section 2.18  Mitigation Obligations; Replacement of Lenders.  

(a)If any Lender requests compensation under Section 2.14, or if any Obligor is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Parent
shall pay, or cause to be paid, all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

(b)If any Lender requests compensation under Section 2.14, or if any Obligor is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender becomes a Defaulting Lender, or any Lender suspends its
obligation to fund Eurocurrency Loans, CDOR Loans, BBSY Loans or JIBAR Loans
pursuant to Section 2.13, or any Lender refuses to consent to an amendment,
modification or waiver of this Agreement that requires consent of 100% of the
Lenders pursuant to Section 10.02, or if any Lender delivers a notice of
illegality pursuant to Section 2.21,  then the Parent may, at its sole expense,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Parent shall have received the prior written
consent of the Administrative Agent, the Issuing Lender and the Swingline
Lender, in each case, to the extent such consent would be required for an
assignment pursuant to Section 10.04(b), which consent shall not be unreasonably
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment is expected to result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Parent to require such
assignment and delegation cease to apply.

Section 2.19  Increase of Commitments.  Provided there exists no Event of
Default, the Parent may, during the period commencing on the Fifth Amendment
Effective Date to and including the date that is six months prior to the
Termination Date, by written notice to the Administrative Agent executed by the
Borrowers and one or more financial institutions (any such financial institution
referred to in this Section being called an “Increasing Lender”), which may

61

 

--------------------------------------------------------------------------------

 

 

include any Lender, cause the Commitments to be extended by the Increasing
Lender (or cause the Commitments of the Increasing Lenders to be increased, as
the case may be) in an amount for each Increasing Lender set forth in such
notice; provided, that (i) each extension of new Commitments or increase in
existing Commitments pursuant to this paragraph shall result in the aggregate
Commitments being increased by no less than $25,000,000, (ii) no extension of
new Commitments or increase in existing Commitments, in each case, pursuant to
this paragraph may result in the aggregate Commitments exceeding $500,000,000,
(iii) each Increasing Lender, if not already a Lender hereunder (any such
Increasing Lender, a “New Lender”), shall be subject to the consent of the
Administrative Agent, the Issuing Lender and the Swingline Lender, in each case,
to the extent such consent would be required for an assignment to such New
Lender pursuant to Section 10.04(b), which consent shall not be unreasonably
withheld, (iv) each Lender shall become a party to this Agreement by completing
and delivering to the Administrative Agent a duly executed New Lender Agreement
and (v) in no event shall any existing Lender be required to increase its
Commitment.  New Commitments and increases in Commitments shall become effective
on the date specified in the applicable notices delivered pursuant to this
paragraph.  Upon the effectiveness of any New Lender Agreement to which any New
Lender is a party, (i) such New Lender shall thereafter be deemed to be a party
to this Agreement and shall be entitled to all rights, benefits and privileges
accorded a Lender hereunder and subject to all obligations of a Lender
hereunder, (ii) Schedule 1.01 shall be deemed to have been amended to reflect
the Non-Pro Rata Alternative Currencies (if any) in which such New Lender has
agreed to fund Revolving Loans and (iii) Schedule 2.01 shall be deemed to have
been amended to reflect the Commitment of such New Lender as provided in such
New Lender Agreement.  Upon the effectiveness of any increase pursuant to this
Section 2.19 in a Commitment of a Lender already a party hereto, Schedule 2.01
shall be deemed to have been amended to reflect such increased Commitment of
such Lender.  Notwithstanding the foregoing, no increase in the Commitments (or
in the Commitment of any Lender) shall become effective under this Section 2.19
unless, on the date of such increase, the Administrative Agent shall have
received a certificate, dated as of the effective date of such increase and
executed by a Financial Officer, to the effect that the conditions set forth in
paragraphs (a), (b) and (d) of Section 4.02 shall be satisfied (with all
references in such paragraphs to a Borrowing being deemed to be references to
such increase and attaching resolutions of the Borrowers approving such
increase).  Following any extension of a new Commitment or increase of a
Lender’s Commitment pursuant to this paragraph, any Loans outstanding prior to
the effectiveness of such increase or extension shall continue to be outstanding
until the ends of the respective Interests Periods applicable thereto, and shall
then be repaid and, if the relevant Borrowers shall so elect, refinanced with
new Loans made pursuant to Section 2.01 ratably in accordance with the
Commitments in effect following such extension or increase.

Section 2.20  Defaulting Lenders. 

(a)Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Majority Lenders.



62

 

--------------------------------------------------------------------------------

 

 

(ii)Defaulting Lender Waterfall.   Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2,17 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swingline Lender hereunder;
third, to cash collateralize the Issuing Lender’s Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.05(j);  fourth, as the
Parent may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Parent, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize the Issuing
Lenders’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.05(j);  sixth, to the payment of any amounts owing to the
Lenders, the Issuing Lenders or Swingline Lenders as a result of any judgment of
a court of competent jurisdiction obtained by any Lender, the Issuing Lenders or
Swingline Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in LC Exposure and Swingline Loans
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to Section 2.20(a)(iv).   Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 2.20(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees.  (A)  No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Parent shall not be required to pay or cause to be paid any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender). 



63

 

--------------------------------------------------------------------------------

 

 

(B)Each Defaulting Lender shall be entitled to receive participation fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided cash collateral pursuant to Section 2.05(j). 

(C)With respect to any participation fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Parent shall (x) pay,
or cause to be paid, to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LC Exposure or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y)
pay, or cause to be paid, to each Issuing Lender and Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay or
cause to be paid the remaining amount of any such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in LC Exposure and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (A) the conditions set forth in
Section 4.02 are satisfied at the time of such reallocation (and, unless the
Parent shall have otherwise notified the Administrative Agent at such time, the
Parent shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (B) such reallocation does not cause (1) the
Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment, or (2) the Revolving Credit Exposure of any
Non-Defaulting Lender denominated in Alternative Currencies to exceed such
Non-Defaulting Lender’s Commitment in Alternative Currencies, in each case,
calculated at the time of such reallocation.  Subject to Section 10.17, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)Cash Collateral, Repayment of Swingline Loans.  If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, cash collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 2.05(j).

(b)Defaulting Lender Cure.  If the Parent, the Administrative Agent and each
Swingline Lender and Issuing Lender agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable,

64

 

--------------------------------------------------------------------------------

 

 

purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 2.20(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Parent while that Lender was a Defaulting Lender; and provided,
 further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

(c)New Swingline Loans/Letters of Credit.  So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Section 2.21  Illegality.    If, in any applicable jurisdiction, the
Administrative Agent,  the Issuing Lender or any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for the Administrative Agent, the Issuing Lender or any Lender to (a)
perform any of its obligations hereunder or under any other Loan Document, (b)
to fund or maintain its participation in any Loan or (c) issue, make, maintain,
fund or charge interest or fees with respect to any Loan or Letter of Credit to
any Borrower that is organized under the laws of a jurisdiction other than the
United States, a state thereof or the District of Columbia,  such Person shall
promptly notify the Administrative Agent, then, upon the Administrative Agent
notifying the Parent, and until such notice by such Person is revoked, any
obligation of such Person to issue, make, maintain, fund or charge interest or
fees with respect to any such Loan or Letter of Credit shall be suspended, and
to the extent required by applicable Law, cancelled.  Upon receipt of such
notice, the Parent shall, or shall cause the applicable Borrower to, (i) repay
that Person’s participation in the Loans or other applicable Obligations on the
last day of the Interest Period for each Loan or other Obligation occurring
after the Administrative Agent has notified the Parent or, if earlier, the date
specified by such Person in the notice delivered to the Administrative Agent
(being no earlier than the last day of any applicable grace period permitted by
applicable Law), (ii) to the extent applicable to the Issuing Lender, cash
collateralize that portion of the LC Exposure comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise cash collateralized and
(iii) take all reasonable actions requested by such Person to mitigate or avoid
such illegality.

Section 2.22  Judgment Currency.    If, for the purposes of obtaining a judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document from one currency into another currency, the rate of exchange used for
such conversion shall be the rate of exchange at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding the date on which final
judgment is given.  The obligation of each Obligor in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder or under the
other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement

65

 

--------------------------------------------------------------------------------

 

 

(the “Agreement Currency”), be discharged only to the extent that on the next
Business Day following receipt by the Administrative Agent or such Lender, as
the case may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or such Lender from any Obligor
in the Agreement Currency, such Obligor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or such Lender in such currency, the Administrative Agent
or such Lender, as the case may be, agrees to return the amount of any excess to
such Obligor (or to any other Person who may be entitled thereto under
applicable Law).

ARTICLE III
Representations and Warranties

The Parent, for itself and for each Restricted Subsidiary, and each Guarantor,
for itself, represent and warrant to the Lenders that:

Section 3.01  Organization.    Each of the Parent and the Restricted
Subsidiaries on the date this representation is made or deemed to be made (a) to
the extent applicable, is duly organized, validly existing and in good standing
under the Laws of the jurisdiction of its organization, (b) has the requisite
power and authority to conduct its business in each jurisdiction as it is
presently being conducted, and (c) to the extent applicable, is duly qualified
or licensed to conduct business and is in good standing in each such
jurisdiction.  As of the Third Amendment Effective Date, there are no
jurisdictions in which the Parent’s or any Restricted Subsidiary’s failure to be
qualified or be in good standing, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  As of the Third
Amendment Effective Date, no proceeding to dissolve any Obligor is pending or,
to the Parent’s knowledge, threatened.

Section 3.02  Authority Relative to this Agreement.    Each of the Obligors has
the power and authority to execute and deliver this Agreement and the other Loan
Documents to which it is a party and to perform its obligations hereunder and
thereunder.  The Transactions have been duly authorized by all necessary
corporate, partnership or limited liability company action on the part of each
Obligor that is a party thereto.  This

Agreement and the other Loan Documents have been duly and validly executed and
delivered by each Obligor party thereto and constitute the legal, valid and
binding obligations of such Obligor, enforceable against such Obligor in
accordance with their respective terms, subject to the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors’ rights and remedies generally and to the effect of general principles
of equity (regardless of whether enforcement is considered in a proceeding at
Law or in equity).

Section 3.03  No Violation.    The Transactions will not:

(a)result in a breach of the articles or certificate of incorporation, bylaws,
partnership agreement or limited liability company agreement of the Parent or
any Restricted Subsidiary or

66

 

--------------------------------------------------------------------------------

 

 

any resolution currently in effect adopted by the Board of Directors,
shareholders, partners, members or managers of the Parent or any Restricted
Subsidiary;

(b)result in the imposition of any Lien on any of the Equity Interests of the
Parent or any Restricted Subsidiary or any of their respective assets other than
the Liens created under the Loan Documents;

(c)result in, or constitute an event that, with the passage of time or giving of
notice or both, would be, a breach, violation or default (or give rise to any
right of termination, cancellation, prepayment or acceleration) under (i) any
agreement evidencing Indebtedness or any other material agreement to which the
Parent or any Restricted Subsidiary is a party or by which its properties or
assets may be bound or (ii) any Governmental Approval held by, or relating to
the business of, the Parent or any Restricted Subsidiary;

(d)require the Parent or any Restricted Subsidiary to obtain any consent,
waiver, approval, exemption, authorization or other action of, or make any
filing with or give any notice to, any Person except (i) such as have been
obtained or made and are in full force and effect, (ii) filings necessary to
perfect or assign Liens created under the Loan Documents, (iii) filings required
under applicable securities Laws, (iv) such as are required regardless of
whether this Agreement is entered into by the Parent or any Restricted
Subsidiary, or (v) those which, if not made or obtained, could not reasonably be
expected to have a Material Adverse Effect; or

(e)violate any Law or Order applicable to the Parent or any Restricted
Subsidiary or by which their respective properties or assets may be bound.

Section 3.04  Financial Statements.    The Company has previously furnished to
the Administrative Agent the audited consolidated balance sheets of the Company
and its Subsidiaries as of December 31, 2013, and the related consolidated
statements of operation, cash flows and changes in shareholders’ equity for the
fiscal year then ended, the notes accompanying such financial statements, and
the report of KPMG LLP.  Such financial statements fairly present in all
material respects the financial condition of the Company and its Subsidiaries as
of their respective dates and the results of operations and cash flows of the
Company and its Subsidiaries for the periods ended on such dates in accordance
with GAAP for the periods covered thereby, subject, in the case of interim
financial

statements, to normal year-end adjustments, reclassifications and absence of
footnotes.  Since December 31, 2013, there has been no change that could
reasonably be expected to have a Material Adverse Effect.

Section 3.05  No Undisclosed Liabilities.    Except as disclosed to the
Administrative Agent and each Lender in accordance with Section 5.02(b),
 neither the Parent nor any Restricted Subsidiary has any material liabilities
or obligations of any nature (whether absolute, accrued, contingent or
otherwise) except for (a) liabilities or obligations referred to, reflected or
reserved against in the financial statements most recently delivered pursuant to
Section 4.01(g) or Section 5.01, as applicable, (b) current liabilities incurred
in the ordinary course of business since the date of such financial statements,
(c) liabilities or obligations that are not required to be included in financial
statements prepared in accordance with GAAP, (d) liabilities or obligations
arising under

67

 

--------------------------------------------------------------------------------

 

 

Governmental Approvals or contracts to which the Parent or any Restricted
Subsidiary is a party or otherwise subject, and (e) other Permitted
Indebtedness.

Section 3.06  Litigation.    Except as disclosed to the Administrative Agent and
each Lender in accordance with Section 5.02(c), the Company’s or the Parent’s,
as applicable, most recent form 10-K and form 10-Q filed with the SEC describe
each action, suit or proceeding pending before any Governmental Authority or
arbitration panel, or to the knowledge of the Parent or any Restricted
Subsidiary, threatened, (a) involving the Transactions, or (b) against the
Parent or any Restricted Subsidiary regarding the business or assets owned or
used by the Parent or any Restricted Subsidiary that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

Section 3.07  Compliance with Law.    Each of the Parent and the Restricted
Subsidiaries is in compliance with each Law that is or was applicable to it or
to the conduct or operation of its business or the ownership or use of any of
its assets except where the failure to be in compliance, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and, as of the Third Amendment Effective Date, neither the Parent nor
any Restricted Subsidiary has received any notice of, nor does any of them have
knowledge of, the assertion by any Governmental Authority or other Person of any
such violation.

Section 3.08  Properties.    Each of the Parent and the Restricted Subsidiaries
owns (with good and defensible title in the case of real property, subject only
to the matters permitted by the following sentence), or have valid leasehold
interests in, all the properties and assets (whether real, personal, or mixed
and whether tangible or intangible) material to its business, except for minor
irregularities or deficiencies in title that, individually or in the aggregate,
do not interfere with its ability to conduct its business as currently
conducted.  All such properties and assets are free and clear of all Liens
except Permitted Liens and are not, in the case of real property, subject to any
rights of way, building use restrictions, exceptions, variances, reservations,
or limitations of any nature which would materially interfere with an Obligor’s
ability to conduct its business as currently conducted.

The properties of the Parent and the Restricted Subsidiaries, taken as a whole,
as to tangible, personal property, are in good operating order, condition and
repair (ordinary wear and tear excepted).

Section 3.09  Intellectual Property. 

(a)As of the Third Amendment Effective Date, none of the patents, patent
applications, trademarks (whether registered or not), trademark applications,
trade names, service marks, and copyrights owned by the Parent or any Restricted
Subsidiary (the “Intellectual Property”) has been declared invalid or is the
subject of a pending or, to the knowledge of the Parent or any Restricted
Subsidiary, threatened action for cancellation or a declaration of invalidity,
and there is no pending judicial proceeding involving any claim, and neither the
Parent nor any Restricted Subsidiary has received any written notice or claim of
any infringement, misuse or misappropriation by the Parent or any Restricted
Subsidiary of any patent, trademark, trade name, copyright, license or similar
intellectual property right owned by any third party, except as described in
Schedule 3.09.



68

 

--------------------------------------------------------------------------------

 

 

(b)To the knowledge of the Parent and the Restricted Subsidiaries, the conduct
by the Parent and the Restricted Subsidiaries of their respective businesses as
presently conducted does not conflict with, infringe on, or otherwise violate
any copyright, trade secret, or patent rights of any Person except where such
conflict, infringement or violation could not reasonably be expected to have a
Material Adverse Effect.

Section 3.10  Taxes.    The Parent and the Restricted Subsidiaries have filed
all Federal, state and other tax returns and reports required to be filed, and
have paid all Federal, state and other Taxes imposed upon them or their
properties, income or assets otherwise due and payable, except (a) where the
failure to file such tax returns or pay such Taxes could not be reasonably
expected to have a Material Adverse Effect or (b) to the extent such Taxes are
being actively contested by the Parent or any Restricted Subsidiary in good
faith and by appropriate proceedings; provided that such reserves or other
appropriate provisions, if any, as shall be required in conformity with GAAP
shall have been made or provided therefor.

Section 3.11  Environmental Compliance.    

(a)Neither the Parent nor any Restricted Subsidiary is in violation of any
Environmental Law or is subject to any Environmental Liability, except to the
extent such violation or such liability, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect;

(b)neither the Parent nor any Restricted Subsidiary has received any written
notice of any claim with respect to any Environmental Liability which claims are
currently outstanding or know of any basis for any Environmental Liability,
except to the extent such liability, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect;

(c)neither the Parent nor any Restricted Subsidiary has arranged for the
disposal of Hazardous Material at a site listed for investigation or clean-up by
any Governmental Authority or in violation of any Environmental Law except to
the extent such disposal, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect;

(d)there is no proceeding pending against the Parent or any Restricted
Subsidiary by any Governmental Authority with respect to the presence of any
Hazardous Material on or release of any Hazardous Material from any real
property owned or operated at any time by the Parent or any Restricted
Subsidiary or otherwise used in connection with their respective businesses,
except to the extent that if such proceeding were determined adversely to the
Parent or any Restricted Subsidiary, such determination, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

(e)neither the Parent nor any Restricted Subsidiary has knowledge that any
Hazardous Material has been or is currently being generated, processed, stored
or released (or is subject to a threatened release) from, on or under any real
property owned or operated by the Parent or any Restricted Subsidiary, or
otherwise used in connection with their respective businesses in a quantity or
concentration that would require remedial action under any Environmental Law if
reported to or discovered by the relevant Governmental Authority except to the
extent such remedial action, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and



69

 

--------------------------------------------------------------------------------

 

 

(f)to the knowledge of the Parent and the Restricted Subsidiaries, there is no
underground storage tank located at any real property owned or operated by the
Parent or any Restricted Subsidiary, except to the extent that the presence of
such tank, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

Section 3.12  Labor Matters.    As of the Third Amendment Effective Date, there
are no strikes, lockouts or slowdowns against the Parent or any Restricted
Subsidiary pending or, to the knowledge of the Parent or any Restricted
Subsidiary, threatened.  The hours worked by and payments made to employees of
the Parent and the Restricted Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other Law dealing with such matters except to
the extent such violation, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.  All payments due from
the Parent or any Restricted Subsidiary, or for which any claim may be made
against any of them, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Parent or any Restricted Subsidiary except to the extent that the
nonpayment of such, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  The consummation of the
Transactions to occur on the Effective Date and the borrowing of Loans, use of
proceeds thereof and issuance of Letters of Credit hereunder after the Effective
Date will not give rise to any right of termination or right of renegotiation on
the part of any union under any collective bargaining agreement to which the
Parent or any Restricted Subsidiary is bound.

Section 3.13  Investment Company Status.    Neither the Parent nor any
Restricted Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 3.14  Insurance.    Insurance maintained in accordance with Section 5.05
is in full force and effect.

Section 3.15  Solvency.    Immediately after the consummation of the
Transactions to occur on the Third Amendment Effective Date, and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of each Loan, (a) the fair value of the assets of the Parent and
the Restricted Subsidiaries on a going concern basis and on a consolidated
basis, is greater than the total amount of debts and other liabilities of the
Parent and the Restricted Subsidiaries, on a consolidated basis; (b) the present
fair saleable value of the assets of the Parent and the Restricted Subsidiaries
on a going concern basis and on a consolidated basis is not less than the amount
that could reasonably be expected to be required to pay the probable liability
of their debts and other liabilities, on a consolidated basis, as they become
absolute and matured; (c) the Parent and the Restricted Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities as they become
absolute and mature; and (d) the Parent and the Restricted Subsidiaries are not
engaged in, and are not about to be engaged in, business or a transaction for
which the Parent’s and the Restricted Subsidiaries’ assets, on a consolidated
basis, would constitute unreasonably small capital.  For purposes of this
Section 3.15, (a) “fair value” shall mean the amount at which the assets of an
entity would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having knowledge of the relevant
facts, neither being under any compulsion to act, with equity to both; and
(b) “present fair saleable value” shall mean the amount that may be realized
within a reasonable time, considered to be six months to one year, either
through collection or sale at the regular market value, conceiving the

70

 

--------------------------------------------------------------------------------

 

 

latter as the amount which could be obtained for such properties within such
period by a capable and diligent businessman from an interested buyer who is
willing to purchase under ordinary selling conditions.

Section 3.16  ERISA.    No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

Section 3.17  Disclosure.    None of the other reports, financial statements,
certificates or other information furnished by or on behalf of the Parent and
the Restricted Subsidiaries to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information and forward-looking statements, the Parent represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

Section 3.18  Margin Stock.    No part of any Borrowing or any Swingline Loan
shall be used at any time, to purchase or carry margin stock (within the meaning
of Regulation U) in violation of Regulation U or to extend credit to others for
the purpose of purchasing or carrying any margin stock in violation of
Regulation U.  Neither the Parent nor any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purposes of purchasing or carrying any such margin stock.  No
part of the proceeds of any Borrowing will be used for any purpose which
violates, or which is inconsistent with, any regulations promulgated by the
Board.

Section 3.19  Anti-Corruption Laws and Sanctions.    The Parent has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Parent, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Parent,
its Subsidiaries and their respective officers and employees and, to the
knowledge of the Parent, its directors and agents (acting in such agent’s
capacity as agent for the Obligors), are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects.  None of (a) the Parent, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of Parent, any agent of the Parent or any Subsidiary acting in
its capacity as agent for the Obligors in connection with the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or applicable Sanctions.

ARTICLE IV
Conditions

Section 4.01  Effective Date.    The effectiveness of this Agreement is subject
to the conditions precedent that each of the following conditions is satisfied
(or waived in accordance with Section 10.02):



71

 

--------------------------------------------------------------------------------

 

 

(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

(b)The Administrative Agent shall have received the Ratification Agreement
executed by the parties thereto.

(c)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing, to the extent applicable, of each
Obligor and each Restricted Subsidiary, the authorization of the Transactions to
occur on the Effective Date, the authority of each natural Person executing any
of the Loan Documents on behalf of any Obligor and any other legal matters
relating to the Obligors, this Agreement or the Transactions to occur on the
Effective Date, all in form and substance reasonably satisfactory to the
Administrative Agent.

(d)Each Lender requesting a promissory note evidencing Loans made by such Lender
shall have received from the Borrower a promissory note payable to such Lender
in a form approved by the Administrative Agent in its reasonable discretion.

(e)The Lenders, the Administrative Agent and the Arrangers shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(f)The Administrative Agent shall have received a certificate from the Borrower
confirming receipt of all material governmental and third party approvals, if
any, necessary in connection with the financing contemplated hereby.

(g)The Lenders shall have received audited consolidated financial statements of
the Borrower for the fiscal year ended December 31, 2013.

(h)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Vinson & Elkins LLP, counsel for the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.

(i)The Administrative Agent shall have received reports of UCC, tax and judgment
Lien searches conducted by a reputable search firm with respect to each of the
Borrower and the Restricted Subsidiaries from their respective jurisdiction of
formation and such reports shall not disclose any Liens other than Permitted
Liens.

(j)To the extent not previously delivered pursuant to the Existing Credit
Agreement, all membership and stock certificates of each Subsidiary of the
Borrower described on Annex 3 to the Security Agreement shall have been
delivered to Administrative Agent together with related stock and membership
powers executed in blank by the Borrower.



72

 

--------------------------------------------------------------------------------

 

 

(k)The Administrative Agent shall have received evidence of insurance coverage
of the Borrower and the Restricted Subsidiaries, which coverage shall be
consistent with the requirements set forth in Section 5.05 and shall name the
Administrative Agent as an additional insured and as a loss payee on the
liability and casualty insurance policies.

(l)The Administrative Agent and the Lenders shall have received all
documentation and other information reasonably requested by them under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, and their respective internal policies.

Section 4.02  Each Credit Event.    The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Lender to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

(a)The representations and warranties of the Parent and the Restricted
Subsidiaries set forth in this Agreement or any other Loan Document shall be
deemed to have been made as a part of said request for each Borrowing and shall
be true and correct in all material respects on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable; provided, that to the extent such
representations and warranties were made as of a specific date, the same shall
be required to have been true and correct in all material respects as of such
specific date; provided further, in either case, to the extent any such
representation or warranty is qualified by Material Adverse Effect or
materiality qualifier, such representation or warranty shall be true and correct
in all respects.

(b)No Material Adverse Effect shall have occurred;

(c)The Administrative Agent shall have received a Borrowing Request as required
by Section 2.03 or the Administrative Agent and the Issuing Lender shall have
received a request for the issuance of a Letter of Credit as required by Section
2.05(b); and

(d)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Parent on the date thereof as to the matters specified in paragraphs (a), (b),
and (d) of this Section 4.02.

ARTICLE V
Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenant and agree with
the Lenders that:



73

 

--------------------------------------------------------------------------------

 

 

Section 5.01  Financial Statements.    The Parent will furnish to the
Administrative Agent and each Lender:

(a)within 90 days after the end of each fiscal year of the Parent, the audited
consolidated balance sheet and related statements of operations, shareholders’
equity and cash flows as of the end of and for such year of the Parent, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification, or exception as to
the scope of such audit by reason of any limitation which is imposed by the
Parent) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Parent and its Subsidiaries on a consolidated basis in accordance with GAAP;

(b)within 45 days after the end of the first three fiscal quarters of each
fiscal year of the Parent, the consolidated balance sheet and related statements
of operations, shareholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year for the Parent,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition and results of
operations of the Parent and its Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end adjustments, reclassifications
and the absence of footnotes;

(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer substantially in the form
attached hereto as Exhibit 5.01(c) (“Compliance Certificate”) and (i) certifying
that the representations and warranties of the Parent and the Restricted
Subsidiaries contained in Article III and the Security Documents were true and
correct in all material respects when made, and are repeated at and as of the
date of such Compliance Certificate and are true and correct in all material
respects at and as of such date, except for such representations and warranties
as are by their express terms limited to a specific date, (ii) certifying that,
since the later of the Effective Date or the most recent Compliance Certificate,
no change has occurred in the business, financial condition or results of
operations of the Parent or any Restricted Subsidiary which could reasonably be
expected to have a Material Adverse Effect, (iii) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto, (iv)
setting forth reasonably detailed calculations demonstrating compliance with
Sections 6.16,  6.17 and 6.18, (v) certifying compliance with Section 5.09(b)
and (c), (vi) containing any notification by the Parent of the elimination of
the effect of any change in GAAP in accordance with Section 1.04, (vii) setting
forth a comparison of the Consolidated Adjusted Pro Forma EBITDA as shown on
most recent Compliance Certificate to the Consolidated Adjusted EBITDA for the
same period, and (viii) including a reasonably detailed description of any
adjustments attributable to Business Acquisitions as described in the definition
of Consolidated Adjusted Pro Forma EBITDA which are included by the Parent in
its calculation of Consolidated Adjusted Pro Forma EBITDA for the period covered
by such Compliance Certificate;

(d)promptly upon receipt of any written complaint, order, citation, notice or
other written communication from any Person with respect to, or upon the Parent
or any of its Subsidiaries obtaining knowledge of, (i) the existence or alleged
existence of a violation of any

74

 

--------------------------------------------------------------------------------

 

 

applicable Environmental Law or any Environmental Liability in connection with
any property now or previously owned, leased or operated by the Parent or any
Restricted Subsidiary, (ii) any release of Hazardous Materials on such property
or any part thereof in a quantity that is reportable under any applicable
Environmental Law, and (iii) any pending or threatened proceeding for the
termination, suspension or non-renewal of any permit required under any
applicable Environmental Law, in each case under clause (i), (ii) or (iii)
above, in which there is a reasonable likelihood of an adverse decision or
determination that could reasonably be expected to result in a Material Adverse
Effect, a certificate of a Financial Officer, setting forth the details of such
matter and the actions, if any, that the Parent or such Restricted Subsidiary is
required or proposes to take;

(e)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Parent or any
Restricted Subsidiary, or

compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request;

(f)promptly following any request therefor, such information evidencing any
adjustments attributable to Business Acquisitions as described in the definition
of Consolidated Adjusted Pro Forma EBITDA and included in a Compliance
Certificate delivered pursuant to clause (c) above;

(g)within 90 days after the end of each fiscal year, copies of certificates
evidencing or other evidence of all material insurance coverage maintained by
the Parent and the Restricted Subsidiaries; and

(h)within 90 days after the end of each fiscal year, an annual budget of the
Parent and the Restricted Subsidiaries for the following fiscal year.

Documents required to be delivered pursuant to Section 5.01(a) and (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet; or (ii) on
which such documents are posted on the Parent’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent).  Notwithstanding anything contained herein, in every
instance the Parent shall be required to provide paper or electronic copies of
the Compliance Certificates required by Section 5.01(c) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Section 5.02  Notices of Material Events.    The Parent will furnish to the
Administrative Agent and each Lender promptly and, in any event, within five
Business Days after acquiring knowledge thereof, written notice of the
following:



75

 

--------------------------------------------------------------------------------

 

 

(a)the occurrence of any Event of Default and the action that the Parent or any
Restricted Subsidiary is taking or proposes to take with respect thereto;

(b)the incurrence of any material liability or obligation of any nature (whether
absolute, accrued, contingent or otherwise) by the Parent or any Restricted
Subsidiary, other than such liabilities and obligations referenced in clauses
(i) through (v) of Section 3.05;

(c)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Parent or any
Restricted Subsidiary or any Affiliate thereof that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect or that in
any manner questions the validity of the Loan Documents; and

(d)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
unfunded liability of any Obligor resulting in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

Section 5.03  Existence; Conduct of Business.    Each Obligor shall and shall
cause each Restricted Subsidiary to do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business except to the extent failure to maintain or preserve could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any other transaction permitted
under this Agreement.

Section 5.04  Payment of Obligations.    Each Obligor shall and shall cause each
Restricted Subsidiary to pay its obligations, including liabilities for Taxes
before the same shall become delinquent or in default, except (a) past due Taxes
for which no fine, penalty, interest, late charge or loss has been assessed,
(b) where the validity or amount thereof is being contested in good faith by
appropriate proceedings, and such Obligor or Restricted Subsidiary has set aside
on its books adequate reserves with respect thereto in accordance with GAAP and
(c) where the failure to make payment could not reasonably be expected to result
in a Material Adverse Effect.

Section 5.05  Maintenance of Properties; Insurance.    Each Obligor shall and
shall cause each Restricted Subsidiary to (a) keep and maintain all property
material to the conduct of the business of the Obligors and the Restricted
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear and tear excepted, and (b) subject to Section 5.14, maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.

Section 5.06  Books and Records; Inspection Rights.    Each Obligor shall and
shall cause each Restricted Subsidiary to keep proper, complete and consistent
books of record that are true and correct in all material respects with respect
to such Person’s operations, affairs, and financial condition.  Each Obligor
shall and shall cause each Restricted Subsidiary to permit any

76

 

--------------------------------------------------------------------------------

 

 

representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested (provided that in the absence of an Event of
Default, the representatives of the Administrative Agent shall not visit or
inspect such properties more often than once per calendar year), subject in each
case, to any restrictions or confidentiality agreements existing in favor of
third parties.

Section 5.07  Compliance with Laws.    Each Obligor shall and shall cause each
Restricted Subsidiary to comply with all Laws (excluding Laws referenced in
Sections 5.10 and 5.12, which compliance shall be governed by such Sections) and
Orders applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  The Parent will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Parent, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

Section 5.08  Use of Proceeds and Letters of Credit.    The proceeds of the
Loans and Letters of Credit will be used only to (a) pay the fees, expenses and
other transaction costs of the Transactions and (b) fund working capital needs
and general corporate purposes of the Parent and the Restricted Subsidiaries,
including the making of Business Acquisitions and other acquisitions of
property.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.  No Borrower will request any
Borrowing or Letter of Credit, and no  Borrower shall use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Borrowing or Letter of Credit (a)
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c) in any manner that would
result in the violation of  any Sanctions applicable to any party hereto.

Section 5.09  Additional Guarantors; Termination of Guarantees.

(a)The Parent at all times shall cause (i) all Material Restricted Subsidiaries
to be Credit Facility Guarantors, other than any Material Restricted Subsidiary
that is a CFC Subsidiary, and (ii) all Material Restricted Subsidiaries that are
CFC Subsidiaries to be CFC Guarantors.

(b)If as of the end of any fiscal quarter, (i) the aggregate consolidated
revenues generated by the Unrestricted Subsidiaries exceed ten percent (10%) of
the aggregate total consolidated revenue of the Parent and all of its
Subsidiaries for the most recently ended period of four (4) fiscal quarters or
(ii) the book value of the aggregate consolidated assets held by the
Unrestricted Subsidiaries exceeds ten percent (10%) of the book value of the
aggregate total consolidated assets of the Parent and all of its Subsidiaries
for the most recently ended period of four (4) fiscal quarters, the Parent shall
promptly cause one or more of said Unrestricted Subsidiaries to be designated as
a Restricted Subsidiary, such that, after giving effect to such designation,
both the aggregate consolidated revenues and the book value of the aggregate
consolidated assets of all Unrestricted Subsidiaries are less than ten percent
(10%) of the total



77

 

--------------------------------------------------------------------------------

 

 

consolidated revenue and total book value of the consolidated assets of the
Parent and all of its Subsidiaries.  In addition, to the extent that such new
Restricted Subsidiary is a Material Subsidiary, the Parent shall (i) cause such
new Restricted Subsidiary to become a Credit Facility Guarantor (in the case of
any Restricted Subsidiary that is not a CFC Subsidiary) or a CFC Guarantor (in
the case of any Restricted Subsidiary that is a CFC Subsidiary) by executing the
applicable Addendum and (ii) deliver to the Administrative Agent such documents
relating to such new Restricted Subsidiary as the Administrative Agent shall
reasonably request.

(c)If as of the end of any fiscal quarter, (i) the aggregate consolidated
revenues generated by Immaterial Subsidiaries (other than the Finco Entities)
that are not Guarantors exceed fifteen percent (15%) of the aggregate total
consolidated revenue of the Parent and all of its Subsidiaries for the most
recently ended period of four (4) fiscal quarters or (ii) the book value of the
aggregate consolidated assets held by the Immaterial Subsidiaries (other than
the Finco Entities) that are not Guarantors exceeds fifteen percent (15%) of the
book value of the aggregate total consolidated assets of the Parent and all of
its Subsidiaries for the most recently ended period of four (4) fiscal quarters,
the Parent shall promptly cause one or more of said Immaterial Subsidiaries
(other than the Finco Entities) to become a Credit Facility Guarantor (in the
case of any Immaterial Subsidiary that is not a CFC Subsidiary) or a CFC
Guarantor (in the case of any Immaterial Subsidiary that is a CFC Subsidiary) by
executing the applicable Addendum, such that, after giving effect to such
Addendum, both the aggregate consolidated revenues and the book value of the
aggregate consolidated assets of all Immaterial Subsidiaries (other than the
Finco Entities) that are not Guarantors are less than fifteen percent (15%) of
the total consolidated revenue and total book value of the consolidated assets
of the Parent and all of its Subsidiaries.  Any such Immaterial Subsidiary that
becomes a Guarantor shall also be designated as a Restricted Subsidiary, to the
extent not already a Restricted Subsidiary.  The Parent shall deliver to the
Administrative Agent such documents relating to such Immaterial Subsidiary as
the Administrative Agent shall reasonably request.

(d)Within 30 days after the Parent acquires or creates a new Subsidiary (other
than a Finco Entity), the Parent shall notify the Administrative Agent and shall
provide the constituent documents for such new Subsidiary, and to the extent
that such Subsidiary is a Material Restricted Subsidiary or to the extent such
Subsidiary would otherwise be required to be a Guarantor under clause (b) or (c)
above, the Parent shall (i) cause such new Subsidiary to become a Credit
Facility Guarantor (in the case of any new Subsidiary that is not a CFC
Subsidiary) or a CFC Guarantor (in the case of any new Subsidiary that is a CFC
Subsidiary) by executing the applicable Addendum and (ii) deliver to the
Administrative Agent such documents relating to such new Subsidiary as the
Administrative Agent shall reasonably request.

(e)Within 30 days after the occurrence of any event that results in a Subsidiary
ceasing to be a CFC Subsidiary, to the extent such Subsidiary is a Material
Restricted Subsidiary or to the extent such Subsidiary would otherwise be
required to be a Guarantor under clause (b) or (c) above, the Parent shall
(i) cause such Subsidiary to become a Credit Facility Guarantor by executing the
applicable Addendum and (ii) deliver such documents relating to such Subsidiary
as the Administrative Agent shall reasonably request.

(f)At any time, the Parent may, in its sole discretion, elect to cause one or
more Restricted Subsidiaries that are not then Guarantors to become Guarantors
by notifying the

78

 

--------------------------------------------------------------------------------

 

 

Administrative Agent of such election, designating that such Restricted
Subsidiary will be a CFC Guarantor (if applicable) and causing such Restricted
Subsidiary to execute an Addendum and deliver such Addendum to the
Administrative Agent together with such other documents relating to such new
Guarantor as the Administrative Agent shall reasonably request.

(g)At any time, the Parent may elect to terminate any Guarantee by any Guarantor
(a “Guarantee Termination”); provided that (i) no such Guarantee Termination
shall be given or take effect with respect to any Subsidiary that is at the time
a Borrower or Material Restricted Subsidiary and (ii) such Guarantee Termination
shall only become effective on the date that is ten days after receipt by the
Administrative Agent of a certificate of a Financial Officer certifying that
(A) the Parent will be in pro forma compliance with Sections 5.09(b) and (c) and
(B) no Default or Event of Default shall have occurred, in each case, at the
time of and after giving effect to such Guarantee Termination.  Upon the
effectiveness of any Guarantee Termination, (i) such Guarantor shall be released
from its obligations as a Guarantor hereunder, (ii) all Liens granted by such
Guarantor to secure its Guarantee shall automatically be terminated and released
and (iii) the Administrative Agent will, at the expense of the Parent, execute
and deliver such documents as are reasonably necessary to evidence said releases
and terminations.

Section 5.10  Additional Borrowers; Removal of Borrowers.    

(a)(i)    If after the Third Amendment Effective Date, the Parent desires
another Wholly-Owned Restricted Subsidiary to become a Borrower hereunder, the
Parent shall (A) provide at least ten Business Days’ prior written notice to the
Administrative Agent, which notice shall specify, if applicable, whether such
Subsidiary shall be a CFC Borrower hereunder; (B) deliver to the Administrative
Agent a Borrower Accession Agreement duly executed by all parties thereto;
(C) satisfy all of the conditions with respect thereto set forth in this Section
5.10(a) in form and substance reasonably satisfactory to the Administrative
Agent; (D) deliver satisfactory documentation and other information reasonably
requested by the Administrative Agent or the Lenders under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, and their respective internal policies; and (E) in the case of a proposed
Additional Borrower that is organized under the laws of a jurisdiction other
than the United States (or any state thereof or the District of Columbia) or the
United Kingdom, obtain the consent of each Lender that such Additional Borrower
is acceptable as a Borrower hereunder.

(ii)Each Subsidiary’s addition as a Borrower shall also be subject to
satisfaction of the following conditions: (A) the Administrative Agent shall
have received (1) a certificate signed by a duly authorized officer of such
Subsidiary, dated the date of such Borrower Accession Agreement certifying that
(x) the representations and warranties contained in each Loan Document are true
and correct in all material respects on and as of such date (or in all respects
if already qualified by Material Adverse Effect or materiality), before and
after giving effect to such Subsidiary becoming an Additional Borrower and as
though made on and as of such date (except to the extent such representations
and warranties related solely to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (or in all respects if already qualified by Material Adverse Effect or
materiality)) and (y) no Default or Event



79

 

--------------------------------------------------------------------------------

 

 

of Default has occurred and is continuing as of such date or would occur as a
result of such Subsidiary becoming an Additional Borrower; and (2) such
supporting resolutions, incumbency certificates, legal opinions and other
documents or information pertaining to the Additional Borrower as the
Administrative Agent (or any Lender acting through the Administrative Agent) may
reasonably require, all in form and substance reasonably satisfactory to the
Administrative Agent and (B) in the case of a proposed Additional Borrower that
is organized under the laws of a jurisdiction other than the United States (or
any state thereof or the District of Columbia), (1) each Lender shall have met
to such Lender’s satisfaction all applicable regulatory, licensing and internal
policy requirements and shall be legally permitted to make loans to such
Additional Borrower and (2) no Lender shall be subject to any administrative or
operational issues as a result of lending to such Additional Borrower, unless
such Lender, in its sole discretion, waives the condition set forth in this
clause (2).

(iii)No Subsidiary’s addition as an Additional Borrower shall become effective
unless and until all applicable conditions set forth above in paragraphs (i) and
(ii) have been satisfied in the reasonable discretion of the Administrative
Agent.  Upon the effective date of such Subsidiary’s addition as an Additional
Borrower, such Subsidiary shall be deemed to be a Borrower and, if applicable, a
CFC Borrower, as specified in the Parent’s notice delivered pursuant to
paragraph (i) above, hereunder.  The Administrative Agent shall promptly notify
each Lender upon each Additional Borrower’s addition as a Borrower hereunder and
shall, upon request by any Lender, provide such Lender with a copy of the
executed Borrower Accession Agreement.  With respect to the accession of any
Additional Borrower, each Lender shall be responsible for making a determination
as to whether it is capable of making advances to such Additional Borrower
without the incurrence of withholding Taxes, provided that such Additional
Borrower and its tax advisors shall cooperate in all reasonable respects with
the Administrative Agent and such Lender in connection with any analysis
necessary for such Lender to make such determination and such Additional
Borrower shall bear all costs and expenses incurred in connection with such
determination.

(b)So long as no Default or Event of Default has occurred and is then continuing
or would result therefrom, the Parent may remove any Subsidiary as a Borrower
under this Agreement by providing written notice of such removal to the
Administrative Agent which shall promptly give the Lenders notice of such
removal; provided that (i) in the event Loans are outstanding to such
Subsidiary, (A) such Loans shall be repaid in full in accordance with the terms
hereof or (B) the Parent shall designate in such notice the existing Borrower or
Borrowers to which such Loans will be assigned and such Loans shall be assigned
to said Borrower or Borrowers prior to or contemporaneously with the removal of
such Subsidiary as a Borrower pursuant to an agreement reasonably satisfactory
to the Administrative Agent and (ii) in the event outstanding Letters of Credit
are issued for the account of such Subsidiary (or any of its Subsidiaries), the
related LC Exposure shall be cash collateralized in an account with the
Administrative Agent.  After receipt of such written notice by the
Administrative Agent and, if applicable, the conditions set forth in clauses (i)
and (ii) of the foregoing sentence, such Subsidiary shall cease to be a Borrower
hereunder, but shall continue to be a Guarantor hereunder to the extent provided
in Section 5.09.  Once removed pursuant to this Section 5.10(b), such Subsidiary
shall have no right to borrow under this Agreement unless the Parent provides
notice as required pursuant to Section

80

 

--------------------------------------------------------------------------------

 

 

5.10(a) of the request again to add such Subsidiary as an Additional Borrower
hereunder and such Subsidiary complies with the conditions set forth in Section
5.10(a) to become an Additional Borrower hereunder.

Section 5.11  Compliance with ERISA.    In addition to and without limiting the
generality of Section 5.07, each Obligor shall and shall cause each Restricted
Subsidiary to (a) comply in all material respects with all applicable provisions
of ERISA and the regulations and published interpretations thereunder with
respect to all employee benefit plans (as defined in ERISA) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, (b) not take any action or fail
to take action the result of which could be (i) a liability to the PBGC (other
than liability for PBGC premiums) or (ii) a past due liability to any
Multiemployer Plan, except to the extent such liability could not reasonably be
expected to result in a Material Adverse Effect, (c) not participate in any
prohibited transaction that could result in any civil penalty under ERISA or any
tax under the Code, except to the extent such penalty or tax could not
reasonably be expected to result in a Material Adverse Effect, (d) operate each
employee benefit plan in such a manner that could not reasonably be expected to
result in the incurrence of any material tax liability under Section 4980B of
the Code or any liability to any qualified beneficiary as defined in Section
4980B of the Code except to the extent such tax liability or liability to any
qualified beneficiary could not reasonably be expected to have a Material
Adverse Effect and (e) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any employee
benefit plan as may be reasonably requested by the Administrative Agent.

Section 5.12  Compliance With Agreements.    Each Obligor shall and shall cause
each Restricted Subsidiary to comply in all respects with each material contract
or agreement to which it is a party, except where the failure to so comply could
not reasonably be expected to result in a Material Adverse Effect; provided that
such Obligor or Restricted Subsidiary may contest any such contract or agreement
or any portion thereof in good faith through applicable proceedings so long as
adequate reserves are maintained in accordance with GAAP.

Section 5.13  Compliance with Environmental Laws; Environmental Reports.    Each
Obligor shall and shall cause each Restricted Subsidiary to (a) comply with all
Environmental Laws applicable to its operations and real property except to the
extent that the failure to comply could not reasonably be expected to result in
a Material Adverse Effect; (b) obtain and renew all Governmental Approvals
required under Environmental Laws applicable to its operations and real property
except to the extent that the failure to obtain or renew such approvals could
not reasonably be expected to result in a Material Adverse Effect; and
(c) conduct any Response in accordance with Environmental Laws except to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that neither such Obligor nor any Restricted
Subsidiary shall be required to undertake any Response to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and appropriate reserves are being maintained with respect to such circumstances
in accordance with GAAP.





81

 

--------------------------------------------------------------------------------

 

 

Section 5.14  Maintain Business.    Each Obligor shall and shall cause each
Restricted Subsidiary to continue to engage in all material respects primarily
in the business or businesses being conducted on the Third Amendment Effective
Date and other businesses reasonably related or ancillary thereto as determined
by the board of directors of the Parent.    

Section 5.15  Further Assurances.    Each Obligor shall and shall cause each
Restricted Subsidiary to execute, acknowledge and deliver, at its own cost and
expense, all such further acts, documents and assurances as may from time to
time be reasonably necessary or as the Majority Lenders may from time to time
reasonably request in order to carry out the intent and purposes of the Loan
Documents, including all such actions to establish, preserve, protect and (to
the extent required under the Security Documents or as otherwise provided in
this Agreement) perfect the estate, right, title and interest of the Lenders, or
the Administrative Agent for the benefit of the Lenders, to the Collateral
(including Collateral acquired after the date hereof).

ARTICLE VI
Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent, for itself and each
Restricted Subsidiary, and each Guarantor, for itself, covenant and agree with
the Administrative Agent and the Lenders that:

Section 6.01  Indebtedness.    None of the Obligors or any Restricted Subsidiary
will create, incur, assume or permit to exist any Indebtedness, except:

(a)Indebtedness created hereunder or under any of the Loan Documents;

(b)Existing Indebtedness and any Indebtedness incurred in connection with the
refinancing thereof, so long as (i) the principal amount of such Indebtedness
does not increase, (ii) such Indebtedness does not have a maturity date shorter
than six (6) months following the Termination Date and (iii) such Indebtedness
has covenants, taken as a whole, that are no more restrictive than the terms of
the Loan Documents in any material respects;

(c)Indebtedness incurred to finance the acquisition, construction or improvement
of any assets, including Capital Lease Obligations, and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any of such Indebtedness that do not increase the outstanding
principal amount thereof; provided that the aggregate principal amount of
Indebtedness outstanding under this clause (c) shall not exceed $50,000,000 at
any time;





82

 

--------------------------------------------------------------------------------

 

 

(d)Indebtedness (i) owed by an Obligor to any other Obligor, (ii) owed by a
Restricted Subsidiary that is not an Obligor to any other Restricted Subsidiary
that is not an Obligor, (iii) owed by an Obligor to any Restricted Subsidiary
that is not an Obligor or  (iv) owed by a Restricted Subsidiary that is not an
Obligor to any Obligor;  provided that the aggregate amount of Indebtedness
outstanding pursuant to this clause (iv) shall not exceed $75,000,000, at any
time, when combined with amounts outstanding under Section 6.05(e), without
duplication;

(e)Indebtedness of any Restricted Subsidiary in existence on the date on which
such Restricted Subsidiary is acquired directly or indirectly by the Parent (but
not incurred or created in connection with such acquisition); provided (i)
neither the Parent nor any other Restricted Subsidiary has any obligation with
respect to such Indebtedness, (ii) none of the properties of the Parent or any
other Restricted Subsidiary is bound with respect to such Indebtedness and (iii)
the aggregate principal amount of all Indebtedness outstanding under this clause
(e) shall not exceed $10,000,000 at any time;

(f)Indebtedness in respect of endorsements of negotiable instruments for
collection in the ordinary course of business;

(g)Indebtedness associated with accounts payable incurred in the ordinary course
of business that are not more than ninety (90) days past due or which are being
actively contested by the Parent or the applicable Restricted Subsidiary in good
faith and by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP;

(h)Indebtedness constituting Investments permitted by clauses (f) and (h) of
Section 6.05;

(i)Indebtedness incurred pursuant to Swap Agreements permitted by Section 6.06;

(j)other Indebtedness in an aggregate amount not to exceed $50,000,000
outstanding at any time;

(k)guarantees of Indebtedness permitted by clauses (c), (i) and (j) of this
Section; and

(l)other unsecured Indebtedness so long as the Total Net Leverage Ratio at the
time of incurrence of such Indebtedness, and after giving pro forma effect
thereto, is less than 3.5 to 1.0; provided, the proceeds of any such newly
incurred Indebtedness shall not be included in the calculation of the Total Net
Leverage Ratio for purposes of determining pro forma compliance with such ratio
(it being understood that this proviso shall not exclude Unencumbered Balance
Sheet Cash that is not attributable to such newly incurred Indebtedness).

Section 6.02  Liens.    None of the Obligors or any Restricted Subsidiary will
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(a)Permitted Encumbrances;





83

 

--------------------------------------------------------------------------------

 

 

(b)Liens created by the Security Documents;

(c)Liens on any property or assets of the Parent or any Restricted Subsidiary
existing on the Third Amendment Effective Date and set forth in Schedule 6.02;
 provided that (i) such Lien shall not apply to any property or asset of the
Parent or any Restricted Subsidiary other than such property or asset to which
such Lien applies on the Third Amendment Effective Date and (ii) such Lien shall
secure only those obligations which it secures on the Third Amendment Effective
Date and extensions, renewals and replacements thereof in accordance with
Section 6.01;  

(d)Liens on assets acquired, constructed or improved by the Parent or any
Restricted Subsidiary; provided that (i) such Liens secure Indebtedness
permitted by clause (c) of Section 6.01, (ii) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (iii) the Indebtedness
secured thereby does not exceed 100% of the cost of acquiring, constructing or
improving such assets and (iv) such Liens shall not apply to any other property
or assets of the Parent or any Restricted Subsidiary other than the proceeds of,
and insurance proceeds related to, such assets;

(e)Liens on assets of any Restricted Subsidiary in existence on the date such
Restricted Subsidiary is acquired by the Parent (but not created in connection
with such acquisition) securing Indebtedness permitted under Section 6.01(e);
 provided that (i) such Lien shall not apply to any property of asset of the
Parent or any other Restricted Subsidiary and (ii) such Lien shall secure only
those obligations which it secures on the date of such acquisition; and

(f)Liens on cash securing obligations of the Parent or any Restricted Subsidiary
to providers of vault services with respect to such cash.

Section 6.03  Fundamental Changes.    None of the Obligors or any Restricted
Subsidiary will merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing and, if
such transaction involves a Borrower, such Borrower shall survive such
transaction or the surviving entity shall become a Borrower in accordance with
Section 5.10(a):

(a)any Restricted Subsidiary may merge into or consolidate with a Borrower;

(b)any Restricted Subsidiary that is a Wholly-Owned Subsidiary may merge into or
consolidate with any other Restricted Subsidiary that is a Wholly-Owned
Subsidiary; provided that if such transaction involves an Obligor, the Obligor
survives such transaction (or the surviving entity becomes an Obligor in
accordance with Section 5.09 or Section 5.10(a), as applicable);

(c)any Restricted Subsidiary may merge into or consolidate with any other Person
so long as either (i) such Restricted Subsidiary is the surviving entity of such
merger or consolidation or (ii) if such Restricted Subsidiary is not the
surviving entity, the surviving entity and/or the Parent, as applicable,
complies with the provisions of Section 5.09(d) within thirty (30) days of such
merger or consolidation;



84

 

--------------------------------------------------------------------------------

 

 

(d)any Obligor or any Restricted Subsidiary that is not an Obligor may change
its jurisdiction of organization so long as, in the case of an Obligor, it
complies with Section 6.12 hereof;

(e)any Restricted Subsidiary that is not an Obligor may liquidate or dissolve if
the Parent determines in good faith that such liquidation or dissolution is in
the best interests of the Parent and could not be reasonably expected to result
in a Material Adverse Effect; and

(f)any Unrestricted Subsidiary may merge into or consolidate with any Obligor or
any Restricted Subsidiary that is not an Obligor so long as (i) such Obligor or
such Restricted Subsidiary that is not an Obligor is the surviving entity of
such merger or consolidation and (ii) the Parent provides an officer’s
certificate to the Administrative Agent, executed by a Financial Officer,
certifying that, after giving effect to such merger or consolidation, the Parent
is in pro forma compliance with Sections 6.16,  6.17 and 6.18.

Section 6.04  Asset Sales.    None of the Obligors or any Restricted Subsidiary
will make any Asset Sale except, if at the time thereof and immediately after
giving effect thereto, with respect to clause (a), no Default or Event of
Default shall have occurred and be continuing:

(a)the Parent or any Restricted Subsidiary may make any Asset Sale, including
sale-leaseback transactions, if (i) the consideration therefor is not less than
the fair market value of the related asset and (ii) after giving effect thereto,
the aggregate book value of the assets disposed of in all Asset Sales (other
than Asset Sales permitted under the other clauses of this Section 6.04) during
the term of this Agreement would not exceed twenty-five percent (25%) of the
book value of the total assets of the Parent and its Subsidiaries on a
consolidated basis as of the time such Asset Sale is consummated, which amount
shall be diminished by the aggregate book value of all prior Asset Sales made
during the term of this Agreement pursuant to this clause (a);

(b)(i) any Obligor may sell, transfer, lease or otherwise dispose of its assets
to another Obligor, and (ii) any Restricted Subsidiary that is not an Obligor
may sell, transfer, lease or otherwise dispose of its assets to any Obligor or
any other Restricted Subsidiary;

(c)sales, exchanges and transfers consisting of Investments permitted by Section
6.05;

(d)sales, exchanges and transfers of inventory in the ordinary course of
business;

(e)sales, exchanges and transfers of equipment and other property which is
replaced by equipment or property of at least comparable value and use or which
is discontinued, obsolete, worn out or no longer used or useful to such Person’s
business, all in the ordinary course of business;

(f)sales, exchanges and transfers of chattel paper to third parties pursuant to
arm’s-length transaction for fair value in the ordinary course of business;

(g)leases entered into by any Obligor with any Restricted Subsidiary that is not
an Obligor to lease assets to such Restricted Subsidiary that is not an Obligor
so long as (i) the fair



85

 

--------------------------------------------------------------------------------

 

 

market value of the assets leased under this clause (g) shall not exceed
$80,000,000 at any time and (ii) such leases are at prices and on terms and
conditions not less favorable to such Obligor than could be obtained on an
arm’s-length basis from unrelated third parties; and

(h)leases or financing contracts entered into with third parties to lease or
finance such third parties’ purchase of ATM Equipment.

Section 6.05  Investments.    None of the Obligors or any Restricted Subsidiary
will make an Investment in any other Person, except:

(a)Permitted Investments;

(b)Business Acquisitions permitted by Section 6.11;

(c)Investments existing as of the Third Amendment Effective Date and listed on
Schedule 6.05;

(d)Investments by an Obligor in another Obligor;

(e)Investments by any Obligor in any Restricted Subsidiary that is not an
Obligor; provided that the aggregate amount of Investments (valued as of the
date the applicable Investment was made) outstanding pursuant to this clause (e)
shall not exceed $75,000,000 at any time when combined with amounts outstanding
under Section 6.01(d)(iv), without duplication;

(f)Investments arising out of loans and advances for expenses, travel per diem
and similar items in the ordinary course of business to directors, officers and
employees in an aggregate amount not to exceed $2,000,000 at any time;

(g)shares of stock, obligations or other securities received in the settlement
of claims arising in the ordinary course of business;

(h)Investments by any Restricted Subsidiary that is not an Obligor in (i) any
Obligor or (ii) any other Restricted Subsidiary that is not an Obligor;

(i)Investments not otherwise permitted under this Section 6.05 in an aggregate
amount not to exceed $30,000,000 at any time;

(j)Guarantees permitted by Section 6.01; and

(k)Investments by any Obligor in any Finco Entity; provided that, substantially
contemporaneously with such Investment, substantially all of the proceeds of
such Investment are loaned, transferred, distributed to, or invested in, one or
more Obligors.

Section 6.06  Swap Agreements.    None of the Obligors nor any Restricted
Subsidiary will enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or manage the interest rate exposure associated





86

 

--------------------------------------------------------------------------------

 

 

with vault cash procurement, any debt securities, debt facilities or leases
(existed or forecasted) of the Parent or any Restricted Subsidiary, (b) any
Permitted Bond Hedge Transaction(s), (c) any Permitted Warrant Transaction(s),
(d) Swap Agreements for foreign exchange or currency exchange management or
(e) Swap Agreements to hedge or manage any exposure that the Parent or any
Restricted Subsidiary may have to counterparties under other Swap Agreements
such that, in each case, such Swap Agreements are entered into in the ordinary
course of business and the combination of such Swap Agreements, taken as a
whole, is for risk management purposes and not speculative.

Section 6.07  Restricted Payments.    None of the Obligors nor any Restricted
Subsidiary will declare or make, or agree to pay or make, any Restricted
Payment, except:

(a)(i) Restricted Payments by the Parent in any amount so long as at the time of
such Restricted Payment, and after giving pro forma effect thereto, (A) no Event
of Default exists and (B) the Total Net Leverage Ratio is less than 3.0 to 1.0
and (ii) Restricted Payments by the Parent up to an aggregate amount of
$30,000,000 in any fiscal year if at the time of such Restricted Payment, and
after giving pro forma effect thereto, (A) no Event of Default exists and (B)
the Total Net Leverage Ratio is greater than 3.0 to 1.0, but less than 4.0 to
1.0;

(b)dividends or distributions on Equity Interests of Restricted Subsidiaries
ratably with respect to such Equity Interests;

(c)payments of dividends and distributions made with shares or units of capital
stock of the Parent;

(d)redemptions of capital stock of employees, directors or officers of the
Parent or any of its Subsidiaries so long as (i) the amount of such redemption,
when combined with all other redemptions made under this clause (d) in the same
calendar year, does not exceed $20,000,000 and (ii) the Parent demonstrates pro
forma compliance with Sections 6.16,  6.17 and 6.18;

(e)the payment by or on behalf of the Company of the purchase price for any
Permitted Bond Hedge Transaction(s);

(f)the receipt of cash and/shares of common stock of the Parent upon exercise
and settlement or termination of any Permitted Bond Hedge Transaction(s);

(g)the payment and/or delivery of cash or common stock of the Parent, as the
case may be, by or on behalf of the Company upon exercise and settlement,
termination or redemption of any Permitted Warrant Transaction(s);

(h)the payment and/or delivery of cash or common stock of the Parent, as the
case may be, by or on behalf of the Company in satisfaction of the Company’s
obligations in respect of the Convertible Senior Notes whether upon conversion
of such securities, upon a fundamental change (or similar event, however so
defined by the terms of such securities), upon repurchase of such securities, at
maturity of such securities or otherwise; provided that neither the Parent nor
the Company shall satisfy such obligations with the payment of cash unless, at
the time of such



87

 

--------------------------------------------------------------------------------

 

 

payment and after giving pro forma effect thereto, (i) no Event of Default shall
exist and (ii) if the pro forma Total Net Leverage Ratio is greater than 3.0 to
1.0, the sum of Unencumbered Balance Sheet Cash and unused Commitments shall be
at least $75,000,000; and

(i)Restricted Payments (other than those contemplated by Section 6.07(b)) made
to any Obligor or made by any Restricted Subsidiary that is not an Obligor to
any other Restricted Subsidiary that is not an Obligor.

Section 6.08  Prepayments of Indebtedness.    The Obligors will not voluntarily
prepay or redeem any Indebtedness, except:

(a)prepayments of Indebtedness created under the Loan Documents in accordance
with this Agreement;

(b)refinancings of Permitted Indebtedness to the extent such refinancing is
permitted by Section 6.01 of this Agreement;

(c)the payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
to the extent such sale or transfer is permitted by this Agreement;

(d)voluntary prepayments and redemptions made with shares of capital stock of
the Parent and proceeds of offerings of capital stock of the Parent;  

(e)voluntary prepayments and redemptions constituting calls, tenders or open
market purchases of the Existing Senior Notes with an aggregate par value not to
exceed $200,000,000;

(f)voluntary prepayments of Indebtedness permitted by Section 6.01(d); and

(g)voluntary prepayments and redemptions, other than those made under the other
clauses of this Section, so long as at the time of such prepayment or redemption
and after giving pro forma effect thereto, no Event of Default shall exist and
the Senior Secured Net Leverage Ratio shall not exceed 2.0 to 1.0.

For the avoidance of doubt, neither of the payment of cash nor the delivery of
common stock by or on behalf of the Company or the Parent, as the case may be,
upon conversion of the Convertible Senior Notes shall be prohibited by this
Section 6.08,  so long as, in the case of the payment of cash, the applicable
conditions set forth in Section 6.07(h) are satisfied.

Section 6.09  Transactions with Affiliates.    None of the Obligors nor any
Restricted Subsidiary will sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with any of its Affiliates, except
(a) at prices and on terms and conditions not less favorable to such Obligor or
such Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) any Restricted Payment permitted by Section 6.07,
(c) any transaction between or among Obligors, (d) any transaction



88

 

--------------------------------------------------------------------------------

 

 

between or among Restricted Subsidiaries that are not Obligors and (e)
Investments permitted by Section 6.05.

Section 6.10  Restrictive Agreements.    None of the Obligors nor any Restricted
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of any Obligor or any Restricted Subsidiary to
create, incur or permit to exist any Lien securing the Obligations under the
Loan Documents upon any of its property or assets, (b) the ability of any
Guarantor or any Restricted Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock, (c) the ability of any Obligor
or any Restricted Subsidiary to make or repay loans or advances to any Obligor
or (d) the ability of any Obligor to guarantee the Obligations; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by Law
or by this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Third Amendment Effective Date and identified on
Schedule 6.10 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement, including, without
limitation, secured Indebtedness permitted by Section 6.01(e),  provided that
such restrictions or conditions apply only to the property or assets securing
such Indebtedness and (v) clause (a) of the foregoing shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof or encumbrances on the property that is the subject thereof.

Section 6.11  Business Acquisitions.    None of the Obligors nor any Restricted
Subsidiary will make any Business Acquisitions except that an Obligor or any
Restricted Subsidiary shall be permitted to make Business Acquisitions provided
that (a) no Event of Default shall exist before or immediately after giving
effect to such Business Acquisition, (b) if the Total Net Leverage Ratio at the
time of such Business Acquisition, and after giving pro forma effect thereto, is
equal to or greater than 3.50 to 1.0, the Excess Business Acquisition
Consideration (as hereinafter defined) shall not exceed $100,000,000, (c) the
Parent shall be in pro forma compliance with Sections 6.16,  6.17 and 6.18 and
(d) if the cash consideration for such Business Acquisition is equal to or
greater than $50,000,000 (or the equivalent amount thereof in any foreign
currency), the Parent shall have given the Administrative Agent at least ten
(10) days prior written notice of such Business Acquisition together with an
officer’s certificate executed by a Financial Officer, certifying as to
compliance with the requirements of this Section and containing calculations
demonstrating compliance with clauses (b), to the extent applicable, and (c) of
this Section, together with such other information in respect of the proposed
Business Acquisition as may be reasonably requested by the Administrative Agent;
provided that the proceeds received by an Obligor from unrelated third parties
pursuant to Asset Sales permitted under Section 6.04 which Asset Sales consist
of substantially all of the assets of any division, business unit or line of
business of the Parent or any Restricted Subsidiary shall be netted against the
Excess Business Acquisition Consideration for



89

 

--------------------------------------------------------------------------------

 

 

purposes of the calculations under clause (b) above.  The consummation of each
Business Acquisition shall be deemed to be a representation and warranty by the
Parent that all conditions thereto have been satisfied and that same is
permitted under the terms of this Agreement, which representation and warranty
shall be deemed to be a representation and warranty for all purposes hereunder.
 For purposes of this Section 6.11, the term “Excess Business Acquisition
Consideration” shall mean, during the period commencing on the Third Amendment
Effective Date through the termination of this Agreement, the aggregate amount
of that portion of the consideration (excluding any Equity Interests) for each
Business Acquisition that causes the Total Net Leverage Ratio at the time of
such Business Acquisition, and after giving pro forma effect thereto, to be
equal to or greater than 3.50 to 1.0.  For the avoidance of doubt, the portion
of such consideration that can be incurred without causing the pro forma Total
Net Leverage Ratio to be equal to or greater than 3.50 to 1.0 shall not be
included in the calculation of Excess Business Acquisition Consideration.

Section 6.12  Constitutive Documents.    None of the Obligors nor any Restricted
Subsidiary will amend its charter or by-laws or other constitutive documents in
any manner which could reasonably be expected to have a Material Adverse Effect
on the rights of the Lenders under this Agreement or their ability to enforce
the same; provided,  however, the Obligors or any Restricted Subsidiary shall be
permitted after the date hereof to amend its constitutive documents for the
purpose of (a) changing its jurisdiction of organization within the same country
so long as the Administrative Agent is given thirty (30) Business Days prior
written notice of such change and (b) effecting any transaction permitted under
the terms of this Agreement.

Section 6.13  Capital Expenditures.    None of the Obligors nor any Restricted
Subsidiary will make any Capital Expenditures; provided that an Obligor or any
Restricted Subsidiary shall be permitted to make Capital Expenditures so long as
at the time of, and after giving pro forma effect to, such Capital Expenditure,
the Parent is in compliance with Section 6.18.

Section 6.14  Amendment of Existing Indebtedness.    The Obligors will not amend
any term of any document evidencing Existing Indebtedness, if (a) the effect
thereof would be to shorten the maturity or average life thereof or increase the
amount of any payment of principal thereof or increase the rate or shorten any
period for payment of interest thereon or (b) such action would add any covenant
or event of default which is more onerous in any material respect than those
contained therein on the Third Amendment Effective Date, provided that the
foregoing shall not prohibit (i) the execution of supplemental indentures
associated with the incurrence of additional Existing Senior Notes to the extent
permitted by Section 6.01 or (ii) the execution of supplemental indentures to
add guarantors if required by the terms of the Senior Note Indenture provided
the relevant Borrower and such Person comply with Section 5.09. 

Section 6.15  Changes in Fiscal Year.    The Parent shall not change the end of
its fiscal year to a date other than December 31 of each year.

Section 6.16  Senior Secured Net Leverage Ratio.    The Parent shall not, as of
the last day of any fiscal quarter, permit the Senior Secured Net Leverage Ratio
to exceed 2.25 to 1.0.



90

 

--------------------------------------------------------------------------------

 

 

Section 6.17  Total Net Leverage Ratio.    The Parent shall not, as of the last
day of any fiscal quarter, permit the Total Net Leverage Ratio to exceed 4.0 to
1.0.

Section 6.18  Fixed Charge Coverage Ratio.    The Parent shall not, as of the
last day of any fiscal quarter, permit the Fixed Charge Coverage Ratio to be
less than 1.50 to 1.0.

ARTICLE VII
Events of Default and Remedies

Section 7.01  Events of Default.    If any of the following events (“Events of
Default”) shall occur:

(a)any Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)any Borrower shall fail to pay any interest on any Loan or any fee or other
amount (other than an amount referred to in clause (a) of this Section 7.01)
payable under this Agreement or the other Loan Documents which amount has been
invoiced, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five Business Days;

(c)any representation or warranty made or deemed made by or on behalf of any
Borrower or any Restricted Subsidiary in or in connection with this Agreement,
any Loan Document or any amendment or modification hereof or waiver hereunder,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect when
made or deemed made in any material respect;

(d)any Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in Section 5.02,  5.03 (with
respect to any Borrower’s existence), 5.08 or in Article VI;

(e)any Borrower or any Restricted Subsidiary shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clauses (a), (b) or (d) of this Article) or in any other Loan
Document, and such failure shall continue unremedied for a period of 30 days
following the earlier of (i) the date on which such failure first became known
to any Financial Officer or (ii) notice of such failure from the Administrative
Agent;

(f)any Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of five Business Days;

(g)any event or condition occurs (i) that results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) that requires the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to (A) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the

91

 

--------------------------------------------------------------------------------

 

 

property or assets securing such Indebtedness, (B) the occurrence of a
fundamental change (or similar event, however so defined) as such term is
defined in the Convertible Senior Notes or the exercise of any put right in
connection with such fundamental change by holders of the Convertible Senior
Notes, (C) the occurrence of any event or condition that permits the conversion,
whether into cash, shares of Parent common stock, or a combination thereof, of
the Convertible Senior Notes and (D) any conversion, whether into cash (subject
to Section 6.07(h)), shares of Parent common stock, or a combination thereof, of
the Convertible Senior Notes by the holders thereof;

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
any Borrower or any Restricted Subsidiary or their debts, or of a substantial
part of their assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Borrower or any Restricted Subsidiary or for a
substantial part of any of their assets, and, in any such case, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;

(i)any Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Section 7.01, (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Borrower or any Restricted Subsidiary or
for a substantial part of any of their assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;

(j)any Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due;

(k)one or more judgments for the payment of money that is not covered by
insurance in an aggregate amount in excess of $20,000,000 (or the equivalent
amount thereof in any foreign currency) shall be rendered against any Borrower
or any Restricted Subsidiary or any combination thereof and the same shall
remain undischarged or unstayed for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any attachment or levy shall be
entered upon any assets of such Borrower or such Restricted Subsidiary to
enforce any such judgment;

(l)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred and are continuing, could reasonably be expected
to result in a Material Adverse Effect;

(m)a proceeding shall be commenced by any Borrower or any Restricted Subsidiary
seeking to establish the invalidity or unenforceability of any Loan Document
(exclusive of questions of interpretation thereof), or any Obligor shall
repudiate or deny that it has any liability or obligation for the payment of
principal or interest or other obligations purported to be created under any
Loan Document;



92

 

--------------------------------------------------------------------------------

 

 

(n)any Lien created by any of the Security Documents shall at any time fail to
constitute a valid and (to the extent required by the Security Documents or as
otherwise permitted under this Agreement) perfected Lien on any material portion
of the Collateral purported to be subject thereto, securing the obligations
purported to be secured thereby, with the priority required by the Loan
Documents, or any Obligor shall so assert in writing, in each case other than as
a result of action or inaction of the Administrative Agent or any Lender; or

(o)a Change in Control occurs;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Majority Lenders shall, by notice to the Parent, take any or all
of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower;
and in case of any event with respect to any Borrower described in clause (h) or
(i) of this Section 7.01, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other Obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest
notice of acceleration or the intent to accelerate or any other notice of any
kind, all of which are hereby waived by each Borrower, (iii) increase the rate
charged on all Loans to the Default Rate (after the acceleration thereof), and
(iv) exercise any or all of the remedies available to it under any of the Loan
Documents, at Law or in equity (including, without limitation, conducting a
foreclosure sale of any of the Collateral).

Section 7.02  Cash Collateral.    In addition to the remedies contained in
Section 7.01, upon the occurrence and continuance of any Event of Default, each
Borrower shall pay to the Administrative Agent in such amounts and at such times
as contemplated by Section 2.05(j).

ARTICLE VIII
The Administrative Agent

Each of the Lenders and the Issuing Lender hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The Lender serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent or other Affiliate thereof as if it were
not the Administrative Agent hereunder.



93

 

--------------------------------------------------------------------------------

 

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default or an Event of Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
thereof is given to the Administrative Agent by the Parent or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Lender and the Parent.  Upon any such
resignation, the Majority Lenders shall

94

 

--------------------------------------------------------------------------------

 

 

have the right, with the approval of Parent, which shall not be unreasonably
withheld, conditioned or delayed, and shall not be required during the existence
of an Event of Default, to appoint a successor.  If no successor shall have been
so appointed by the Majority Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Lender, appoint a successor Administrative Agent which
shall be a bank with an office in Houston, Texas, or an Affiliate of any such
bank.  Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder.  The fees payable by or on behalf of the Parent to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

ARTICLE IX
Guarantee

Section 9.01  The Guarantee.  

(a)Each Credit Facility Guarantor hereby jointly and severally with each other
Credit Facility Guarantor unconditionally and irrevocably guarantees the full
and punctual payment when due (whether at stated maturity, upon acceleration or
otherwise) of the principal of and interest on each Loan, and the full and
punctual payment of all other Obligations.  Upon failure by any Borrower, any
Guarantor or any Restricted Subsidiary to pay punctually any Obligations, each
Credit Facility Guarantor shall forthwith on demand pay the amount not so paid
at the place and in the manner specified in this Agreement,  the other Loan
Documents or such other documents evidencing the Obligations.  This Guarantee is
a guaranty of payment and not of collection.  Neither the Lenders nor any other
Person to whom such Obligations are owed shall be required to exhaust any right
or remedy or take any action against the Borrowers, the Guarantors or any other
Person or any Collateral.  Each Credit Facility Guarantor agrees that, as
between the Credit Facility Guarantors and the Lenders and any other Person to
whom such Obligations are owed, such Obligations may be declared to be due and
payable for the purposes of this Guarantee notwithstanding any stay, injunction
or other prohibition which may prevent, delay or vitiate any declaration as
regards any Borrower and that in the event of a declaration or attempted
declaration,

95

 

--------------------------------------------------------------------------------

 

 

such Obligations shall immediately become due and payable by each Credit
Facility Guarantor for the purposes of this Guaranty.

(b)Each CFC Guarantor hereby jointly and severally with each other CFC Guarantor
unconditionally and irrevocably guarantees the full and punctual payment when
due (whether at stated maturity, upon acceleration or otherwise) of the
principal of and interest on each Loan made to a CFC Borrower, and the full and
punctual payment of all other Obligations of any CFC Borrower,  any other CFC
Guarantor and any other Restricted Subsidiary that is a CFC Subsidiary; provided
that no CFC Subsidiary shall guarantee any Obligations of any Person that is
(i) a U.S. Person or (ii) owned by a U.S. Person and classified as a partnership
or disregarded entity, in each case for U.S. federal income tax purposes.  Upon
failure by any CFC Borrower, any CFC Guarantor or any Restricted Subsidiary that
is a CFC Subsidiary to pay punctually any such Obligations, each CFC Guarantor
shall forthwith on demand pay the amount not so paid at the place and in the
manner specified in this Agreement,  the other Loan Documents or such other
documents evidencing the Obligations; provided that no CFC Subsidiary shall be
required to pay any Obligations of any Person that is (i) a U.S. Person or
(ii) owned by a U.S. Person and classified as a partnership or disregarded
entity, in each case for U.S. federal income tax purposes.  This Guarantee is a
guaranty of payment and not of collection.  Neither the Lenders nor any other
Person to whom such Obligations are owed shall be required to exhaust any right
or remedy or take any action against the CFC Borrowers, the Guarantors or any
other Person or any Collateral.  Each CFC Guarantor agrees that, as between the
CFC Guarantors and the Lenders and any other Person to whom such Obligations are
owed, such Obligations may be declared to be due and payable for the purposes of
this Guarantee notwithstanding any stay, injunction or other prohibition which
may prevent, delay or vitiate any declaration as regards any CFC Borrower and
that in the event of a declaration or attempted declaration, such Obligations
shall immediately become due and payable by each CFC Guarantor for the purposes
of this Guarantee; provided that no CFC Subsidiary shall be required to pay any
Obligations of any Person that is (i) a U.S. Person or (ii) owned by a U.S.
Person and classified as a partnership or disregarded entity, in each case for
U.S. federal income tax purposes.

Section 9.02  Guaranty Unconditional.    The obligations of each Guarantor
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

(a)any extension, renewal, settlement, compromise, waiver or release in respect
of any Obligations, by operation of law or otherwise other than the full payment
thereof;

(b)any modification, amendment or waiver of or supplement to the Loan Documents,
any Lender Swap Agreements or any other document evidencing the Obligations;

(c)any release, impairment, non-perfection or invalidity of any direct or
indirect security for any Obligations;

(d)any change in the corporate existence, structure or ownership of any Borrower
or any other Guarantor or any Restricted Subsidiary, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting any Borrower,
any other Guarantor, any Restricted Subsidiary or their respective assets or any
resulting release or discharge of any Obligation;



96

 

--------------------------------------------------------------------------------

 

 

(e)the existence of any claim, set-off or other rights which the Guarantor may
have at any time against any Borrower, any other Guarantor, any Restricted
Subsidiary, the Administrative Agent, any Lender or any other Person, whether in
connection herewith or any unrelated transactions, provided that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

(f)any invalidity or unenforceability relating to or against any Borrower, any
other Guarantor or any Restricted Subsidiary for any reason of the Loan
Documents, any Lender Swap Agreement, any other document evidencing the
Obligations or any provision of applicable law or regulation purporting to
prohibit the payment by any Borrower or any other Guarantor or any Restricted
Subsidiary of the principal of or interest on any Loan or any other amount
payable by any Borrower or any other Guarantor or any Restricted Subsidiary in
respect of the Obligations; or

(g)any other act or omission to act or delay of any kind by any Borrower, any
other Guarantor, any Restricted Subsidiary, the Administrative Agent, any Lender
or any other Person or any other circumstance whatsoever that might, but for the
provisions of this paragraph, constitute a legal or equitable discharge of the
Guarantor’s obligations hereunder.

Furthermore, notwithstanding that a Borrower may not be obligated to the
Administrative Agent and/or the Lenders for interest and/or attorneys’ fees and
expenses on, or in connection with, any Obligations from and after the Petition
Date (as hereinafter defined) as a result of the provisions of the federal
bankruptcy law or otherwise, Obligations for which the Guarantors shall

be obligated shall include interest accruing on the Obligations at the Default
Rate from and after the date on which any Borrower files for protection under
the federal bankruptcy laws or from and after the date on which an involuntary
proceeding is filed against any Borrower under the federal bankruptcy laws
(herein collectively referred to as the “Petition Date”) and all reasonable
attorneys’ fees and expenses incurred by the Administrative Agent,  the Lenders
and each other Person to whom the Obligations are owed from and after the
Petition Date in connection with the Obligations.

Section 9.03  Discharge Only upon Payment in Full; Reinstatement In Certain
Circumstances.    Each Guarantor’s obligations hereunder shall remain in full
force and effect until (a) all Obligations shall have been paid in full (other
than indemnity obligations which survive but are not yet due and payable),
(b) all Commitments shall have expired or been terminated and (c) the LC
Exposure has been reduced to zero or fully cash collateralized as provided in
this Agreement, except, in each case, to the extent any Subsidiary has been
released from its obligations as a Guarantor hereunder pursuant to Section
5.09(g) or Section 9.08.  If at any time any payment of the principal of or
interest on any Loan or any other amount payable by the Obligors under the Loan
Documents or otherwise in respect of the Obligations is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of any Obligor or otherwise, each Guarantor’s obligations hereunder with respect
to such payment shall be reinstated at such time as though such payment had been
due but not made at such time.  The Credit Facility Guarantors jointly and
severally agree to indemnify each Lender and the CFC Guarantors jointly and
severally agree to indemnify each Lender with respect to payments of Obligations
of the CFC Borrowers and CFC Guarantors, in each case, on demand for all
reasonable costs and expenses (including reasonable fees of counsel) incurred by
such Lender in connection

97

 

--------------------------------------------------------------------------------

 

 

with such rescission or restoration, including any such costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law, other than any costs or expenses resulting from the
bad faith, gross negligence or willful misconduct of such Lender;  provided that
no CFC Guarantor shall be required to pay any Obligations of, or any costs or
expenses related to, any Person that is (i) a U.S. Person or (ii) owned by a
U.S. Person and classified as a partnership or disregarded entity, in each case
for U.S. federal income tax purposes.

Section 9.04  Waiver by Each Guarantor.    Each Guarantor irrevocably waives
acceptance hereof, diligence, presentment, demand, protest notice of
acceleration or the intent to accelerate and any other notice not provided for
in this Article other than to the extent expressly provided for in favor of the
Guarantors in any of the Loan Documents, as well as any requirement that at any
time any action be taken by any Person against any Borrower or any other
Guarantor or any other Person.

Section 9.05  Subrogation.    Each Guarantor shall be subrogated to all rights
of the Lenders, the Administrative Agent and the holders of the Loans and other
Obligations against the Borrowers in respect of any amounts

paid by such Guarantor pursuant to the provisions of this Article IX;  provided
that such Guarantor shall not be entitled to enforce or to receive any payments
arising out of or based upon such right of subrogation until (a) all Obligations
shall have been paid in full (other than indemnity obligations which survive but
are not yet due and payable), (b) all Commitments shall have expired or been
terminated and (c) the LC Exposure has been reduced to zero or fully cash
collateralized as provided in this Agreement, except, in each case, to the
extent any Subsidiary has been released from its obligations as a Guarantor
hereunder pursuant to Section 5.09(g) or Section 9.08.  If any amount is paid to
any Guarantor on account of subrogation rights under this Guaranty at any time
when the conditions set forth in clauses (a), (b) and (c) of the foregoing
sentence have not been satisfied, the amount shall be held in trust for the
benefit of the Lenders and the other Persons to whom the Obligations are owed
and shall be promptly paid to the Administrative Agent to be credited and
applied to the Obligations, whether matured or unmatured or absolute or
contingent, in accordance with the terms of this Agreement.

Section 9.06  Stay of Acceleration.

(a)If acceleration of the time for payment of any amount payable by any Obligor
under the Loan Documents is stayed upon insolvency, bankruptcy or reorganization
of any Borrower, all such amounts otherwise subject to acceleration under the
terms of this Agreement shall nonetheless be payable by each Credit Facility
Guarantor hereunder forthwith on demand by the Administrative Agent made at the
request of the requisite proportion of the Lenders specified in Article X of
this Agreement.

(b)If acceleration of the time for payment of any amount payable by any CFC
Borrower or any other CFC Guarantor under the Loan Documents is stayed upon
insolvency, bankruptcy or reorganization of any CFC Borrower, all such amounts
otherwise subject to acceleration under the terms of this Agreement shall
nonetheless be payable by each CFC

98

 

--------------------------------------------------------------------------------

 

 

Guarantor hereunder forthwith on demand by the Administrative Agent made at the
request of the requisite proportion of the Lenders specified in Article X of
this Agreement.

Section 9.07  Limit of Liability.    The obligations of each Guarantor hereunder
shall be limited to an aggregate amount equal to the largest amount that would
not render its obligations hereunder subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provisions of any applicable
state law.

Section 9.08  Release upon Sale.    Upon any sale of any Guarantor permitted by
this Agreement, (a) such Guarantor shall be released from its obligations as a
Guarantor hereunder, (b) all Liens granted by such Guarantor to secure its
Guarantee shall automatically be terminated and released and (c) the
Administrative Agent will, at the expense of the Parent, execute and deliver
such documents as are reasonably necessary to evidence said releases and
terminations, following written request from the Parent and receipt by the
Administrative Agent of a certificate from a Financial Officer certifying that
no Default or Event of Default exists.    

Section 9.09  Benefit to Guarantor.    Each Guarantor acknowledges that the
Loans and other extensions of credit made to the Borrowers may be, in part,
re-loaned to, or used for the benefit of, such Guarantor and its Affiliates,
that each Guarantor, because of the utilization of the proceeds of the Loans and
such other extensions of credit, will receive a direct benefit from the Loans
and such other extensions of credit and that, without the Loans and such other
extensions of credit, such Guarantor would not be able to continue its
operations and carry on its business as presently conducted.

Section 9.10  Keepwell.    Each Qualified ECP Guarantor (as hereinafter defined)
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Obligor to honor all of its obligations under the Guarantees
in respect of Swap Obligations (provided,  however, that each Qualified ECP
Guarantor shall only be liable under this Section 9.10 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 9.10, or otherwise under the Guarantees, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until termination of the
Guarantees as described in Section 9.03 hereof.  Each Qualified ECP Guarantor
intends that this Section 9.10 constitute, and this Section 9.10 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Obligor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.  As used herein, “Qualified ECP Guarantor” means, in respect of
any Swap Obligation, each Obligor that has total assets exceeding $10,000,000 at
the time the relevant guarantee or grant of the relevant security interest
becomes effective with respect to such Swap Obligation or such other Person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. 
Notwithstanding the foregoing, no CFC Subsidiary shall be required to provide
such funds or other support under this Section 9.10 with respect to obligations
of any Person that is (i) a U.S. Person or (ii) owned by a U.S. Person and
classified as a partnership or disregarded entity, in each case for U.S. federal
income tax purposes.



99

 

--------------------------------------------------------------------------------

 

 

ARTICLE X
Miscellaneous

Section 10.01  Notices.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)if to the Parent or any other Obligor, to:

3250 Briarpark Drive, Suite 400

Houston, Texas 77042

Attention:  Doug Naeve

Telecopy No.: (832) 308-4750

Telephone No. (for confirmation): (832) 308-4210

and

Trident Place

First Floor, Building 4

Mosquito Way

Hatfield, Hertfordshire AL10 9UL.

Attention: Jana Hile

Telecopy No.:

Telephone No. (for confirmation): +441707248803

with a copy to:

Baker & McKenzie LLP

700 Louisiana, Suite 3000

Houston, Texas 77002

Attention:  William D. Davis, II

Telecopy No.:  (713) 427-5078

Telephone No. (for confirmation):  (713) 427-5099

and

3250 Briarpark Drive, Suite 400

Houston, Texas 77042

Attention:  General Counsel

Telecopy No.: (832) 308-4001

Telephone No. (for confirmation): (832) 308-4484

(ii)if to the Administrative Agent, to

JPMorgan Chase Bank, N.A.



100

 

--------------------------------------------------------------------------------

 

 

Loan and Agency Service Group

Pastell Jenkins

10 South Dearborn, Floor L2

Chicago, IL  60603-2300

Telecopy No: (877) 379-7755

Telephone No. (for confirmation):  312-732-2568

Email:  jpm.agency.servicing.1@jpmchase.com

 

with a copy to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention:  Callie Parker

Telecopy No.:  (713) 238-7272

Telephone No. (for confirmation): (713) 220-3914

(iii)if to the Alternative Currency Agent (in the case of a Borrowing in an
Alternative Currency (other than Canadian Dollars), to

J.P. Morgan Europe Limited

25 Bank Street

Canary Wharf

London E14 5JP

Attn: Loans Agency

Telecopy No. 44 207 777 2360

Email:  loan_and_agency_london@jpmorgan.com 

 

(iv)if to the Alternative Currency Agent (in the case of a Borrowing in Canadian
Dollars), to:

JPMorgan Chase Bank, N.A.

10 S. Dearborn, Floor L2

Chicago, IL  60603

Attention:  Jessica Gallegos

Telephone Number:  (312)  954-2097

Email: CLS.CAD.Chicago@jpmorgan.com

(v)if to the Issuing Lender (in the case of Letters of Credit denominated in
Dollars or an Alternative Currency (other than Canadian Dollars), to

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Sudeep Kalakkar

Sarjapur Outer Ring Road, Vathur Hobli, Floor 04

Bangalore, 560 087, India

Telephone No. (for confirmation):  91-80-66766154 ext 66154



101

 

--------------------------------------------------------------------------------

 

 

Email: Chicago.lc.agency.closing.team@jpmchase.com

(vi)if to the Issuing Lender (in the case of Letters of Credit denominated in
Canadian Dollars), to

JPMorgan Chase Bank, N.A., Toronto Branch

Suite 4500, TD Bank Tower

66 Wellington Street West

Toronto, ON M5K 1E7

Attention: Jennifer McLaughlin

Telephone No.: 416-981-2324

Telecopy No.:  416-981-2375

Email: jennifer.i.mclaughlin@jpmorgan.com 

(vii)if to the Swingline Lender, to

JPMorgan Chase Bank, N.A.

Loan and Agency Service Group

Pastell Jenkins

10 South Dearborn, Floor L2

Chicago, IL  60603-2300

Telecopy No: (877) 379-7755

Telephone No. (for confirmation):  312-732-2568

Email:  jpm.agency.servicing.1@jpmchase.com

with a copy to the Alternative Currency Agent, in the case of a Swingline Loan
in an Alternative Currency.

(viii)if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Parent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c)Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 10.02  Waivers; Amendments.

(a)No failure or delay by the Administrative Agent, the Issuing Lender or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single

102

 

--------------------------------------------------------------------------------

 

 

or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Lender and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Obligor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the

making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the Issuing Lender may have had notice or knowledge of such Default at
the time.

(b)Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrowers and the Majority Lenders or by the Borrowers and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.17(b) or
(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any provisions
of Section 2.20 or the definition of “Defaulting Lender”, without the written
consent of the Administrative Agent, the Issuing Lender and the Swingline Lender
(in addition to the Majority Lenders), (vi) change any of the provisions of this
Section 10.02(b) or the definition of “Majority Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vii) release all or a
material portion of the Collateral without the written consent of each Lender,
provided, that nothing herein shall prohibit the Administrative Agent from
releasing any Collateral, or require the consent of the other Lenders for such
release, in respect of items sold, leased, transferred or otherwise disposed of
to the extent such transaction is permitted hereunder, or (viii) release all or
substantially all of the Guarantees (other than in connection with any
transactions permitted by this Agreement) without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Alternative
Currency Agent, the Issuing Lender or the Swingline Lender hereunder without the
prior written consent of the Administrative Agent, the Alternative Currency
Agent, the Issuing Lender or the Swingline Lender, as the case may be.

Section 10.03  Expenses; Indemnity; Damage Waiver.

(a)The Parent shall pay, or shall cause to be paid, (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel and
consultants for the Administrative Agent, in connection with the syndication of
the credit facilities provided for herein, due diligence undertaken by the
Administrative Agent with respect to the financing contemplated by this
Agreement, the preparation and administration of this Agreement

103

 

--------------------------------------------------------------------------------

 

 

or any amendments, modifications or waivers of the provisions hereof (whether or
not the Transactions contemplated hereby or thereby shall be consummated), (ii)
all reasonable out-of-pocket expenses incurred by the Issuing Lender in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the

Administrative Agent, the Issuing Lender or any Lender for fees, charges and
disbursements of one primary law firm as counsel, local counsel as needed and
consultants for the Administrative Agent, the Issuing Lender or any Lender and
all other reasonable out-of-pocket expenses of the Administrative Agent, the
Issuing Lender or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement during the existence of a
Default or an Event of Default (whether or not any waiver or forbearance has
been granted in respect thereof), including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

(b)THE PARENT SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS
FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES
HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR ANY OTHER TRANSACTIONS
CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE PARENT OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE PARENT OR
ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL CLAIM, LITIGATION, INVESTIGATION OR
PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO AND
REGARDLESS OF WHETHER SUCH CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING IS
BROUGHT BY THE PARENT OR ANY GUARANTOR, THEIR RESPECTIVE EQUITY HOLDERS, THEIR
RESPECTIVE AFFILIATES, THEIR RESPECTIVE CREDITORS OR ANY OTHER PERSON; AND
WHETHER OR NOT CAUSED BY THE ORDINARY, SOLE OR CONTRIBUTORY NEGLIGENCE OF ANY
INDEMNITEE,  PROVIDED FURTHER THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES RESULTED FROM

104

 

--------------------------------------------------------------------------------

 

 

THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  THIS SECTION
10.03(b) SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT
REPRESENT LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.

(c)To the extent that the Parent fails to pay, or fails to cause to be paid, any
amount required to be paid by it to the Administrative Agent, the Issuing Lender
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Issuing Lender or the
Swingline Lender, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent, the Issuing
Lender or the Swingline Lender in its capacity as such.  For purposes hereof, a
Lender’s “pro rata share” shall be determined based upon its share of the sum of
the total Revolving Credit Exposure and unused Commitments at the time.

(d)To the extent permitted by applicable Law, no party hereto shall assert, and
each party hereto hereby waives, any claim against any other party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e)All amounts due under this Section shall be payable no later than ten (10)
Business Days from written demand therefor.

Section 10.04  Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), except that (i) except as expressly set forth in Section
5.10(b), no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Borrower without such consent shall be
null and void), and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section 10.04.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Lender and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:



105

 

--------------------------------------------------------------------------------

 

 

(A)the Parent,  provided that no consent of the Parent shall be required for an
assignment to an Affiliate of a Lender or if any Event of Default has occurred
and is continuing; provided further that the Parent shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five Business Days after having
received written notice thereof; and

(B)the Administrative Agent, the Issuing Lender and the Swingline Lender;

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and after giving effect
to such assignment, the assigning Lender Commitment or Loans shall not be less
than $5,000,000 unless each of the Parent and the Administrative Agent otherwise
consent or unless the assignment is of 100% of the assigning Lender’s Commitment
and Loans, provided that no such consent of the Parent shall be required if an
Event of Default under clause (a), (b), (h) or (i) of Section 7.01 has occurred
and is continuing;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (1) an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may include material non-public information about the Parent or
Guarantors and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with such
assignee’s compliance procedures and applicable law, including Federal and state
securities laws and (2) notice of the Non-Pro Rata Alternative Currencies (if
any) in which such assignee has agreed to fund Revolving Loans;

(E)prior to any assignment to an assignee that is not a Lender, the Lender
making such an assignment shall first offer the assignment to the other Lenders
who shall have five (5) Business Days to purchase the assignment on the same
terms as are proposed to such non-Lender assignee; and



106

 

--------------------------------------------------------------------------------

 

 

(F)no such assignment shall be made to (i) a natural Person (or a holding
company, investment vehicle or trust for, or owned or operated for the primary
benefit of, a natural Person), (ii) the Parent or any of the Parent’s Affiliates
or Subsidiaries or (iii) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (iii).

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14,  2.15,  2.16 and 10.03).  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Parent, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrowers, the Administrative Agent,
the Issuing Lender and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Parent, the Issuing Lender and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v)Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)(i)  Any Lender may, without the consent of, or notice to, the Administrative
Agent, the Issuing Lender or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such
participations must be approved by the Parent so long as no Event of Default has
occurred

107

 

--------------------------------------------------------------------------------

 

 

and is continuing, such approval not to be unreasonably withheld, (B) such
Lender’s obligations under this Agreement shall remain unchanged, (C) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (D) such Lender shall notify the Administrative
Agent in writing immediately upon any such participation, and (E) the Borrowers,
the Administrative Agent, the Issuing Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant.  Subject to paragraph (c)(ii) of this Section, the
Parent agrees that each Participant shall be entitled to the benefits of
Sections 2.14,  2.15 and 2.16 (subject to the requirements and limitations
therein, including the requirements under Sections 2.16(g) and (h) (it being
understood that the documentation required under Section 2.16(g) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.17(c) as though it were a
Lender.

(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Parent is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Parent, to comply with Section 2.16(g) as though it were a
Lender.

(iii)Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Parent, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including without

108

 

--------------------------------------------------------------------------------

 

 

limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 10.05  Survival.    All covenants, agreements, representations and
warranties made by the Borrowers and each Guarantor herein and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Lender or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated.  The provisions of Sections 2.14,  2.15,  2.16 and 10.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the Transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 10.06  Counterparts; Integration; Effectiveness.    This Agreement may
be executed in counterparts and may be delivered in original or facsimile form
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Agreement, the other Loan Documents and any separate
letter agreements with respect to fees payable to the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 10.07  Severability.    Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Section 10.08  Right of Setoff.    Each Lender and each of its Affiliates is
hereby authorized at any time that an Event of Default shall have occurred and
is continuing, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrowers or any Guarantor
against the

109

 

--------------------------------------------------------------------------------

 

 

obligations of the Borrowers and each Guarantor now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured.  Notwithstanding the foregoing, no Lender or Affiliate thereof
shall set off or apply any deposits of a CFC Subsidiary or any other obligations
at any time owing by such Lender or Affiliate to or for the credit of such CFC
Subsidiary on account of any or all of the obligations of any Person that is (i)
a  U.S. Person or (ii) owned by a U.S. Person and classified as a partnership or
disregarded entity, in each case for U.S. federal income tax purposes.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

Section 10.09  Governing Law; Jurisdiction; Consent to Service of Process.

(a)This Agreement and the Loan Documents shall be construed in accordance with
and governed by the Law of the State of New York without regard to any
choice-of-law provisions that would require the application of the Law of
another jurisdiction provided, to the extent any of the Security Documents
recite that they are governed by the Law of another jurisdiction, or any action
or event taken thereunder (such as foreclosure of any Collateral) requires
application of or compliance with the Law of another jurisdiction, such
provisions and concepts shall be controlling.

(b)Each of the Borrowers  and the Guarantors hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Courts of the State of New York sitting in New York
City and of the United States District Court sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State Court or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final,
non-appealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement shall affect any right that
the Administrative Agent, the Issuing Lender or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Borrowers
or Guarantors or their properties in the courts of any jurisdiction.

(c)Each of the Borrowers and the Guarantors hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

Section 10.10  WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS

110

 

--------------------------------------------------------------------------------

 

 

AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.11  Headings.    Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 10.12  Confidentiality.    Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below) and use such Information solely in connection with the
consideration, administration, documentation, implementation, syndication or
negotiation of the Transactions, except that Information may be disclosed (a) to
its Related Parties who need to know the Information in order to consider,
administer, document, implement, syndicate or negotiate the terms of the
Transactions (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Obligor and its obligations under the Loan Documents, (g) with the consent
of the Parent or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section by any party hereto
or (ii) becomes available to the Administrative Agent, the Issuing Lender or any
Lender on a nonconfidential basis from a source other than the Parent, any of
its Subsidiaries or any of its Affiliates.  Notwithstanding the foregoing, none
of the Lenders, the Administrative Agent or the Alternative Currency Agent shall
(i) use the Information in connection with the performance by the Administrative
Agent of services for other companies or (ii) furnish any Information to other
companies.  For the purposes of this Section, “Information” means all
information received from the Borrowers relating to the Borrowers or their
business, other than any such information that is available to the
Administrative Agent, the Issuing Lender or any Lender on a non-confidential
basis prior to disclosure by the Borrowers, any of their respective
Subsidiaries, any of its Affiliates or any Related Party of the foregoing.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  If the Administrative Agent, the Issuing Lender or
any Lender is requested or required, by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigative demand or
similar process, to disclose any

111

 

--------------------------------------------------------------------------------

 

 

or all of the Information, the Administrative Agent, the Issuing Lender or such
Lender will provide the Parent with prompt notice of such event (to the extent
that such notice does not contravene any applicable law or similar regulation)
so that the Parent may seek a protective order or other appropriate remedy or
waive compliance with the applicable provisions of this Agreement by the
Administrative Agent, the Issuing Lender or such Lender.  If the
Parent determines to seek such protective order or other remedy, the
Administrative Agent, the Issuing Lender or such Lender will cooperate with the
Borrower in seeking such protective order or other remedy.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, nothing in this Agreement shall (a)
restrict the Administrative Agent, the Issuing Lender or any Lender from
providing information to any bank regulatory authority or any other regulatory
or governmental authority, including the Board and its supervisory staff; (b)
require or permit the Administrative Agent, the Issuing Lender or any Lender to
disclose to the Parent that any information will be or was provided to the Board
or any of its supervisory staff; or (c) require or permit the Administrative
Agent, the Issuing Lender or any Lender to inform the Parent of a current or
upcoming Board examination or any nonpublic Board supervisory initiative or
action.

Section 10.13  Interest Rate Limitation.    Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan or
reimbursement obligation, together with all fees, charges and other amounts that
are treated as interest on such Loan or reimbursement obligation under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) that may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan or reimbursement obligation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or reimbursement obligation hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan or
reimbursement obligation but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans, reimbursement obligations or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

Section 10.14  USA Patriot Act.    Each Lender hereby notifies each Obligor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Obligor, which information
includes the name and address of the Obligor and other information that will
allow such Lender to identify the Obligor in accordance with the Act.

Section 10.15  Amendment and Restatement.    Upon the Effective Date, the
Existing Credit Agreement shall be amended, restated and superseded in its
entirety by this Agreement.  The parties hereto acknowledge and agree that
(a) this Agreement, any notes and the other Loan Documents executed and
delivered herewith do not constitute a novation or termination of the
“Obligations” as defined in the Existing Credit Agreement as in effect prior to
the Effective Date and (b) such “Obligations” are in all respects continuing
only with the terms thereof being modified as provided in this Agreement. 



112

 

--------------------------------------------------------------------------------

 

 

Section 10.16  Limitation of Liability of CFC Subsidiaries.    Notwithstanding
anything to the contrary in this Agreement or any other Loan Document, it is the
express intent of the parties under this Agreement that (a) no CFC Subsidiary
shall be treated as a pledgor or guarantor with respect to the Loans or any
other Obligations of any Person that is (i) a U.S. Person or (ii) owned by a
U.S. Person and classified as a partnership or disregarded entity, in each case
for U.S. federal income tax purposes for any purpose (including for purposes of
Code Section 956(d) and Treasury Regulation Section 1.956-2(c)) and (b) (i) no
assets of any CFC Subsidiary and (ii) no amounts paid or payable by or on behalf
of any CFC Subsidiary (whether through payment, credit, setoff, or otherwise),
in each case, shall be used (or deemed to be used) to satisfy any Loans or other
Obligations of any Person that is (i) a U.S. Person or (ii) owned by a U.S.
Person and classified as a partnership or disregarded entity, in each case for
U.S. federal income tax purposes, and the provisions of this Agreement shall be
interpreted in a manner consistent with that intent.  Notwithstanding anything
to the contrary herein or under any Loan Documents, no CFC Subsidiary shall have
any liability whatsoever in respect of any Obligations of any Person that is
(i) a U.S. Person or (ii) owned by a U.S. Person and classified as a partnership
or disregarded entity, in each case for U.S. federal income tax purposes.

Section 10.17  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.    Notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or  a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of any EEA Resolution
Authority.

[END OF TEXT]

113

 

--------------------------------------------------------------------------------